Case 16-10790-LSS   Doc 2142-13   Filed 01/25/20   Page 1 of 43




             EXHIBIT L
                                                                                                    EPCReorganizingClaims




                                                     CreditorName               ClaimNo.                                           Debtor                                 DateFiled TotalClaimAmount                ClaimStatus
ABEINSABUSINESSDEVELOPMENT,LLC                                                 349027    AbenerNorthAmericaConstruction,LP                                           5/19/2016              $800.00 Scheduled
ABEINSABUSINESSDEVELOPMENT,LLC                                                 349713    AbencorUSA,LLC                                                               5/19/2016                 $0.00 Expunged
ABEINSABUSINESSDEVELOPMENT,S.A.                                                348701    TeymaConstructionUSA,LLC                                                    5/19/2016               $763.45 Class3AͲAllowed
ABEINSABUSINESSDEVELOPMENT,S.A.                                                349586    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016              $763.45 Class3AͲAllowed
ABEINSABUSINESSDEVELOPMENT,S.A.                                                349821    AbenerConstructionServices,LLC                                              5/19/2016               $763.45 Class3AͲAllowed
ABEINSABUSINESSDEVELOPMENT,S.A.                                                349938    AbeinsaEPC,LLC                                                               5/19/2016            $10,835.18 Class3AͲAllowed
ABEINSABUSINESSDEVELOPMENT,S.A.                                                349939    AbeinsaEPC,LLC                                                               5/19/2016               $763.45 Class3AͲAllowed
ABEINSAENGINEERING,INC                                                          349714    AbencorUSA,LLC                                                               5/19/2016                 $0.00 Expunged
ABEINSAEPCLLC                                                                   348705    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
ABEINSAEPCLLC                                                                   349715    AbencorUSA,LLC                                                               5/19/2016                 $0.00 Expunged
ABEINSAEPCLLC                                                                   349941    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
ABEINSAEPCLLC                                                                   350427    InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
ABEINSAEPCLLC                                                                   350910    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
ABEINSAEPCMEXICO,S.A.DEC.V.                                                   349943    AbeinsaEPC,LLC                                                               5/19/2016             $9,757.20 Class3AͲAllowed
ABEINSAINGYCONST.INDS.L.                                                     348220    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016           $13,898.06 Class3AͲAllowed
ABEINSAINGYCONST.INDS.L.                                                     349228    AbenerNorthAmericaConstruction,LP                                           5/19/2016           $13,898.06 Class3AͲAllowed
ABEINSAINGYCONST.INDS.L.                                                     349944    AbeinsaEPC,LLC                                                               5/19/2016            $24,283.37 Class3AͲAllowed
ABEINSAINGYCONST.INDS.L.                                                     350728    AbeinsaHoldingInc.                                                           5/19/2016            $13,898.06 Class3AͲAllowed
ABEINSAINGENIERIAYCONSTRUCCIÓN                                                 348545    NicsaIndustrialSupplies,LLC                                                 5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                          Case 16-10790-LSS




ABEINSAINGENIERÍAYCONSTRUCCIÓN                                                 348708    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
ABEINSAINGENIERÍAYCONSTRUCCIÓN                                                 349945    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
AbeinsaLitigationTrustIasTransfereeofPortlandGeneralElectricCompany      163*     TeymaConstructionUSA,LLC                                                      8/4/2016          $399,456.00 Shouldbewithdrawn
AbeinsaLitigationTrustIasTransfereeofPortlandGeneralElectricCompany      168*     AbeinsaAbenerTeymaGeneralPartnership                                         8/4/2016          $399,456.00 Shouldbewithdrawn
AbeinsaLitigationTrustIasTransfereeofPortlandGeneralElectricCompany      169*     AbeinsaEPC,LLC                                                                 8/4/2016          $399,456.00 Shouldbewithdrawn
AbeinsaLitigationTrustIasTransfereeofPortlandGeneralElectricCompany      171*     AbeinsaAbenerTeymaGeneralPartnership                                         8/4/2016          $399,456.00 Shouldbewithdrawn
AbeinsaLitigationTrustIasTransfereeofPortlandGeneralElectricCompany    348952*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
ABENCORSUMINISTROSS.A.                                                          348221    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016           $68,593.70 Class3AͲAllowed
ABENCORSUMINISTROSS.A.                                                          349229    AbenerNorthAmericaConstruction,LP                                           5/19/2016           $68,593.70 Class3AͲAllowed
ABENCORSUMINISTROSS.A.                                                          350729    AbeinsaHoldingInc.                                                           5/19/2016            $68,593.70 Class3AͲAllowed
ABENCORSUMINISTROS,S.A.                                                         349716    AbencorUSA,LLC                                                               5/19/2016                 $0.00 Class3AͲAllowed
                                                                                                                                                                                                                                                          Doc 2142-13




ABENERENERGÍAS.A.                                                               349948    AbeinsaEPC,LLC                                                               5/19/2016           $815,997.75 Class3AͲAllowed
ABENERNORTHAMERICACONSTRUCT.SERV.,LP                                         348712    TeymaConstructionUSA,LLC                                                    5/19/2016           $147,501.06 Class3AͲAllowed
ABENERNORTHAMERICACONSTRUCTIONSERVICES,L.P.                                  350051    AbenerConstructionServices,LLC                                              5/19/2016            $10,216.61 Class3AͲAllowed
ABENERNORTHAMERICACONSTRUCTIONSERVICES,L.P.                                  350731    AbeinsaHoldingInc.                                                           5/19/2016         $3,530,746.59 Class3AͲAllowed
ABENERTEYMAHUGOTONGENERALPARTNERSHIP                                          350368    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ABENERTEYMAHUGOTONGENERALPARTNERSHIP                                          350984    AbengoaBioenergyHybridofKansas,LLC                                        5/19/2016                 $0.00 Expunged
ABENGOABIOENERGIANUEVASTECNOLOGIASSA                                          350369    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ABENGOABIOENERGÍAOUTSOURCING,LLC                                               350370    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ABENGOABIOENERGÍA,S.A.                                                          348268    AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016            $34,853.30 Class3AͲAllowed
ABENGOABIOENERGÍA,S.A.                                                          350371    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed
ABENGOABIOENERGYCOMPANY,LLC                                                    348630    AbengoaBioenergyTechnologyHolding,LLC                                      5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                          Filed 01/25/20




ABENGOABIOENERGYCOMPANY,LLC                                                    350372    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ABENGOABIOENERGYCOMPANY,LLC                                                    389067    AbengoaBioenergyHoldco,Inc.                                                 5/19/2016                 $0.00 Expunged
ABENGOABIOENERGYENGINEERING&CONSTRUCTION,LLC                                 350373    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ABENGOABIOENERGYHYBRIDOFKANSAS,LLC.                                          350374    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ABENGOABIOENERGYNEWTECHNOLOGIES,LLC.                                          350375    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ABENGOABIOENERGYTRADINGUS,LLC                                                 350376    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
AbengoaBioenergyUSHoldings                                                     389071    AbengoaBioenergyHoldco,Inc.                                                 5/19/2016                 $0.00 Expunged
ABENGOARESEARCHS.L.                                                             348222    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016           $21,981.98 Class3AͲAllowed
ABENGOARESEARCHS.L.                                                             348715    TeymaConstructionUSA,LLC                                                     5/19/2016           $20,306.39 Class3AͲAllowed
ABENGOARESEARCHS.L.                                                             349360    AbenerNorthAmericaConstruction,LP                                           5/19/2016           $21,981.98 Class3AͲAllowed
ABENGOARESEARCHS.L.                                                             349434    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016           $20,306.39 Class3AͲAllowed
                                                                                                                                                                                                                                                          Page 2 of 43




ABENGOARESEARCHS.L.                                                             350053    AbenerConstructionServices,LLC                                              5/19/2016            $20,306.39 Class3AͲAllowed
ABENGOARESEARCHS.L.                                                             350732    AbeinsaHoldingInc.                                                           5/19/2016            $21,981.98 Class3AͲAllowed
ABENGOAS.A.                                                                      350945    AbeinsaEPC,LLC                                                               5/19/2016        $58,490,880.95 Class3AͲAllowed
ABENGOAS.A.                                                                      350947    AbenerConstructionServices,LLC                                              5/19/2016      $141,102,079.65 Class3AͲAllowed
ABENGOAS.A.                                                                      350949    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016     $141,102,079.65 Class3AͲAllowed
ABENGOAS.A.                                                                      350964    NicsaIndustrialSupplies,LLC                                                 5/19/2016                 $0.00 Class3AͲAllowed
ABENGOAS.A.                                                                      350965    TeymaConstructionUSA,LLC                                                    5/19/2016      $122,187,719.07 Class3AͲAllowed
ABENGOAS.A.                                                                      350966    TeymaConstructionUSA,LLC                                                    5/19/2016      $141,102,079.65 Class3AͲAllowed
ABENGOASOLARLLC                                                                  1016     AbengoaBioenergyNewTechnologies,LLC                                        8/29/2017           $802,023.52 AdministrativeͲSatisfied


                                                                                                                                                                                                              Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                                 TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                                   Page1of42                                                                                        andareadministeredbytheLitigationTrustee.
                                                                            EPCReorganizingClaims




                                          CreditorName   ClaimNo.                                          Debtor   DateFiled TotalClaimAmount                 ClaimStatus
ABENGOASOLARS.A.                                        349950     AbeinsaEPC,LLC                                 5/19/2016           $52,366.12 Class3AͲAllowed
ABENGOAT&I,LLC                                          349717     AbencorUSA,LLC                                 5/19/2016                $0.00 Expunged
AbengoaVistaRidge,LLC                                    511      TeymaConstructionUSA,LLC                      9/24/2016                $0.00 Expunged
AbengoaVistaRidge,LLC                                    520      AbeinsaEPC,LLC                                 9/24/2016                $0.00 Intercompany
AbengoaVistaRidge,LLC                                    525      AbenerConstructionServices,LLC                9/24/2016                $0.00 Intercompany
AbengoaVistaRidge,LLC                                    526      AbeinsaAbenerTeymaGeneralPartnership         9/24/2016                $0.00 Intercompany
ABENGOAVISTARIDGE,LLC                                  348716     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
ABENGOAVISTARIDGE,LLC                                  349951     AbeinsaEPC,LLC                                 5/19/2016                $0.00 Expunged
ABENGOAWATERS.L.U.                                      348717     TeymaConstructionUSA,LLC                      5/19/2016           $85,161.29 Class3AͲAllowed
ABENGOAWATERS.L.U.                                      349435     AbenerTeymaHugotonGeneralPartnership         5/19/2016           $85,161.29 Class3AͲAllowed
ABENGOAWATERS.L.U.                                      350054     AbenerConstructionServices,LLC                5/19/2016           $85,161.29 Class3AͲAllowed
ABENGOA,SA                                               350946     AbeinsaEPC,LLC                                 5/19/2016                $0.00 Expunged
ABENGOA,SA                                               350948     InabensaUSA,LLC                                5/19/2016                $0.00 Expunged
ABENGOA,SA                                               350967     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
Abkemeier,Joseph                                           146      AbengoaBioenergyNewTechnologies,LLC          7/18/2016          $109,566.10 Class5ͲAllowed
ABKEMEIER,JOSEPH                                         349428     AbengoaBioenergyNewTechnologies,LLC          5/19/2016                $0.00 Expunged
ACCENTSALES&SERVICECO.,INC.                          348719     TeymaConstructionUSA,LLC                      5/19/2016          $165,389.40 Class3AͲAllowed
ACCENTSALES&SERVICECO.,INC.                          349627     AbeinsaAbenerTeymaGeneralPartnership         5/19/2016          $165,389.40 Class3AͲAllowed
ACCENTSALES&SERVICECO.,INC.                          349953     AbeinsaEPC,LLC                                 5/19/2016          $165,389.40 Class3AͲAllowed
                                                                                                                                                                                                     Case 16-10790-LSS




ACCENTSALES&SERVICECO.,INC.                          350056     AbenerConstructionServices,LLC                5/19/2016          $165,389.40 Class3AͲAllowed
AccentSales&ServiceCompany,Inc.                        306      AbeinsaHoldingInc.                             9/16/2016                $0.00 Expunged
AccentSales&ServiceCompany,Inc.                        937      AbeinsaAbenerTeymaGeneralPartnership        11/16/2016          $183,766.00 Class4ͲAllowed
ACFTBDOCUMENTDESTRUCTION                                349954     AbeinsaEPC,LLC                                 5/19/2016               $49.50 Scheduled
ACIDPIPINGTECHNOLOGY                                    348721     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
ACIDPIPINGTECHNOLOGY                                    349436     AbenerTeymaHugotonGeneralPartnership         5/19/2016                $0.00 Expunged
ACIDPIPINGTECHNOLOGY                                    350058     AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
AcidPipingTechnology,Inc.                                218      AbenerTeymaMojaveGeneralPartnership          8/19/2016                $0.00 Expunged
AcidPipingTechnology,Inc.                                219      AbenerTeymaMojaveGeneralPartnership          8/19/2016                $0.00 Expunged
AcidPipingTechnology,Inc.                                414      AbeinsaAbenerTeymaGeneralPartnership         9/23/2016                $0.00 Expunged
ACIDPIPINGTECHNOLOGY,INC.                                479      AbenerConstructionServices,LLC                9/22/2016                $0.00 Expunged
                                                                                                                                                                                                     Doc 2142-13




ACIDPIPINGTECHNOLOGY,INC.                                487      AbenerTeymaHugotonGeneralPartnership         9/22/2016                $0.00 Secured
AcidPipingTechnology,Inc.                                1034     AbengoaBioenergyBiomassofKansas,LLC          1/8/2018                $0.00 Withdrawn
AcidPipingTechnology,Inc.                                1035     AbenerConstructionServices,LLC                 1/8/2018                $0.00 Withdrawn
AcidPipingTechnology,Inc.                                1036     AbenerTeymaHugotonGeneralPartnership          1/8/2018            $3,693.17 Class4ͲAllowed
ACIDPIPINGTECHNOLOGY,INC.                              348240     AbengoaBioenergyBiomassofKansas,LLC         5/19/2016                $0.00 Expunged
ACIDPIPINGTECHNOLOGY,INC.                              348722     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
ACIDPIPINGTECHNOLOGY,INC.                              349437     AbenerTeymaHugotonGeneralPartnership         5/19/2016                $0.00 Expunged
ACMECONSTRUCTIONSUPPLYCO.,INC.                        348723     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Class3AͲAllowed
ACMECONSTRUCTIONSUPPLYCO.,INC.                        349629     AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Class3AͲAllowed
ACMECONSTRUCTIONSUPPLYCO.,INC.                        350027     AbeinsaEPC,LLC                                 5/19/2016                $0.00 Class3AͲAllowed
ACMECONSTRUCTIONSUPPLYCO.,INC.                        350060     AbenerConstructionServices,LLC                5/19/2016                $0.00 Class3AͲAllowed
                                                                                                                                                                                                     Filed 01/25/20




ACMECONSTRUCTIONSUPPLYCOMPANY,INC.                    348724     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
ACMECONSTRUCTIONSUPPLYCOMPANY,INC.                    349630     AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
ACMECONSTRUCTIONSUPPLYCOMPANY,INC.                    350028     AbeinsaEPC,LLC                                 5/19/2016                $0.00 Expunged
ACMECONSTRUCTIONSUPPLYCOMPANY,INC.                    350061     AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
ADM                                                       348272     AbengoaBioenergyNewTechnologies,LLC          5/19/2016                $0.00 Expunged
ADPScreeningandSelectionServices                        566      AbeinsaHoldingInc.                             9/26/2016              $612.00 Class4ͲAllowed
ADVANCEDAMERICANCONSTRUCTION                            348725     TeymaConstructionUSA,LLC                      5/19/2016                $0.72 Scheduled
ADVANCEDAMERICANCONSTRUCTION                            349631     AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.72 Scheduled
ADVANCEDAMERICANCONSTRUCTION                            350032     AbeinsaEPC,LLC                                 5/19/2016                $0.72 Scheduled
ADVANCEDAMERICANCONSTRUCTION                            350062     AbenerConstructionServices,LLC                5/19/2016                $0.72 Scheduled
AdvancedFlexibleSystems,Inc.                              52      AbeinsaHoldingInc.                             5/24/2016            $7,501.91 Class4ͲAllowed
                                                                                                                                                                                                     Page 3 of 43




AETHERDBS                                                  484      AbenerTeymaHugotonGeneralPartnership         9/23/2016          $142,110.00 Class4ͲAllowed
AETHERDBS                                                348728     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
AETHERDBS                                                349633     AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
AETHERDBS                                                350034     AbeinsaEPC,LLC                                 5/19/2016                $0.00 Expunged
AETHERDBS                                                350152     AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
AETHERDBS,LLC                                           348729     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
AETHERDBS,LLC                                           349634     AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
AETHERDBS,LLC                                           350035     AbeinsaEPC,LLC                                 5/19/2016                $0.00 Expunged
AETHERDBS,LLC                                           350153     AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged


                                                                                                                                                         Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                            TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                           Page2of42                                                           andareadministeredbytheLitigationTrustee.
                                                                                   EPCReorganizingClaims




                                                CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
AGENSYND,S.L.                                                   348730    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   348731    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   348958    AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                 $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   349120    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   349363    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   349439    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   350154    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   350155    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   350497    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Class3AͲAllowed
AGENSYND,S.L.                                                   350735    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Class3AͲAllowed
AIRDIFFUSIONSYSTEMS,AJOHNHINDE                              348241    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
AIRLIQUIDE                                                      349121    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016              $517.50 Scheduled
AIRLIQUIDE                                                      349364    AbenerNorthAmericaConstruction,LP                                          5/19/2016               $517.50 Scheduled
AIRLIQUIDE                                                      350736    AbeinsaHoldingInc.                                                           5/19/2016               $517.50 Scheduled
AIRTECHNIQUES,INC.                                             348242    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
AirgasUSA,LLC                                                    48      AbeinsaEPC,LLC                                                                 6/1/2016              $236.10 Class4ͲAllowed
AirgasUSA,LLC                                                    50      AbeinsaEPC,LLC                                                               5/31/2016             $4,023.28 Class4ͲAllowed
AkinGumpStraussHauer&FeldLLP                                328      AbeinsaEPC,LLC                                                               9/16/2016            $30,027.23 Class4ͲAllowed
AKINGUMPSTRAUSSHAUER&FELDLLP                               350037    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                          Case 16-10790-LSS




AKOENGINEERINGINC                                              348547    NicsaIndustrialSupplies,LLC                                                 5/19/2016                 $0.00 Expunged
AKOEngineering,Inc                                              145      AbeinsaHoldingInc.                                                           7/18/2016                 $0.00 Expunged
ALCORNFENCECOMPANY                                              287*     AbenerTeymaMojaveGeneralPartnership                                         9/12/2016          $525,000.00 Class5ͲAllowed
ALCORNFENCECOMPANY                                            349123*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
ALCORNFENCECOMPANY                                            349365*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ALCORNFENCECOMPANY                                            349366*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ALCORNFENCECOMPANY                                            350737*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
ALCORNFENCECOMPANY                                            350738*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
ALFALAVAL,INC.                                                  384*     AbenerTeymaMojaveGeneralPartnership                                         9/21/2016           $26,386.30 Class4ͲAllowed
ALFALAVAL,INC.                                                  389*     AbenerTeymaHugotonGeneralPartnership                                        9/22/2016           $11,407.50 Asserted
AlstomGrid,Inc.                                                 804      AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016           $61,148.10 Class4ͲAllowed
                                                                                                                                                                                                                                          Doc 2142-13




AltiusS.A.                                                      349719    AbencorUSA,LLC                                                               5/19/2016            $22,997.38 Class3AͲAllowed
AmecFosterWheelerConstructors,Inc.                            394*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016          $516,867.05 ReleasedperStip
AmecFosterWheelerConstructors,Inc.                            458*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016          $516,867.05 ReleasedperStip
AmecFosterWheelerConstructors,Inc.                            481*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016          $516,867.05 ReleasedperStip
AmecFosterWheelerEnergia,S.L.U.                               420*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016          $308,112.00 ReleasedperStip
AmecFosterWheelerEnergia,S.L.U.                               469*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016          $516,158.82 ReleasedperStip
AmericanArbitrationAssociation                                  739      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016            $4,929.99 Class4ͲAllowed
AmericanExpressTravelRelatedServicesCompany,Inc.            120      AbeinsaHoldingInc.                                                           6/22/2016             $4,483.88 Class4ͲAllowed
AMERICANPIPINGPRODUCTS,INC                                   349126*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
AMERICANPIPINGPRODUCTS,INC                                   349369*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AMERICANPIPINGPRODUCTS,INC                                   350741*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                          Filed 01/25/20




AMERICANPIPINGPRODUCTS,INC.                                    233*     AbeinsaAbenerTeymaGeneralPartnership                                        8/23/2016                $0.00 Withdrawn
AMERICANPIPINGPRODUCTS,INC.                                  349127*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
AMERICANPIPINGPRODUCTS,INC.                                  349370*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AMERICANPIPINGPRODUCTS,INC.                                  349637*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
AmericanPipingProducts,Inc.                                  349638*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
AMERICANPIPINGPRODUCTS,INC.                                  350039*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
AmericanPipingProducts,Inc.                                  350040*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
AMERICANPIPINGPRODUCTS,INC.                                  350194*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
AmericanPipingProducts,Inc.                                  350195*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
AMERICANPIPINGPRODUCTS,INC.                                  350434*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
AmericanPipingProducts,Inc.                                  350435*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                          Page 4 of 43




AMERICANPIPINGPRODUCTS,INC.                                  350742*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AMERICANREPROGRAPHICSCOMPANYLLC                                467      AbeinsaHoldingInc.                                                           9/23/2016             $3,558.39 Class4ͲAllowed
AMERICANREPROGRAPHICSCOMPANYLLC                               349371    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $1.97 Scheduled
AMERICANREPROGRAPHICSCOMPANYLLC                               350428    InabensaUSA,LLC                                                              5/19/2016                 $1.97 Scheduled
AMERICANREPROGRAPHICSCOMPANYLLC                               350743    AbeinsaHoldingInc.                                                           5/19/2016                 $1.97 Scheduled
AMERICANREPROGRAPHICSCOMPANYLLC                               350911    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
AMERICANWIREGROUP                                              349372    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AMERICANWIREGROUP                                              350429    InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
AMERICANWIREGROUP                                              350912    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged


                                                                                                                                                                                              Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                 TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                  Page3of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                           EPCReorganizingClaims




                                         CreditorName   ClaimNo.                                          Debtor      DateFiled TotalClaimAmount                 ClaimStatus
AmericanWireGroup,Inc.                                  224      AbeinsaAbenerTeymaGeneralPartnership            8/30/2016          $313,360.91 Class4ͲAllowed
AMERICA'SCENTRALPORT                                    348244    AbengoaBioenergyBiomassofKansas,LLC            5/19/2016                $0.00 Expunged
AndritzSeparationInc.                                    335      AbenerTeymaHugotonGeneralPartnership            9/19/2016           $60,000.00 Class4ͲAllowed
ANDRITZSEPARATION,INC.                                  348245    AbengoaBioenergyBiomassofKansas,LLC            5/19/2016                $0.00 Expunged
Anixter,Inc.                                              582      AbeinsaAbenerTeymaGeneralPartnership            9/23/2016          $676,612.31 Class4ͲAllowed
ANTHEMBLUECROSSBLUESHIELD                             348246    AbengoaBioenergyBiomassofKansas,LLC            5/19/2016                $0.00 Expunged
AONRISKINSURANCESERVICESWEST                          350913    AbenerTeymaInabensaMountSignalJointVenture    5/19/2016                $0.00 Expunged
APOLLOMECHANICALCONTRACTORS                             349642    AbeinsaAbenerTeymaGeneralPartnership            5/19/2016                $0.00 Expunged
APOLLOMECHANICALCONTRACTORS                             349643    AbeinsaAbenerTeymaGeneralPartnership            5/19/2016                $0.00 Expunged
APOLLOMECHANICALCONTRACTORS                             350045    AbeinsaEPC,LLC                                    5/19/2016                $0.00 Expunged
APOLLOMECHANICALCONTRACTORS                             350081    AbeinsaEPC,LLC                                    5/19/2016                $0.00 Expunged
APOLLOMECHANICALCONTRACTORS                             350203    AbenerConstructionServices,LLC                   5/19/2016                $0.00 Expunged
APOLLOMECHANICALCONTRACTORS                             350204    AbenerConstructionServices,LLC                   5/19/2016                $0.00 Expunged
APOLLOMECHANICALCONTRACTORS                             350443    TeymaConstructionUSA,LLC                         5/19/2016                $0.00 Expunged
APOLLOMECHANICALCONTRACTORS                             350444    TeymaConstructionUSA,LLC                         5/19/2016                $0.00 Expunged
ARBINC.                                                 349129*    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
ARBINC.                                                 349375*    AbenerNorthAmericaConstruction,LP               5/19/2016                $0.00 Expunged
ARBINC.                                                 350747*    AbeinsaHoldingInc.                                5/19/2016                $0.00 Expunged
ARB,INC                                                 349130*    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
                                                                                                                                                                                                       Case 16-10790-LSS




ARB,INC                                                 349376*    AbenerNorthAmericaConstruction,LP               5/19/2016                $0.00 Expunged
ARB,INC                                                 350748*    AbeinsaHoldingInc.                                5/19/2016                $0.00 Expunged
ARB,Inc.                                                  456*     AbenerTeymaMojaveGeneralPartnership             9/23/2016       $32,928,868.00 Class5ͲDisputed
ARCAMOCONTROLS,S.A.                                     348549    NicsaIndustrialSupplies,LLC                      5/19/2016          $130,881.24 Class3AͲAllowed
ArcherDanielsMidlandCompany                              20      AbengoaBioenergyNewTechnologies,LLC             4/28/2016        $9,064,836.04 Class4ͲAllowed
ARGOSURETY                                               348247    AbengoaBioenergyBiomassofKansas,LLC            5/19/2016                $0.00 Expunged
ARIZONAINDUSTRIALMEDICINE                               350082    AbeinsaEPC,LLC                                    5/19/2016              $171.00 Scheduled
ArizonaSolarOne,LLC                                     1028     AbeinsaHoldingInc.                               11/29/2017                $0.00 Intercompany
ASABIOENERGYHOLDINGAG                                  389073    AbengoaBioenergyHoldco,Inc.                      5/19/2016                $0.00 Expunged
ASAIBEROAMÉRICAS.L.                                     349131    AbenerTeymaMojaveGeneralPartnership             5/19/2016            $1,863.10 Class3AͲAllowed
ASAIBEROAMÉRICAS.L.                                     349395    AbenerNorthAmericaConstruction,LP               5/19/2016            $1,863.10 Class3AͲAllowed
                                                                                                                                                                                                       Doc 2142-13




ASAIBEROAMÉRICAS.L.                                     350749    AbeinsaHoldingInc.                                5/19/2016            $1,863.10 Class3AͲAllowed
ASCOPOWERTECHNOLOGIES,L.P.                             348550    NicsaIndustrialSupplies,LLC                      5/19/2016            $8,354.00 Class3AͲAllowed
AseaBrownBovery,S.A.ͲABB                             349720    AbencorUSA,LLC                                    5/19/2016            $2,766.00 Class3AͲAllowed
ASMEAMERICANSOCIETYOFMECHANICALENGINEERS              875      AbeinsaEPC,LLC                                   10/11/2016                $0.00 Expunged
AspenTechnologyInc                                       723      AbengoaBioenergyNewTechnologies,LLC             9/26/2016                $0.00 Expunged
AspenTechnology,Inc                                      571      AbengoaBioenergyNewTechnologies,LLC             9/26/2016                $0.00 Expunged
ASPENTECHNOLOGY,INC                                      867      AbeinsaHoldingInc.                                9/29/2016                $0.00 Expunged
AspenTechnology,Inc.                                     472      AbeinsaHoldingInc.                                9/26/2016                $0.00 Expunged
ASSOCIATEDSTAFFING,INC                                   225      AbengoaBioenergyNewTechnologies,LLC             8/23/2016           $12,850.00 Class4ͲAllowed
ASSURANTEMPLOYEEBENEFITS                                348248    AbengoaBioenergyBiomassofKansas,LLC            5/19/2016                $0.00 Expunged
ASSURANTEMPLOYEEBENEFITS                                349721    AbencorUSA,LLC                                    5/19/2016               $20.88 Allowedperdebtor
                                                                                                                                                                                                       Filed 01/25/20




AtlanticSpecialtyInsuranceCompany                       337      AbenerTeymaMojaveGeneralPartnership             9/20/2016       $15,191,410.43 Class6
AtlanticSpecialtyInsuranceCompany                       887      AbenerTeymaMojaveGeneralPartnership            10/14/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                       892      AbenerTeymaMojaveGeneralPartnership            10/17/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349132    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349133    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349134    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349135    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349136    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349137    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349138    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349139    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
                                                                                                                                                                                                       Page 5 of 43




AtlanticSpecialtyInsuranceCompany                      349140    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349141    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349142    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349143    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349144    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349145    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349146    AbenerTeymaMojaveGeneralPartnership             5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349396    AbenerNorthAmericaConstruction,LP               5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                      349397    AbenerNorthAmericaConstruction,LP               5/19/2016                $0.00 Expunged


                                                                                                                                                           Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                              TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                          Page4of42                                                              andareadministeredbytheLitigationTrustee.
                                                                                      EPCReorganizingClaims




                                                   CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
AtlanticSpecialtyInsuranceCompany                               349398     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349399     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349400     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349401     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349402     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349403     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349404     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349405     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349406     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349407     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349408     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349409     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               349410     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350750     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350751     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350752     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350753     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350754     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350755     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                             Case 16-10790-LSS




AtlanticSpecialtyInsuranceCompany                               350756     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350757     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350758     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350759     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350760     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350761     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350762     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350763     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany                               350764     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AtlanticSpecialtyInsuranceCompany("ASIC")                        991      AbenerTeymaMojaveGeneralPartnership                                         4/28/2017           $75,000.00 Allowed
ATLANTICSPECIALTYINSURANCECOMPANY(ONEBEACON)                   349147     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                             Doc 2142-13




ATLANTICSPECIALTYINSURANCECOMPANY(ONEBEACON)                   349411     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ATLANTICSPECIALTYINSURANCECOMPANY(ONEBEACON)                   350765     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
AusencoEngineeringCanadaInc.                                       34      AbenerTeymaHugotonGeneralPartnership                                        4/29/2016           $45,392.72 Class4ͲAllowed
AXISCRANE,LLC                                                      107      AbeinsaAbenerTeymaGeneralPartnership                                        6/16/2016           $59,690.00 Class4ͲAllowed
BAKERCORP                                                         348249     AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BancoFinantia,S.A.                                                 297      AbenerConstructionServices,LLC                                              9/12/2016                 $0.00 Expunged
BancoFinantia,S.A.                                                 299      AbeinsaAbenerTeymaGeneralPartnership                                        9/12/2016        $7,013,649.00 Class3AͲAllowed
BancoFinantia,S.A.                                                 300      AbeinsaEPC,LLC                                                                9/12/2016                $0.00 Expunged
BancoFinantia,S.A.                                                296      TeymaConstructionUSA,LLC                                                     9/12/2016                $0.00 Expunged
BancoPopularEspañol                                                572      AbeinsaEPC,LLC                                                               9/26/2016         $2,132,137.08 Class3AͲAllowed
BancoPopularEspanolS.A.                                           816      AbeinsaEPC,LLC                                                               9/27/2016            $75,053.99 Class3AͲAllowed
                                                                                                                                                                                                                                             Filed 01/25/20




BancoPopularEspañolS.A.                                           579      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016        $2,132,137.08 Class3AͲAllowed
BancoPopularEspañol,S.A.                                          735      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016       $47,929,320.30 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       348965     AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                 $0.00 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       349064     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       349148     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       349445     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       350249     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       350250     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       350449     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       350450     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
BANCOPOPULARESPANOL.,S.A.                                       350500     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Class3AͲAllowed
                                                                                                                                                                                                                                             Page 6 of 43




BANCOPOPULARESPANOL.,S.A.                                       350766     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Class3AͲAllowed
BankofAmericaMerrillLynchInternationalLimited                  765      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016        $37,509,554.45 Class3AͲAllowed
BankofAmericaMerrillLynchInternationalLimited                  777      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016       $37,131,554.79 Class3AͲAllowed
BankofAmericaMerrillLynchInternationalLimited                  803      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016       $37,509,554.45 Class3AͲAllowed
BankofAmericaMerrillLynchInternationalLimited                  828      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016       $37,131,554.79 Class3AͲAllowed
BankofAmerica,N.A                                                1014*     TeymaConstructionUSA,LLC                                                      8/9/2017        $1,020,213.02 Class3AͲAllowed
BankofAmerica,N.A                                                1015*     AbeinsaHoldingInc.                                                             8/9/2017        $1,020,213.02 Class3AͲAllowed
BankofAmerica,N.A.                                                818*     AbeinsaHoldingInc.                                                           9/26/2016         $1,017,713.02 Class3AͲAllowed
BankofAmerica,N.A.                                                822*     TeymaConstructionUSA,LLC                                                    9/26/2016         $1,017,713.02 Class3AͲAllowed


                                                                                                                                                                                                 Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                    TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                     Page5of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                    EPCReorganizingClaims




                                                 CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
BankofAmerica,N.A.                                              856*     AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016        $1,849,267.57 Class3AͲAllowed
BANKIASA                                                        445287*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
BARCLAYSBANKPLCUK                                              350914    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
Barrionuevo,SalvadorMartos                                        632      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016                $0.00 Expunged
BAUTISTA,ROGELIO                                                 350593    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
BCIPROPANELLC                                                   348250    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
BEARINGANDALLIEDSUPPLYCO.,INC.                               348251    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed
BEARINGHEADQUARTERSCO.                                          348252    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
BECKOILINC.                                                      180      AbeinsaHoldingInc.                                                             8/9/2016            $3,627.00 Class4ͲAllowed
BECKOILINC.                                                      181      AbenerTeymaMojaveGeneralPartnership                                          8/9/2016            $3,627.00 Class4ͲAllowed
BEEIMAGINELLC                                                    231      AbeinsaHoldingInc.                                                            8/22/2016           $14,275.00 Class4ͲAllowed
BeeImagineLLC.                                                    69      AbeinsaHoldingInc.                                                            5/25/2016                $0.00 Expunged
BeeImagineLLC.                                                   230      AbeinsaHoldingInc.                                                            8/22/2016                $0.00 Expunged
BefesaGestiondeResiduosIndustriales                            943      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership   11/24/2016                $0.00 Expunged
BefesaGestiondeResiduosIndustriales                            944      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership   11/24/2016                $0.00 Expunged
BEHNKE,ERDMANANDWHITAKER                                       349066    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
BEHNKE,ERDMANANDWHITAKER                                       350432    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
BEHNKE,ERDMANANDWHITAKER                                       350768    AbeinsaHoldingInc.                                                            5/19/2016              $563.41 Scheduled
BEHNKE,ERDMANANDWHITAKER                                       350915    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                           Case 16-10790-LSS




BERKELEYRESEARCHGROUPLLC                                        199      AbeinsaHoldingInc.                                                            8/15/2016           $15,952.13 Class4ͲAllowed
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    348273    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    348293    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    348294    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    348295    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    348296    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    349068    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    349069    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    349150    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    349465    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    349654    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                           Doc 2142-13




BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350089    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350090    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350255    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350256    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350257    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350258    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350433    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350502    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350798    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350799    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350800    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                           Filed 01/25/20




BERKSHIREHATHAWAYSPECIALTYINSURANCECOMPANY                    350916    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
BETHLEHEMENTERPRISESS.A.C.                                      348297    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Class3AͲAllowed
BETHLEHEMENTERPRISESS.A.C.                                      349655    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
BETHLEHEMENTERPRISESS.A.C.                                      350091    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Class3AͲAllowed
BETHLEHEMENTERPRISESS.A.C.                                      350259    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Class3AͲAllowed
BETHLEHEMENTERPRISES,S.A.C.                                     348298    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Class3AͲAllowed
BETHLEHEMENTERPRISES,S.A.C.                                     349446    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
BETHLEHEMENTERPRISES,S.A.C.                                     350092    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Class3AͲAllowed
BETHLEHEMENTERPRISES,S.A.C.                                     350260    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Class3AͲAllowed
BHIENERGYISPECIALTYSERVICESLLC                                398      AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016                $0.00 Expunged
BHIENERGYISPECIALTYSERVICESLLC                                440      AbeinsaAbenerTeymaGeneralPartnership                                        9/23/2016          $276,727.25 Class4ͲAllowed
                                                                                                                                                                                                                                           Page 7 of 43




BIGGECRANE                                                      349071*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
BIGGECRANE                                                      349152*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
BIGGECRANE                                                      350802*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
BIGGECRANE&RIGGING                                            349072*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
BIGGECRANE&RIGGING                                            349082*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
BIGGECRANE&RIGGING                                            350803*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
BiggeCraneandRigging,Co.                                       391*     AbenerTeymaMojaveGeneralPartnership                                         9/23/2016        $1,596,465.36 Class3AͲAllowed
BiggeCraneandRigging,Co.                                       430*     AbenerTeymaMojaveGeneralPartnership                                         9/23/2016          $133,421.05 Class3AͲAllowed
BilfingerIndustrialServicesIncͲEngineering                     41      AbeinsaEPC,LLC                                                                 5/9/2016           $88,675.93 Class4ͲAllowed


                                                                                                                                                                                               Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                  TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                   Page6of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                             EPCReorganizingClaims




                                          CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
BIONANALYTICALSTANDARDS,LLC                              359      AbeinsaHoldingInc.                                                           9/21/2016                 $0.00 Expunged
BIONANALYTICALSTANDARDS,LLC                             348253    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BIOTHANE,LLC                                             348300*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
BIOTHANE,LLC                                             349466*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
BIOTHANE,LLC                                             350262*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
BKD,LLP                                                   348254    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BLACKDIAMONDINDUSTRIALLLC                               348255    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
BLACKDIAMONDINDUSTRIAL,LLC                              348256    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BLACKDIAMONDINDUSTRIAL,LLC                              348301    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
BLACKDIAMONDINDUSTRIAL,LLC                              349467    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
BLACKDIAMONDINDUSTRIAL,LLC                              350263    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
BLACKHILLSUTILITYHOLDINGS,INC                          348257    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
Bland,Jeffrey                                              732      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016                 $0.00 Withdrawn
BOCCARDPIPEFABRICATORS,INC.                              131      AbeinsaAbenerTeymaGeneralPartnership                                        6/30/2016           $59,449.82 Class4ͲAllowed
BorderStatesElectric,Inc                                 188      AbeinsaHoldingInc.                                                           8/12/2016             $5,967.79 Class4ͲAllowed
BORDERSCONSTRUCTION                                       348274    InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
BORDERSCONSTRUCTION                                       349073    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
BORDERSCONSTRUCTION                                       350804    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
BORDERSCONSTRUCTION                                       350917    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                   Case 16-10790-LSS




BOUVIERZEBALLOS,PABLO                                     994      AbeinsaHoldingInc.                                                             5/1/2017                $0.00 Class4ͲAllowed
BOUVIERZEBALLOS,PABLO                                     1003     AbeinsaEPC,LLC                                                                 5/1/2017          $152,595.08 AdministrativeͲSatisfied
BRAGGCRANE&RIGGING                                      349074    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
BRAGGCRANE&RIGGING                                      349083    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
BRAGGCRANE&RIGGING                                      350805    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
BRAHMAGROUPINC                                          348305*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
BRAHMAGROUPINC                                          348845*    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BRAHMAGROUPINC                                          349468*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
BRAHMAGROUPINC                                          350270*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
BRAHMAGROUP,INC                                           176*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     8/5/2016                $0.00 Expunged
BrahmaGroup,Inc.                                          175*     AbeinsaHoldingInc.                                                             8/5/2016           $15,000.00 Class4ͲAllowed
                                                                                                                                                                                                                                   Doc 2142-13




BRAHMAGROUP,INC.                                        348306*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
BRAHMAGROUP,INC.                                        348846*    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BRAHMAGROUP,INC.                                        349469*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
BRAHMAGROUP,INC.                                        350096*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
BRAHMAGROUP,INC.                                        350272*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
BrandEnergySolutions                                      190      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    8/11/2016          $223,950.50 Class4ͲAllowed
BRANDSCAFFOLDINGSERVICES,INC.                          349076*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
BRANDSCAFFOLDINGSERVICES,INC.                          349085*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
BRANDSCAFFOLDINGSERVICES,INC.                          350807*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
BRANDSCAFFOLDINGSERVICES,INC.                          349075*    AbenerNorthAmericaConstruction,LP                                          5/19/2016           $342,185.36 Class4ͲAllowed
BRBCONTRACTORS,INC.                                      348847    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                   Filed 01/25/20




BRENNTAGMIDͲSOUTH,INC                                    348848    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BUILDINGCONTROLSANDSERVICES                             348849    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BUKATYCOMPANIES,INC.                                     349723    AbencorUSA,LLC                                                               5/19/2016                $27.44 Allowedperdebtor
BULTMANTIREINC.                                          348850    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BURNS&MCDONNELL                                          348851    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
BVALVEFLOWSYSTEMS&CONTROLS,S.L.U.                      330*     AbenerTeymaMojaveGeneralPartnership                                         9/19/2016                $0.00 Expunged
BVALVE,FLOWSYSTEMSANDCONTROLS                         349080*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
BVALVE,FLOWSYSTEMSANDCONTROLS                         349089*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
BVALVE,FLOWSYSTEMSANDCONTROLS                         350811*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
BYRNESOFTWARETECHNOLOGIES,INC                           348572    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
BYRNESOFTWARETECHNOLOGIES,INC                           349449    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                   Page 8 of 43




BYRNESOFTWARETECHNOLOGIES,INC                           350098    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
BYRNESOFTWARETECHNOLOGIES,INC                           350275    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
C.B.'SLLC                                                 348573    TeymaConstructionUSA,LLC                                                    5/19/2016            $79,341.42 Class3AͲAllowed
C.B.'SLLC                                                 349450    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016           $79,341.42 Class3AͲAllowed
C.B.'SLLC                                                 350099    AbeinsaEPC,LLC                                                               5/19/2016            $79,341.42 Class3AͲAllowed
C.B.'SLLC                                                 350276    AbenerConstructionServices,LLC                                              5/19/2016            $79,341.42 Class3AͲAllowed
CAIXABANK                                                   634      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016       $18,597,304.98 Class3AͲAllowed
Caixabank                                                   666      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016       $18,579,304.98 Class3AͲAllowed
Caixabank                                                   685      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016       $18,579,304.98 Class3AͲAllowed


                                                                                                                                                                                       Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                          TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                            Page7of42                                                                                        andareadministeredbytheLitigationTrustee.
                                                                                       EPCReorganizingClaims




                                                    CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
CAIXABANK                                                             716      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016       $30,369,823.66 Class3AͲAllowed
CAIXABANK                                                             718      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016       $30,369,823.66 Class3AͲAllowed
CAIXABANK                                                             730      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016       $30,369,823.66 Class3AͲAllowed
CAIXABANK                                                             750      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016        $30,369,823.66 Class3AͲAllowed
CAIXABANK                                                             758      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016        $18,579,304.98 Class3AͲAllowed
CalͲarkJanitorial                                                     96      AbeinsaHoldingInc.                                                           6/10/2016                 $0.00 Expunged
CARBONESCOMERCIOYCONSIGNACIONES.A.                                349725    AbencorUSA,LLC                                                               5/19/2016             $3,935.76 Class3AͲAllowed
CARDLOCKFUELSSYSTEM,INC.DBASC                                   348275    InabensaUSA,LLC                                                              5/19/2016             $1,698.56 Class3AͲAllowed
CARDLOCKFUELSSYSTEM,INC.DBASC                                   349153    AbenerNorthAmericaConstruction,LP                                           5/19/2016            $1,698.56 Class3AͲAllowed
CARDLOCKFUELSSYSTEM,INC.DBASC                                   350813    AbeinsaHoldingInc.                                                           5/19/2016             $1,698.56 Class3AͲAllowed
CARDLOCKFUELSSYSTEM,INC.DBASC                                   350918    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Class3AͲAllowed
CardlockFuelsSystem,Inc.,aCaliforniaCorporation                   73      AbenerTeymaMojaveGeneralPartnership                                         5/25/2016            $9,304.16 Class4ͲAllowed
CARUSOTURLEYSCOTT,INC                                              782      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016           $49,100.00 Class4ͲAllowed
CB&IENVIRONMENT&INFRASTRUCTURE,                                   348852    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
CBRE,INC.                                                           350101    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CEMTREX,INC.                                                        348576    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
CEMTREX,INC.                                                        348577    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
CEMTREX,INC.                                                        349451    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
CEMTREX,INC.                                                        349452    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                              Case 16-10790-LSS




CEMTREX,INC.                                                        350102    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CEMTREX,INC.                                                        350103    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CEMTREX,INC.                                                        350552    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
CEMTREX,INC.                                                        350553    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
CENTRALTEXASREGIONALWATERSUPPLYCORPORATION                      348578    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
CENTRALTEXASREGIONALWATERSUPPLYCORPORATION                      350104    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CFSERVICEANDSUPPLYLL                                             348853    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
CHALFANTMANUFACTURINGCOMPANY                                        349      AbeinsaHoldingInc.                                                           9/20/2016                 $0.00 Expunged
CHEMTREATINC.                                                       348854    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
CHROMALOX                                                           349092*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
CHROMALOX                                                           349155*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                              Doc 2142-13




CHROMALOX                                                           350815*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
CHSInc.                                                              357      AbengoaBioenergyNewTechnologies,LLC                                        9/20/2016                 $0.00 Class5ͲAllowed
CHSINC.                                                             348967    AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                 $0.00 Expunged
CINTASCORPORATION                                                   348855    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
CITIBANKN.A.LONDONBRANCH                                          445288    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Class4ͲAllowed
CITYOFHUGOTON                                                      348856    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
CITYOFPHOENIX                                                      350143    AbeinsaEPC,LLC                                                               5/19/2016               $303.50 Scheduled
CivesCorporation                                                     339      AbeinsaAbenerTeymaGeneralPartnership                                        9/20/2016          $498,000.00 Class4ͲAllowed
CivesCorporation                                                     385      TeymaConstructionUSA,LLC                                                     9/23/2016                $0.00 Expunged
CivesCorporation                                                     449      AbeinsaEPC,LLC                                                               9/23/2016                 $0.00 Expunged
CivesCorporation                                                     492      AbenerConstructionServices,LLC                                              9/23/2016                 $0.00 Expunged
                                                                                                                                                                                                                                              Filed 01/25/20




CLEANHARBORSENVIRONMENTAL                                          348857    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
CLEVERTECNOLOGÍA,S.L.                                              348582    TeymaConstructionUSA,LLC                                                    5/19/2016             $2,275.00 Class3AͲAllowed
CLEVERTECNOLOGÍA,S.L.                                              349456    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016            $2,275.00 Class3AͲAllowed
CLEVERTECNOLOGÍA,S.L.                                              350145    AbeinsaEPC,LLC                                                               5/19/2016             $2,275.00 Class3AͲAllowed
CLEVERTECNOLOGÍA,S.L.                                              350557    AbenerConstructionServices,LLC                                               5/19/2016            $2,275.00 Class3AͲAllowed
COGENTINC.(DBABRIANDDBALEEMATHEWS)                            348583    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
COGENTINC.(DBABRIANDDBALEEMATHEWS)                            348858    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Class3AͲAllowed
COGENTINC.(DBABRIANDDBALEEMATHEWS)                            349473    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
COGENTINC.(DBABRIANDDBALEEMATHEWS)                            350558    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Class3AͲAllowed
COGENT,INCLEEͲMATTHEWSEQUIPMENT                                   348859    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
Cogent,Inc.                                                          155      AbeinsaEPC,LLC                                                               7/27/2016            $28,489.16 Class4ͲAllowed
                                                                                                                                                                                                                                              Page 9 of 43




COLUMBIARIVERELECTRICMAINTENANCE                                 348584*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
COLUMBIARIVERELECTRICMAINTENANCE                                 348585*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
COLUMBIARIVERELECTRICMAINTENANCE                                 349457*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
COLUMBIARIVERELECTRICMAINTENANCE                                 349458*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
COLUMBIARIVERELECTRICMAINTENANCE                                 350146*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
COLUMBIARIVERELECTRICMAINTENANCE                                 350147*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
COLUMBIARIVERELECTRICMAINTENANCE                                 350559*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
COLUMBIARIVERELECTRICMAINTENANCE                                 350560*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
COLUMBIARIVERMACHINERY,LLC                                       348586*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged


                                                                                                                                                                                                  Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                     TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                      Page8of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                                                           EPCReorganizingClaims




                                                 CreditorName                                          ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
COLUMBIARIVERMACHINERY,LLC                                                                           348587*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
COLUMBIARIVERMACHINERY,LLC                                                                           349459*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
COLUMBIARIVERMACHINERY,LLC                                                                           349460*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
COLUMBIARIVERMACHINERY,LLC                                                                           350148*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
COLUMBIARIVERMACHINERY,LLC                                                                           350149*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
COLUMBIARIVERMACHINERY,LLC                                                                           350561*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
COLUMBIARIVERMACHINERY,LLC                                                                           350562*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
ColvertCompany,Inc.                                                                                     253      AbeinsaHoldingInc.                                                           8/31/2016                 $0.00 Expunged
CompañiaEspañoladeFinanciacióndeDesarrollo,Cofides,S.A.,actingasfundmanagerofFondopara      323      AbengoaUS,LLC                                                                9/16/2016        $50,000,000.00 Class4ͲAllowed
COMPANIAESPANOLADEFINANCIACIONDELDESARROLLO,COFIDES,S.A.                                          389075    AbengoaBioenergyHoldco,Inc.                                                 5/19/2016                 $0.00 Class3AͲAllowed
COMPANIAESPANOLADEFINANCIACIONDELDESARROLLO,COFIDES,S.A.                                          389108    AbengoaBioenergyMeramecHolding,Inc.                                        5/19/2016                 $0.00 Class3AͲAllowed
COMPUWEIGHCORPORATION                                                                                   348860    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ConcreteSpecialTies,Inc.                                                                               331      AbeinsaHoldingInc.                                                           9/19/2016                 $0.00 Expunged
ConcreteSpecialTies,Inc.                                                                               431      AbeinsaHoldingInc.                                                           9/23/2016                 $0.00 Expunged
ConcreteSpecialTies,Inc.                                                                               1037     AbeinsaAbenerTeymaGeneralPartnership                                        1/11/2018          $139,978.21 Class4ͲAllowed
ConcreteSpecialTires,Inc.                                                                              1038     AbeinsaAbenerTeymaGeneralPartnership                                        1/16/2018                $0.00 Expunged
CONNEYSAFETYPRODUCTS,LLC.                                                                              341      AbeinsaHoldingInc.                                                           9/19/2016                 $0.00 Expunged
CONNEYSAFETYPRODUCTS,LLC.                                                                             348861    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTOR                                                                     348589*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                                                  Case 16-10790-LSS




CONSOLIDATEDELECTRICALDISTRIBUTOR                                                                     349462*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTOR                                                                     350157*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTOR                                                                     350564*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTORSINC(COLUMBIAELECTRICSUPPLY)                                     349100*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTORSINC(COLUMBIAELECTRICSUPPLY)                                     349101*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTORSINC(COLUMBIAELECTRICSUPPLY)                                     349463*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTORSINC(COLUMBIAELECTRICSUPPLY)                                     350158*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTORSINC(COLUMBIAELECTRICSUPPLY)                                     350159*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTORSINC(COLUMBIAELECTRICSUPPLY)                                     350565*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
CONSOLIDATEDELECTRICALDISTRIBUTORSINC(COLUMBIAELECTRICSUPPLY)                                     350566*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                                                  Doc 2142-13




CONSOLIDATEDSUPPLYCO.                                                                                 349102*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
CONSOLIDATEDSUPPLYCO.                                                                                 349103*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
CONSOLIDATEDSUPPLYCO.                                                                                 349658*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
CONSOLIDATEDSUPPLYCO.                                                                                 349659*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
CONSOLIDATEDSUPPLYCO.                                                                                 350160*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CONSOLIDATEDSUPPLYCO.                                                                                 350161*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
CONSOLIDATEDSUPPLYCO.                                                                                 350567*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
CONSOLIDATEDSUPPLYCO.                                                                                 350568*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
CONSTRUC.METMEXICANASS.A.DEC.V.                                                                     348347    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016           $82,254.00 Class3AͲAllowed
CONSTRUC.METMEXICANASS.A.DEC.V.                                                                     349104    TeymaConstructionUSA,LLC                                                    5/19/2016            $82,254.00 Class3AͲAllowed
CONSTRUC.METMEXICANASS.A.DEC.V.                                                                     350569    AbenerConstructionServices,LLC                                              5/19/2016            $82,254.00 Class3AͲAllowed
CONTROLDISTRIBUTORS,LLC                                                                                 665      AbeinsaHoldingInc.                                                           9/26/2016                 $0.00 Class4ͲAllowed
                                                                                                                                                                                                                                                                                  Filed 01/25/20




CONTROLͲTECH,INC                                                                                        348862    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
CORACI,S.A.                                                                                             349726    AbencorUSA,LLC                                                               5/19/2016           $233,877.94 Class3AͲAllowed
CORDMOVING&STORAGECOINC                                                                              202      AbeinsaHoldingInc.                                                           8/15/2016            $25,111.95 Class4ͲAllowed
CORDMOVING&STORAGECOINCDBATHEFILEROOM                                                            198      AbeinsaHoldingInc.                                                           8/15/2016                 $0.00 Expunged
CORPORATECOLLECTIONSINTL                                                                                 55      AbeinsaHoldingInc.                                                           5/16/2016             $3,243.47 Class4ͲAllowed
CORPORATECOLLECTIONSINTL                                                                                214      AbeinsaHoldingInc.                                                           8/17/2016                 $0.00 Expunged
CORPORATECOLLECTIONSINTLFORBORDERCONSTRUCTION                                                         33      AbeinsaHoldingInc.                                                           4/29/2016                 $0.00 Expunged
CORPORATECOLLECTIONSINTLFORBORDERCONSTRUCTION                                                        213      AbeinsaHoldingInc.                                                           8/17/2016             $3,243.47 Class4ͲAllowed
CorporationServiceCompany                                                                               269      AbenerTeymaMojaveGeneralPartnership                                          9/7/2016              $172.00 Class4ͲAllowed
CorporationServiceCompany                                                                               272      AbenerTeymaHugotonGeneralPartnership                                         9/7/2016              $172.00 Class4ͲAllowed
CorporationServiceCompany                                                                               277      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     9/7/2016              $344.00 Class4ͲAllowed
                                                                                                                                                                                                                                                                                  Page 10 of 43




CORPORATIONSERVICECOMPANY                                                                              350163    AbeinsaEPC,LLC                                                               5/19/2016               $879.00 Scheduled
CorporationServiceCompany                                                                               6       AbeinsaHoldingInc.                                                           4/15/2016            $18,384.94 Class4ͲAllowed
CorporationServiceCompany                                                                              268      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     9/7/2016                $0.00 Expunged
CorporationServiceCompany                                                                              270      AbengoaBioenergyNewTechnologies,LLC                                          9/7/2016              $344.00 Class4ͲAllowed
CORͲRAY                                                                                                 349095*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
CORͲRAY                                                                                                 349158*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
CORͲRAY                                                                                                 350818*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
CORͲRAYPAINTINGCO.                                                                                      412*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016                $0.00 Expunged
CorͲRayPaintingCo.                                                                                      542*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016          $208,267.92 Class5ͲAllowed


                                                                                                                                                                                                                                      Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                                                         TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                                                          Page9of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                        EPCReorganizingClaims




                                                  CreditorName      ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
CountyofSanBernardino                                               847      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016        $4,323,276.34 Class4ͲAllowed
CRBBUILDERS,L.L.C.                                                  348881    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed
CréditAgricoleCorporateandInvestmentBank,SucursalenEspaña      512      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016       $12,868,475.16 Class3AͲAllowed
CréditAgricoleCorporateandInvestmentBank,SucursalenEspaña      700      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016                $0.00 Expunged
CréditAgricoleCorporateandInvestmentBank,SucursalenEspaña      733      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016                $0.00 Expunged
CréditAgricoleCorporateandInvestmentBank,SucursalenEspaña      801      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016                $0.00 Expunged
CRGFinancialLLCasTransfereeofRocheConstructors,Inc.            249      AbeinsaHoldingInc.                                                            8/29/2016                $0.00 Expunged
CrownFinancial,LLC                                                   114      AbenerTeymaMojaveGeneralPartnership                                         6/20/2016                $0.00 Expunged
CROWNSOLUTIONS,LLC                                                  348348*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016          $247,216.49 Class4ͲAllowed
CROWNSOLUTIONS,LLC                                                  349105*    TeymaConstructionUSA,LLC                                                     5/19/2016          $247,216.49 Class4ͲAsserted
CROWNSOLUTIONS,LLC                                                  350648*    AbenerConstructionServices,LLC                                               5/19/2016          $247,216.49 Class4ͲAsserted
CROWNTECHNICALSYSTEMSC/OCRGFINANCIALLLC                          289      AbeinsaHoldingInc.                                                            9/12/2016                $0.00 Expunged
CROWNTECHNICALSYSTEMSC/OCRGFINANCIALLLC                          313      AbenerTeymaMojaveGeneralPartnership                                         9/12/2016                $0.00 Expunged
CROWNTECHNICALSYSTEMSC/OCRGFINANCIALLLC                          314      AbenerTeymaMojaveGeneralPartnership                                         9/12/2016           $50,269.41 Class4ͲAllowed
CROWNWORLDWIDEMOVERSS.L.                                             60      AbeinsaEPC,LLC                                                                5/18/2016           $13,900.00 Class4ͲAllowed
CUMMINSPOWERGENERATION                                             349107*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
CUMMINSPOWERGENERATION                                             349474*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
CUMMINSPOWERGENERATION                                             350650*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
CUMMINSPOWERGENERATION,INC.                                         162*     AbenerTeymaHugotonGeneralPartnership                                        7/29/2016          $231,625.75 Class5ͲAllowed
                                                                                                                                                                                                                                               Case 16-10790-LSS




CUMMINSPOWERGENERATION,INC.                                       349108*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
CUMMINSPOWERGENERATION,INC.                                       349475*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
CUMMINSPOWERGENERATION,INC.                                       350651*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DavidEvansandAssociates,Inc.                                       139      AbeinsaHoldingInc.                                                             7/5/2016            $5,617.50 Class4ͲAllowed
DECKERELECTRICCOMPANY                                               348882    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
DELOITTE&TOUCHE,LLP                                                348883    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
DELTACONSULTINGGROUP,INC.                                           102      AbeinsaEPC,LLC                                                                6/13/2016          $167,626.06 Class4ͲAllowed
DepartmentoftheTreasuryͲInternalRevenueService                   13      AbenerTeymaMojaveGeneralPartnership                                         4/25/2016                $0.00 Expunged
DepartmentoftheTreasuryͲInternalRevenueService                   19      AbengoaUSHolding,LLC                                                         4/25/2016                $0.00 Expunged
DepartmentoftheTreasuryͲInternalRevenueService                   22      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     5/2/2016                $0.00 PriorityTaxͲallowed
                                                                                                                                                                                                                                               Doc 2142-13




DepartmentoftheTreasuryͲInternalRevenueService                   23      AbengoaUS,LLC                                                                  5/2/2016                $0.00 Expunged
DepartmentoftheTreasuryͲInternalRevenueService                   24      TeymaConstructionUSA,LLC                                                      5/2/2016                $0.00 Expunged
DepartmentoftheTreasuryͲInternalRevenueService                   25      AbengoaUSHolding,LLC                                                          5/2/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                   26      AbengoaBioenergyNewTechnologies,LLC                                          5/2/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                   27      AbencorUSA,LLC                                                                 5/2/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                   29      AbeinsaAbenerTeymaGeneralPartnership                                         5/2/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                   32      AbengoaBioenergyBiomassofKansas,LLC                                         5/2/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                   71      AbengoaBioenergyNewTechnologies,LLC                                         5/25/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                   81      AbencorUSA,LLC                                                                5/31/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                   89      AbeinsaEPC,LLC                                                                 6/6/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                  132      AbengoaUS,LLC                                                                 6/30/2016                $0.00 Expunged
DepartmentoftheTreasuryͲInternalRevenueService                  141      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     7/5/2016                $0.00 Withdrawn
                                                                                                                                                                                                                                               Filed 01/25/20




DepartmentoftheTreasuryͲInternalRevenueService                  143      TeymaConstructionUSA,LLC                                                     7/12/2016          $760,092.36 Allowedperdebtor
DepartmentoftheTreasuryͲInternalRevenueService                  150      AbeinsaHoldingInc.                                                            7/22/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                  903      AbengoaUS,LLC                                                                 11/1/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                  961      AbenerTeymaMojaveGeneralPartnership                                         1/13/2017                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                  1039     AbenerTeymaHugotonGeneralPartnership                                        1/29/2018                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                  1041     AbeinsaHoldingInc.                                                            1/29/2018                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                  1050     AbeinsaAbenerTeymaGeneralPartnership                                        8/16/2019                $0.00 Asserted
DepartmentoftheTreasuryͲInternalRevenueService                     5       AbeinsaHoldingInc.                                                            4/18/2016                $0.00 Expunged
DepartmentoftheTreasuryͲInternalRevenueService                     14      AbenerNorthAmericaConstruction,LP                                           4/25/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                     15      AbeinsaEPC,LLC                                                                4/25/2016                $0.00 Withdrawn
DepartmentoftheTreasuryͲInternalRevenueService                     16      AbenerTeymaHugotonGeneralPartnership                                        4/25/2016                $0.00 Withdrawn
                                                                                                                                                                                                                                               Page 11 of 43




DepartmentoftheTreasuryͲInternalRevenueService                    1043     AbeinsaHoldingInc.                                                            4/18/2018           $10,000.00 Allowedperdebtor
DepartmentoftheTreasuryͲInternalRevenueService                    1044     AbenerNorthAmericaConstruction,LP                                           4/18/2018            $7,020.00 Allowedperdebtor
DepartmentoftheTreasuryͲInternalRevenueService                   882      AbeinsaHoldingInc.                                                           10/11/2016                $0.00 Withdrawn
DEPARTMENTOFTREASURY                                                348653    NicsaIndustrialSupplies,LLC                                                  5/19/2016                $0.00 Expunged
DEPTOFCOMMERCE&CONSUMERAFFAIRS                                   350169    AbeinsaEPC,LLC                                                                5/19/2016              $100.00 Scheduled
DESERTMECHANICAL,INC.                                                421*     AbenerTeymaMojaveGeneralPartnership                                         9/23/2016        $9,800,239.11 Disputed
DESERTMECHANICAL,INC.                                              349099*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
DESERTMECHANICAL,INC.                                              349162*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
DESERTMECHANICAL,INC.                                              350822*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged


                                                                                                                                                                                                   Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                      TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                      Page10of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                            EPCReorganizingClaims




                                               CreditorName             ClaimNo.                                         Debtor                                   DateFiled TotalClaimAmount                ClaimStatus
DESIGNSPACEMODULARBUILDINGS,INC                                      348349     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016              $118.24 Scheduled
DESIGNSPACEMODULARBUILDINGS,INC                                      349110     TeymaConstructionUSA,LLC                                                    5/19/2016               $118.24 Scheduled
DESIGNSPACEMODULARBUILDINGS,INC                                      350661     AbenerConstructionServices,LLC                                              5/19/2016               $118.24 Scheduled
DeutscheBankAGNewYorkBranch/DeutschBankTrustCompanyAmericas      711      AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016                $0.00 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            541      AbenerNorthAmericaConstruction,LP                                          9/26/2016      $674,705,026.50 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            633      TeymaConstructionUSA,LLC                                                    9/26/2016      $674,705,026.50 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            714      AbenerConstructionServices,LLC                                              9/26/2016      $674,705,026.50 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            728      AbeinsaHoldingInc.                                                           9/26/2016      $674,705,026.50 Class3BͲAllowed
DeutscheBankAG,LondonBranch                                            736      AbenerNorthAmericaConstruction,LP                                           9/26/2016                $0.00 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            756      AbeinsaHoldingInc.                                                           9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            779      AbenerConstructionServices,LLC                                              9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            813      TeymaConstructionUSA,LLC                                                    9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            820      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016      $675,987,885.62 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            823      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            829      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016     $674,705,026.50 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            837      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016                $0.00 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            843      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016     $675,987,885.62 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            844      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016                $0.00 Class3AͲAllowed
DeutscheBankAG,LondonBranch                                            850      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016                $0.00 Class3AͲAllowed
                                                                                                                                                                                                                                                  Case 16-10790-LSS




DeutscheBankAG,LondonBranch                                            854      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016     $674,705,026.50 Class3AͲAllowed
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         348350     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         348971     AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                 $0.00 Expunged
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         349029     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         349113     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         349114     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         349163     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         349477     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         350663     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         350664     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                  Doc 2142-13




DEUTSCHEBANKAG,LONDONBRANCH,ASFISCALAGENT                         350823     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     348351     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     348972     AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                 $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     349030     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     349116     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     349117     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     349164     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     349478     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     350666     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     350667     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHEBANKTRUSTCOMPANYAMERICAS                                     350824     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
DeutscheBankTrustCompanyAmericas,asTrustee                           545      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016     $473,872,679.69 Class3AͲAllowed
                                                                                                                                                                                                                                                  Filed 01/25/20




DeutscheBankTrustCompanyAmericas,asTrustee                           565      AbenerTeymaHugotonGeneralPartnership                                        9/22/2016     $474,671,763.56 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           599      AbenerNorthAmericaConstruction,LP                                           9/26/2016     $473,872,679.69 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           610      AbengoaBioenergyNewTechnologies,LLC                                        9/22/2016                 $0.00 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           621      TeymaConstructionUSA,LLC                                                    9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           643      AbengoaBioenergyNewTechnologies,LLC                                        9/22/2016      $474,671,763.56 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           661      AbenerConstructionServices,LLC                                              9/26/2016      $473,872,679.69 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           680      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016     $473,872,679.69 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           715      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016                $0.00 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           755      TeymaConstructionUSA,LLC                                                    9/26/2016      $473,872,679.69 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           768      AbenerConstructionServices,LLC                                              9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           774      AbenerTeymaHugotonGeneralPartnership                                        9/22/2016                $0.00 Class3AͲAllowed
                                                                                                                                                                                                                                                  Page 12 of 43




DeutscheBankTrustCompanyAmericas,asTrustee                           794      AbenerNorthAmericaConstruction,LP                                          9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           799      AbeinsaHoldingInc.                                                           9/26/2016      $473,872,679.69 Class3BͲAllowed
DeutscheBankTrustCompanyAmericas,asTrustee                           812      AbeinsaHoldingInc.                                                           9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBankTrustCompany,asTrustee                                    656      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016                $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                                      446      AbenerNorthAmericaConstruction,LP                                           9/26/2016                $0.00 Class3BͲAllowed
DeutscheBank,S.A.E.                                                      698      AbenerNorthAmericaConstruction,LP                                           9/26/2016                $0.00 Class3BͲAllowed
DeutscheBank,S.A.E.                                                      702      AbeinsaHoldingInc.                                                           9/26/2016                 $0.00 Class3BͲAllowed
DeutscheBank,S.A.E.                                                      704      AbenerConstructionServices,LLC                                              9/26/2016                 $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                                      705      TeymaConstructionUSA,LLC                                                    9/26/2016                 $0.00 Class3AͲAllowed


                                                                                                                                                                                                      Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                         TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                          Page11of42                                                                                        andareadministeredbytheLitigationTrustee.
                                                                             EPCReorganizingClaims




                                          CreditorName   ClaimNo.                                         Debtor                                   DateFiled TotalClaimAmount               ClaimStatus
DeutscheBank,S.A.E.                                       707      AbeinsaHoldingInc.                                                           9/26/2016                $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       709      AbenerConstructionServices,LLC                                              9/26/2016                $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       710      TeymaConstructionUSA,LLC                                                    9/26/2016                $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       746      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016               $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       824      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016               $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       825      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016                $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       831      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016                $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       840      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016               $0.00 Class3BͲAllowed
DeutscheBank,S.A.E.                                       846      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016               $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       851      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016               $0.00 Class3AͲAllowed
DeutscheBank,S.A.E.                                       852      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016               $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            627      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016               $0.00 Class3BͲAllowed
DeutscheTrusteeCompanyLimited                            647      TeymaConstructionUSA,LLC                                                    9/26/2016                $0.00 Class3BͲAllowed
DeutscheTrusteeCompanyLimited                            650      AbenerConstructionServices,LLC                                              9/26/2016                $0.00 Class3BͲAllowed
DeutscheTrusteeCompanyLimited                            738      AbenerNorthAmericaConstruction,LP                                           9/26/2016               $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            762      AbenerConstructionServices,LLC                                              9/26/2016                $0.00 Class3BͲAllowed
DeutscheTrusteeCompanyLimited                            766      AbeinsaHoldingInc.                                                           9/26/2016                $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            770      AbenerNorthAmericaConstruction,LP                                           9/26/2016               $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            775      AbeinsaHoldingInc.                                                           9/26/2016                $0.00 Class3AͲAllowed
                                                                                                                                                                                                                                  Case 16-10790-LSS




DeutscheTrusteeCompanyLimited                            776      TeymaConstructionUSA,LLC                                                    9/26/2016                $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            826      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016               $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            838      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016               $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            849      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016                $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            855      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016               $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            857      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016               $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            858      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016                $0.00 Class3AͲAllowed
DeutscheTrusteeCompanyLimited                            860      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016               $0.00 Class3AͲAllowed
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                348352     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                348973     AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                  Doc 2142-13




DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                349031     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                349165     AbenerNorthAmericaConstruction,LP                                           5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                349170     TeymaConstructionUSA,LLC                                                    5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                349171     TeymaConstructionUSA,LLC                                                     5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                349479     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                350668     AbenerConstructionServices,LLC                                              5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                350669     AbenerConstructionServices,LLC                                              5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASAGENT                350825     AbeinsaHoldingInc.                                                           5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              348353     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              348354     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              348355     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              348356     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $0.00 Expunged
                                                                                                                                                                                                                                  Filed 01/25/20




DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              348357     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              348358     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              348974     AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349032     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349033     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349034     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349035     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349036     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349037     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349166     AbenerNorthAmericaConstruction,LP                                          5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349167     AbenerNorthAmericaConstruction,LP                                           5/19/2016               $0.00 Expunged
                                                                                                                                                                                                                                  Page 13 of 43




DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349168     AbenerNorthAmericaConstruction,LP                                           5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349169     AbenerNorthAmericaConstruction,LP                                           5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349172     TeymaConstructionUSA,LLC                                                    5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349173     TeymaConstructionUSA,LLC                                                    5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349174     TeymaConstructionUSA,LLC                                                    5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349175     TeymaConstructionUSA,LLC                                                    5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349176     TeymaConstructionUSA,LLC                                                     5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349177     TeymaConstructionUSA,LLC                                                     5/19/2016               $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349178     TeymaConstructionUSA,LLC                                                    5/19/2016                $0.00 Expunged


                                                                                                                                                                                      Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                         TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                           Page12of42                                                                                       andareadministeredbytheLitigationTrustee.
                                                                             EPCReorganizingClaims




                                          CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349179     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349180     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349181     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349182     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349183     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349412     AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349413     AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349414     AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349415     AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349416     AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349480     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349891     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349892     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349908     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349909     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349910     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349911     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              349912     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350670     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                    Case 16-10790-LSS




DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350671     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350672     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350673     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350674     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350675     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350676     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350677     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350678     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350679     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350680     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                    Doc 2142-13




DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350681     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350826     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350827     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350828     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350829     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350830     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
DEUTSCHETRUSTEECOMPANYLIMITED,ASTRUSTEE              350831     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
DEVINOILCO.INC                                         349184     TeymaConstructionUSA,LLC                                                     5/19/2016          $158,384.27 Class3AͲAllowed
DEVINOILCO.INC                                         349306     AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016          $158,384.27 Class3AͲAllowed
DEVINOILCO.INC                                         350173     AbeinsaEPC,LLC                                                                5/19/2016          $158,384.27 Class3AͲAllowed
DEVINOILCO.INC                                         350682     AbenerConstructionServices,LLC                                               5/19/2016          $158,384.27 Class3AͲAllowed
DeWineMechanical,Inc.                                     210      AbengoaBioenergyNewTechnologies,LLC                                         8/15/2016          $369,987.48 Secured
                                                                                                                                                                                                                                    Filed 01/25/20




DEWINEMECHANICAL,INC.                                     1025     AbengoaBioenergyNewTechnologies,LLC                                        11/21/2017           $73,388.00 Secured
DIAMONDFIBERGLASS                                          874      AbeinsaAbenerTeymaGeneralPartnership                                       10/10/2016                $0.00 Secured
DIAMONDFIBERGLASS                                        349185     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DIAMONDFIBERGLASS                                        349186     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DIAMONDFIBERGLASS                                        349307     AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
DIAMONDFIBERGLASS                                        349308     AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
DIAMONDFIBERGLASS                                        350174     AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
DIAMONDFIBERGLASS                                        350175     AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
DIAMONDFIBERGLASS                                        350683     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DIAMONDFIBERGLASS                                        350684     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DISTRIBUTIONINTERNATIONAL                                349038     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                    Page 14 of 43




DISTRIBUTIONINTERNATIONAL                                349893     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
DISTRIBUTIONINTERNATIONAL                                350832     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
DistributionInternational,Inc.                            104*     AbenerTeymaMojaveGeneralPartnership                                         6/15/2016        $1,300,000.00 Class4ͲAllowed
DoubletreeSystemsInc.                                     390      AbeinsaHoldingInc.                                                            9/21/2016                $0.00 Expunged
DrakeMaterials                                              74      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/24/2016           $25,751.87 Class4ͲAllowed
Dresser                                                     807*     AbenerTeymaHugotonGeneralPartnership                                        9/26/2016           $45,359.69 Disputed
DurkinEquipmentCompany,Inc.                               21      AbeinsaHoldingInc.                                                             5/2/2016           $10,651.34 Class4ͲAllowed
DUSTEXCORPORATION                                        348884     AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
DUSTEXCORPORATION                                        349190     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged


                                                                                                                                                                                        Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                           TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                           Page13of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                              EPCReorganizingClaims




                                                    CreditorName          ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
DUSTEXCORPORATION                                                          349913    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DUSTEXCORPORATION                                                          350688    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
DustexLLC                                                                   464      AbenerConstructionServices,LLC                                               9/23/2016                $0.00 Expunged
DUSTEXLLC                                                                  348885    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
DUSTEXLLC                                                                  349191    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
DUSTEXLLC                                                                  349914    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
DUSTEXLLC                                                                  350689    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
Dustex,LLC                                                                  427      TeymaConstructionUSA,LLC                                                     9/23/2016                $0.00 Expunged
Dustex,LLC                                                                  428      AbenerTeymaHugotonGeneralPartnership                                        9/23/2016                $0.00 Withdrawn
DXPENTERPRISES,INCDBAPRECISION                                          348886    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
DYADICINTERNATIONAL,INC.                                                  349419    AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016              $566.23 Scheduled
EATONCORPORATION                                                            336      AbeinsaAbenerTeymaGeneralPartnership                                        9/20/2016          $415,435.88 Class4ͲAllowed
EatonCorporation                                                            338      AbenerTeymaMojaveGeneralPartnership                                         9/20/2016          $418,260.16 Class4ͲAllowed
EatonCorporation                                                            466      AbeinsaAbenerTeymaGeneralPartnership                                        9/23/2016                $0.00 Withdrawn
EatonCorporation                                                            500      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016                $0.00 Withdrawn
EATONCORPORATIONLLC                                                       349192    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Supersededbyfiledclaim
EATONCORPORATIONLLC                                                       350179    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Supersededbyfiledclaim
EATONCORPORATIONLLC                                                       350690    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Supersededbyfiledclaim
ECA,ENTIDADCOLABORADORADELAADMINISTRACION,SL(UNIPERSONAL)             259      AbenerTeymaMojaveGeneralPartnership                                         8/31/2016           $12,540.25 Class4ͲAllowed
                                                                                                                                                                                                                                                    Case 16-10790-LSS




ECA,SLUNIPERSONAL                                                           68      AbenerTeymaMojaveGeneralPartnership                                         5/23/2016                $0.00 Class4ͲAllowed
ECONOMYPOWER&INSTRUMENT                                                  349194    TeymaConstructionUSA,LLC                                                     5/19/2016               $56.00 Scheduled
ECONOMYPOWER&INSTRUMENT                                                  349916    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016               $56.00 Scheduled
ECONOMYPOWER&INSTRUMENT                                                  350850    AbenerConstructionServices,LLC                                               5/19/2016               $56.00 Scheduled
ECONOMYPOWER&INSTRUMENT,INC.                                            348887    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                348361    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                349040    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                349195    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                349196    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                349420    AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                    Doc 2142-13




ElInstitutoCreditoOficial                                                349895    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                349917    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                350834    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                350851    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
ElInstitutoCreditoOficial                                                350852    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
ELECTRAMOLINS,S.A.                                                        349728    AbencorUSA,LLC                                                                5/19/2016           $33,395.00 Class3AͲAllowed
ElectricPowerSystemsInternational,Inc.d/b/aElectricPowerSystems      383      AbenerTeymaMojaveGeneralPartnership                                         9/21/2016          $102,410.95 Class4ͲAllowed
ElectricPowerSystemsInternational,Inc.d/b/aElectricPowerSystems      393      AbenerNorthAmericaConstruction,LP                                           9/21/2016                $0.00 Expunged
ElectricPowerSystemsInternational,Inc.d/d/aElectricPowerSystems      395      AbeinsaHoldingInc.                                                            9/21/2016                $0.00 Expunged
ELLIOTELECTRICALSUPPLY,INC.                                              348888    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
ELLIOTELECTRICALSUPPLY,INC.                                              349197    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
ELLIOTELECTRICALSUPPLY,INC.                                              349918    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                    Filed 01/25/20




ELLIOTELECTRICALSUPPLY,INC.                                              350853    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
ELLIOTTELECTRICSUPPLY                                                     349198    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
ELLIOTTELECTRICSUPPLY                                                     349919    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
ELLIOTTELECTRICSUPPLY                                                     350854    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
EMPLOYEE9001                                                               348889    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
EngineeringDesign&TestingCorp.                                            59      AbeinsaHoldingInc.                                                            5/17/2016                $0.00 Class4ͲAllowed
EngineeringDesign&TestingCorp.                                           1022     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership   10/20/2017           $17,700.99 Class4ͲAllowed
ENLACEMULTIMODALLOGISTICLTDA                                             348656    NicsaIndustrialSupplies,LLC                                                  5/19/2016              $540.00 Allowedperdebtor
ENPROINC                                                                   348890    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
ENVIROPRO,INC.                                                              271      AbeinsaHoldingInc.                                                             9/7/2016                $0.00 Expunged
Enviropro,Inc.                                                              273      AbeinsaHoldingInc.                                                             9/7/2016            $2,983.79 Class4ͲAllowed
                                                                                                                                                                                                                                                    Page 15 of 43




EQUIPMENTPRO,INC.                                                         348891    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
ERCENERGYGROUPLLC                                                         348892    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
ERKEckrohrkesselGmbH                                                       121      AbeinsaHoldingInc.                                                            6/22/2016           $17,246.01 Class4ͲAllowed
ESPINOZARIVERA,DANIEL                                                      347      AbeinsaHoldingInc.                                                            9/20/2016                $0.00 Expunged
EspinozaRivera,Daniel                                                      348      AbeinsaHoldingInc.                                                            9/20/2016                $0.00 Priority
ESPINOZARIVERA,DANIEL                                                      380      AbeinsaHoldingInc.                                                            9/20/2016                $0.00 Priority
ESPINOZARIVERA,DANIEL                                                      381      AbeinsaHoldingInc.                                                            9/20/2016                $0.00 Priority
ETCCOMPLIANCESOLUTIONS,INC                                               350183    AbeinsaEPC,LLC                                                                5/19/2016              $565.00 Scheduled
ETHOSENERGYͲWOODGROUPINC                                               349201*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged


                                                                                                                                                                                                        Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                           TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                            Page14of42                                                                                        andareadministeredbytheLitigationTrustee.
                                                                                   EPCReorganizingClaims




                                                CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
EthosenergyͲWoodGroupInc                                    349202*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
ETHOSENERGYͲWOODGROUPINC                                    349312*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
EthosenergyͲWoodGroupInc                                    349313*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
ETHOSENERGYͲWOODGROUPINC                                    350184*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
EthosenergyͲWoodGroupInc                                    350185*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
ETHOSENERGYͲWOODGROUPINC                                    350857*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
EthosenergyͲWoodGroupInc                                    350858*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
ETHOSENERGYFIELDSERVICES(PLAINTIFF)                          349043*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
ETHOSENERGYFIELDSERVICES(PLAINTIFF)                          349898*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ETHOSENERGYFIELDSERVICES(PLAINTIFF)                          350837*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
EUGENEDANAMERWINͲSPECKS                                      349203    TeymaConstructionUSA,LLC                                                    5/19/2016               $281.00 Scheduled
EUGENEDANAMERWINͲSPECKS                                      349314    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016              $281.00 Scheduled
EUGENEDANAMERWINͲSPECKS                                      350186    AbeinsaEPC,LLC                                                               5/19/2016               $281.00 Scheduled
EUGENEDANAMERWINͲSPECKS                                      350859    AbenerConstructionServices,LLC                                              5/19/2016               $281.00 Scheduled
EulerHermesNorthAmericaInsuranceCompany                      172      AbenerTeymaHugotonGeneralPartnership                                         8/1/2016          $177,115.59 Class4ͲAllowed
EUROPEANINVESTMENTBANK                                         348431    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
EUROPEANINVESTMENTBANK                                         348464    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
EUROPEANINVESTMENTBANK                                         349044    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
EUROPEANINVESTMENTBANK                                         349204    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                          Case 16-10790-LSS




EUROPEANINVESTMENTBANK                                         349421    AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                 $0.00 Expunged
EUROPEANINVESTMENTBANK                                         349899    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
EUROPEANINVESTMENTBANK                                         349920    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
EUROPEANINVESTMENTBANK                                         350838    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
EUROPEANINVESTMENTBANK                                         350860    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
EUROPEANINVESTMENTBANK                                         350861    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
EXPERITEC,INC.                                                   275      AbenerTeymaHugotonGeneralPartnership                                         9/9/2016           $35,038.33 Class4ͲAllowed
FACILITYGATEWAYCORPORATION                                     348467    TeymaConstructionUSA,LLC                                                    5/19/2016               $170.34 Scheduled
FACILITYGATEWAYCORPORATION                                     349922    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016              $170.34 Scheduled
FACILITYGATEWAYCORPORATION                                     350864    AbenerConstructionServices,LLC                                              5/19/2016               $170.34 Scheduled
                                                                                                                                                                                                                                          Doc 2142-13




FACTHUMSPAIN,S.L.                                               311      AbeinsaHoldingInc.                                                           9/14/2016                 $0.00 Expunged
FACTHUMSPAIN,S.L.                                               318      AbeinsaHoldingInc.                                                           9/15/2016                 $0.00 Expunged
FACTHUMSPAIN,S.L.                                              348657    NicsaIndustrialSupplies,LLC                                                 5/19/2016                $65.34 Class3AͲAllowed
FASTENAL                                                         348468    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
FASTENAL                                                         350187    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
FASTENAL                                                         350865    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
FASTENALCOMPANY                                                  221      AbenerTeymaHugotonGeneralPartnership                                        8/24/2016                $0.00 Expunged
FASTENALCOMPANY                                                  236      AbeinsaAbenerTeymaGeneralPartnership                                        8/24/2016           $90,000.00 Class4ͲAllowed
FASTENALCOMPANY                                                 349901    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
FASTENALCOMPANY                                                 350840    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
FATSURSERVICIOSINTEGRALESS.L                                  349730    AbencorUSA,LLC                                                               5/19/2016               $636.49 Class3AͲAllowed
FEDEX                                                            350189    AbeinsaEPC,LLC                                                               5/19/2016               $608.17 Scheduled
                                                                                                                                                                                                                                          Filed 01/25/20




Felicetti,Sebastian                                              999      AbeinsaEPC,LLC                                                                 5/1/2017                $0.00 Class4ͲAllowed
Felicetti,Sebastian                                              1000     AbeinsaEPC,LLC                                                                 5/1/2017                $0.00 AdministrativeͲSatisfied
Felicetti,Sebastian                                              1004     AbeinsaEPC,LLC                                                                 5/1/2017          $123,939.21 AdministrativeͲSatisfied
FENNEMORECRAIG,PC                                              350225    AbeinsaEPC,LLC                                                               5/19/2016               $700.59 Scheduled
FHIPLANTSERVICESINC.                                        348153*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
FHIPLANTSERVICESINC.                                        348472*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
FHIPLANTSERVICESINC.                                        348893*    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
FHIPLANTSERVICESINC.                                        349903*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
FHIPLANTSERVICESINC.                                        349924*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
FHIPLANTSERVICESINC.                                        349993*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
FHIPLANTSERVICESINC.                                        350842*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                          Page 16 of 43




FHIPLANTSERVICES,INC                                         348155*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
FHIPLANTSERVICES,INC                                         348474*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
FHIPLANTSERVICES,INC                                         350123*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
FHIPLANTSERVICES,INC                                         445290*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
FHIPLANTSERVICES,INC                                         445291*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
FHIPlantServices,Inc.                                          461*     AbenerNorthAmericaConstruction,LP                                          9/24/2016                 $0.00 Expunged
FHIPlantServices,Inc.                                          496*     AbenerConstructionServices,LLC                                              9/24/2016                 $0.00 Class5ͲReleasedperstip
FHIPlantServices,Inc.                                          510*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016                $0.00 Expunged
FHIPlantServices,Inc.                                          518*     AbenerTeymaMojaveGeneralPartnership                                         9/24/2016                $0.00 Expunged


                                                                                                                                                                                              Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                 TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                 Page15of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                               EPCReorganizingClaims




                                            CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
FHIPlantServices,Inc.                                      521*     AbenerTeymaHugotonGeneralPartnership                                        9/24/2016                $0.00 Class5ͲReleasedperstip
FHIPlantServices,Inc.                                      522*     AbenerTeymaMojaveGeneralPartnership                                         9/24/2016          $677,386.12 Class5ͲReleasedperstip
FHIPlantServices,Inc.                                      524      AbenerNorthAmericaConstruction,LP                                           9/24/2016                $0.00 Expunged
FHIPlantServices,Inc.                                      544*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016          $797,605.04 Class5ͲReleasedperstip
FHIPlantServices,Inc.                                      560*     AbeinsaHoldingInc.                                                            9/24/2016                $0.00 Expunged
FHIPlantServices,Inc.                                      564*     AbeinsaHoldingInc.                                                            9/24/2016        $6,200,000.00 Class5ͲAllowed
FHIPlantServices,Inc.                                      583*     AbenerNorthAmericaConstruction,LP                                           9/24/2016                $0.00 Expunged
FHIPlantServices,Inc.                                      584*     AbeinsaHoldingInc.                                                            9/24/2016                $0.00 Expunged
FHIPlantServices,Inc.                                      585*     AbenerTeymaMojaveGeneralPartnership                                         9/24/2016                $0.00 Expunged
FHIPlantServices,Inc.                                      617*     AbenerNorthAmericaConstruction,LP                                           9/24/2016                $0.00 Expunged
FHIPLANTSERVICES,INC.                                    348894*    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
FHIPLANTSERVICES,INC.                                    349904*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
FHIPLANTSERVICES,INC.                                    349994*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
FHIPLANTSERVICES,INC.                                    350843*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
Fidelity&DepositCompanyofMaryland                        552      InabensaUSA,LLC                                                               9/22/2016                $0.00 Class6
Fidelity&DepositCompanyofMaryland                        581      AbenerNorthAmericaConstruction,LP                                           9/22/2016                $0.00 Class6
Fidelity&DepositCompanyofMaryland                        589      AbeinsaHoldingInc.                                                            9/22/2016                $0.00 Class6
Fidelity&DepositCompanyofMaryland                        611      AbeinsaEPC,LLC                                                                9/22/2016                $0.00 Withdrawn
Fidelity&DepositCompanyofMaryland                        653      AbenerTeymaInabensaMountSignalJointVenture                                9/22/2016                $0.00 Withdrawn
                                                                                                                                                                                                                                      Case 16-10790-LSS




Fidelity&DepositCompanyofMaryland                        717      AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016                $0.00 Withdrawn
Fidelity&DepositCompanyofMaryland                        747      AbenerConstructionServices,LLC                                               9/22/2016                $0.00 Withdrawn
Fidelity&DepositCompanyofMaryland                        764      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016                $0.00 Withdrawn
Fidelity&DepositCompanyofMaryland                        795      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016                $0.00 Withdrawn
FidelityandDepositCompanyofMaryland                     348156    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     348157    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     348276    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     348277    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     348278    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     348279    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                      Doc 2142-13




FidelityandDepositCompanyofMaryland                     348435    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     348475    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     348476    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     349905    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     349906    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     350844    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     350845    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     350919    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
FidelityandDepositCompanyofMaryland                     350920    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
FirstChoiceServices                                          65      AbeinsaEPC,LLC                                                                5/17/2016            $2,302.50 Class4ͲAllowed
FIVEDSUPPLY,INC.                                          348895    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
FLEETCORTECHNOLOGIES,INC.                                  348159    AbenerConstructionServices,LLC                                               5/19/2016              $828.82 Scheduled
                                                                                                                                                                                                                                      Filed 01/25/20




FLEETCORTECHNOLOGIES,INC.                                  348436    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016              $828.82 Scheduled
FLEETCORTECHNOLOGIES,INC.                                  348477    TeymaConstructionUSA,LLC                                                     5/19/2016              $828.82 Scheduled
FLOORFACTORSINC.                                           348160    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
FLOORFACTORSINC.                                           348479    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
FLOORFACTORSINC.                                           349317    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
FLOORFACTORSINC.                                           350227    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
FLORIDABOARDOFPROFESSIONALENGIN                          350229    AbeinsaEPC,LLC                                                                5/19/2016              $230.00 Scheduled
FLOWSERVESPAINS.L.(SOCIEDADUNIP                         348162*    AbenerConstructionServices,LLC                                               5/19/2016          $102,322.00 Class3AͲAllowed
FLOWSERVESPAINS.L.(SOCIEDADUNIP                         348481*    TeymaConstructionUSA,LLC                                                     5/19/2016          $102,322.00 Class3AͲAllowed
FLOWSERVESPAINS.L.(SOCIEDADUNIP                         349318*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016          $102,322.00 Class3AͲAllowed
FLOWSERVESPAINS.L.(SOCIEDADUNIP                         350230*    AbeinsaEPC,LLC                                                                5/19/2016          $102,322.00 Class3AͲAllowed
                                                                                                                                                                                                                                      Page 17 of 43




FlowserveUS,Inc.                                            596*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016          $101,087.99 Asserted
FlowserveUS,Inc.                                            769*     AbeinsaAbenerTeymaGeneralPartnership                                        9/23/2016          $876,052.00 Asserted
FlowserveUS,Inc.                                            783*     AbenerTeymaMojaveGeneralPartnership                                         9/23/2016        $1,058,518.55 Asserted
FranchiseTaxBoard                                            51      AbenerTeymaMojaveGeneralPartnership                                         5/27/2016              $800.00
FranchiseTaxBoard                                            76      AbeinsaHoldingInc.                                                            5/27/2016                $0.00 Expunged
FranchiseTaxBoard                                           115      AbenerTeymaMojaveGeneralPartnership                                         6/21/2016            $2,106.63 PriorityTaxͲallowed
FranchiseTaxBoard                                           116      AbenerTeymaMojaveGeneralPartnership                                         6/21/2016              $800.00 PriorityTaxͲallowed
FranchiseTaxBoard                                           117      AbenerTeymaMojaveGeneralPartnership                                         6/21/2016            $2,106.62 PriorityTaxͲallowed
FranchiseTaxBoard                                           897      AbeinsaHoldingInc.                                                           10/28/2016                $0.00 Priority


                                                                                                                                                                                          Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                             TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                             Page16of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                 EPCReorganizingClaims




                                              CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
FranchiseTaxBoard                                             898      AbenerNorthAmericaConstruction,LP                                          10/28/2016                $0.00 Priority
FranchiseTaxBoard                                             899      AbengoaUS,LLC                                                                10/28/2016            $1,842.28 Priority
FranchiseTaxBoard                                             900      AbenerTeymaMojaveGeneralPartnership                                        10/28/2016                $0.00 Priority
FRANCHISETAXBOARD                                             1019     AbeinsaHoldingInc.                                                           10/12/2017                $0.00 Withdrawn
FREEPORTLOGISTICSINC                                          100      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    6/10/2016           $56,849.79 Class4ͲAllowed
FreeportTransportation,Inc                                     40      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     5/6/2016                $0.00 Expunged
FREMONTINDUSTRIES,INC                                        348896    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
FUENTES,OTONROMERO                                             222      AbeinsaHoldingInc.                                                            8/29/2016                $0.00 Expunged
FUENTES,OTONROMERO                                             241      AbeinsaHoldingInc.                                                            8/29/2016                $0.00 Expunged
GannettFleming,Inc.                                           332      AbenerTeymaMojaveGeneralPartnership                                         9/19/2016           $22,716.67 Class4ͲAllowed
GannettFleming,Inc.                                           333      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/19/2016           $10,150.50 Class4ͲAllowed
GarneyP3LLC                                                   459      AbeinsaEPC,LLC                                                                9/24/2016                $0.00 Expunged
GarneyP3LLC                                                   462      TeymaConstructionUSA,LLC                                                     9/24/2016                $0.00 Expunged
GarneyP3LLC                                                   519      AbeinsaAbenerTeymaGeneralPartnership                                        9/24/2016                $0.00 Asserted
GarneyP3LLC                                                   523      AbenerConstructionServices,LLC                                               9/24/2016                $0.00 Expunged
GARRISONMINERALSLLC                                          348897    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
GATEHOUSECOMMERCIALLLC                                      348148*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
GATEHOUSECOMMERCIALLLC                                      348167*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
GATEHOUSECOMMERCIALLLC                                      349997*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                        Case 16-10790-LSS




GATEHOUSECOMMERCIALLLC                                      349998*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
GATEHOUSECOMMERCIALLLC                                      350107*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
GATEHOUSECOMMERCIALLLC                                      350108*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
GATEHOUSECOMMERCIALLLC                                      350848*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
GATEHOUSECOMMERCIALLLC                                      350849*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
GatehouseCommercial,LLC                                       488*     AbenerConstructionServices,LLC                                               9/26/2016                $0.00 Expunged
GatehouseCommercial,LLC                                       489*     AbeinsaHoldingInc.                                                            9/26/2016                $0.00 Expunged
GatehouseCommercial,LLC                                       532*     AbenerTeymaMojaveGeneralPartnership                                         9/26/2016          $421,363.09 Class4ͲAllowed
GAUMERCOMPANYINC.                                           349999*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
GAUMERCOMPANYINC.                                           350109*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                        Doc 2142-13




GAUMERCOMPANY,INC.                                          348168*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
GAUMERCOMPANY,INC.                                          349321*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
GAUMERCOMPANY,INC.                                          350234*    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
GAUMERCOMPANY,INC.                                          348149*    AbeinsaHoldingInc.                                                            5/19/2016           $26,585.88 Class4ͲAllowed
GAUMERCOMPANY,INC.                                          350457*    TeymaConstructionUSA,LLC                                                     5/19/2016           $74,262.94 Class4ͲAllowed
GEBetz,Inc.                                                   836      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016          $157,406.70 Disputed
GEOIL&GASINC.                                              348898    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
GEOil&Gas,Inc.                                              833*     AbenerTeymaHugotonGeneralPartnership                                        9/26/2016           $30,750.00 Disputed
GENERALELECTRIC                                              348975*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
GENERALELECTRIC                                              350125*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
GENERALELECTRIC                                              350459*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
GeneralElectricCompany                                        497*     AbenerNorthAmericaConstruction,LP                                           9/22/2016       $47,257,796.19 Class4ͲDisputed
                                                                                                                                                                                                                                        Filed 01/25/20




GeneralElectricCompany                                        509*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016       $47,257,796.19 Class4ͲDisputed
GeneralElectricCompany                                        821*     AbenerTeymaMojaveGeneralPartnership                                         9/26/2016        $4,850,310.63 Disputed
GeneralElectricInternationalInc.                             817*     AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016          $105,200.00 Disputed
GENERALINSULATIONCO.                                         348151    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
GENERALINSULATIONCO.                                         350001    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
GENERALINSULATIONCO.                                         350111    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
GENIN&GARCESS.L.                                             319      AbenerTeymaMojaveGeneralPartnership                                         9/15/2016           $34,121.02 Class4ͲAllowed
GENIN&GARCÉSS.L.                                            348667    AbeinsaHoldingInc.                                                            5/19/2016           $32,436.42 Class3AͲAllowed
GENIN&GARCÉSS.L.                                            349731    AbencorUSA,LLC                                                                5/19/2016           $16,646.66 Class3AͲAllowed
GENIN&GARCÉSS.L.                                            350002    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016           $32,436.42 Class3AͲAllowed
GENIN&GARCÉSS.L.                                            350112    AbenerNorthAmericaConstruction,LP                                           5/19/2016           $32,436.42 Class3AͲAllowed
                                                                                                                                                                                                                                        Page 18 of 43




Genin&Garces,S.L.                                            315      AbencorUSA,LLC                                                                9/15/2016                $0.00 Expunged
Genin&Garcés,S.L.                                            316      AbenerTeymaMojaveGeneralPartnership                                         9/15/2016                $0.00 Class4ͲAllowed
GESTIÓNINTEGRALDERECURSOSHUMANOSS.A.                      349732    AbencorUSA,LLC                                                                5/19/2016                $0.00 Class3AͲAllowed
GESTIÓNINTEGRALDERECURSOSHUMANOS,S.A.                     348899    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed
GESTIÓNINTEGRALDERR.HH.S.A.                                350237    AbeinsaEPC,LLC                                                                5/19/2016            $1,377.92 Class3AͲAllowed
GESTIONINTEGRALRECURSOS                                      348900    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
GHUMM'SAUTOCENTER,LLC                                       348901    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
GIBBSGIDENLOCHERTURNER                                      350239    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
GILABOTTLES                                                   348441    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016              $192.06 Scheduled


                                                                                                                                                                                            Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                               TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                               Page17of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                                      EPCReorganizingClaims




                                                      CreditorName                ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
GILABOTTLES                                                                        348978    AbenerConstructionServices,LLC                                              5/19/2016               $192.06 Scheduled
GILABOTTLES                                                                        350462    TeymaConstructionUSA,LLC                                                    5/19/2016               $192.06 Scheduled
GLOBALINDUSTRIALSOLUTIONS                                                          205      AbeinsaHoldingInc.                                                           8/16/2016            $10,451.04 Class4ͲAllowed
GOMEZ,APOLONIE                                                                      229      AbeinsaHoldingInc.                                                           8/22/2016                 $0.00 Priority
GOMEZ,APOLONIEROBERT                                                                232      AbeinsaHoldingInc.                                                           8/23/2016                 $0.00 Priority
GORDON&REES,LLP                                                                   845      AbeinsaHoldingInc.                                                           9/26/2016             $2,791.50 Class4ͲAllowed
GRUPOTRUPUTS.R.L.                                                                   67      AbenerTeymaHugotonGeneralPartnership                                        5/23/2016           $20,500.00 Class4ͲAllowed
GRUPOTRUPUTS.R.L.                                                                 348979    AbenerConstructionServices,LLC                                              5/19/2016            $16,000.00 Class3AͲAllowed
GRUPOTRUPUTS.R.L.                                                                 350126    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016           $16,000.00 Class3AͲAllowed
GRUPOTRUPUTS.R.L.                                                                 350463    TeymaConstructionUSA,LLC                                                     5/19/2016           $16,000.00 Class3AͲAllowed
H&EEQUIPMENTSERVICES                                                             348442*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
H&EEQUIPMENTSERVICES                                                             348669*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
H&EEQUIPMENTSERVICES                                                             348670*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
H&EEQUIPMENTSERVICES                                                             348980*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
H&EEQUIPMENTSERVICES                                                             350004*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
H&EEQUIPMENTSERVICES                                                             350005*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
H&EEQUIPMENTSERVICES                                                             350114*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
H&EEQUIPMENTSERVICES                                                             350115*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
H&EEQUIPMENTSERVICES                                                             350240*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                             Case 16-10790-LSS




H&EEQUIPMENTSERVICES                                                             350464*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
H2OENVIRONMENTALSERVICES                                                          348443    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016              $134.25 Scheduled
H2OENVIRONMENTALSERVICES                                                          348981    AbenerConstructionServices,LLC                                              5/19/2016               $134.25 Scheduled
H2OENVIRONMENTALSERVICES                                                          350465    TeymaConstructionUSA,LLC                                                    5/19/2016               $134.25 Scheduled
HainCapitalInvestors,LLCasTransfereeofErrolL.Montgomery&Assoc.,Inc.      187      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    8/11/2016          $110,412.83 Class4ͲAllowed
HainCapitalInvestors,LLCasTransfereeofErrolL.Montgomery&Assoc.,Inc.     350856    AbenerConstructionServices,LLC                                              5/19/2016           $110,412.83 Class4ͲAllowed
HainCapitalInvestors,LLCasTransfereeofErrolL.Montgomery&Assoc.,Inc.     348430    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016          $110,412.83 Class4ͲAllowed
HainCapitalInvestors,LLCasTransfereeofErrolL.Montgomery&Assoc.,Inc.     349200    TeymaConstructionUSA,LLC                                                    5/19/2016           $110,412.83 Class4ͲAllowed
HALOBRANDEDSOLUTIONSINC                                                          348902    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
HAMMELSCALECOINC                                                                 348903    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                             Doc 2142-13




HansonPressurePipe,Inc.                                                           475      AbeinsaEPC,LLC                                                               9/26/2016                 $0.00 Expunged
HansonPressurePipe,Inc.                                                           554      AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016                $0.00 Expunged
HansonPressurePipe,Inc.                                                           567      AbenerConstructionServices,LLC                                              9/26/2016                 $0.00 Expunged
HansonPressurePipe,Inc.                                                           675      AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016          $410,608.54 Disputed
Harness,Dickey&Pierce                                                             920      AbengoaBioenergyNewTechnologies,LLC                                        11/7/2016                 $0.00 Expunged
HARNESS,DICKEY&PIERCE,P.L.C.                                                    349424    AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016            $17,810.02 Class3AͲAllowed
HARRISREBARCOLUMBIABASININC.                                                    348983    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
HARRISREBARCOLUMBIABASININC.                                                    349669    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
HARRISREBARCOLUMBIABASININC.                                                    350242    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
HARRISREBARCOLUMBIABASININC.                                                    350467    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
Harris,WallaceJeffrey                                                               352      AbeinsaHoldingInc.                                                           9/20/2016            $90,000.00 Class5ͲAllowed
HDSUPPLY                                                                          348672*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                             Filed 01/25/20




HDSUPPLY                                                                          348984*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
HDSUPPLY                                                                          349670*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
HDSUPPLY                                                                          350007*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
HDSUPPLY                                                                          350117*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
HDSUPPLY                                                                          350243*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
HDSUPPLY                                                                          350468*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
HDSupplyConstructionSupply,LTD                                                   325*     AbeinsaHoldingInc.                                                           9/16/2016           $248,316.84 Class3AͲAllowed
HDSUPPLYCONSTRUCTIONSUPPLY,LTD.                                                350244*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
HDSUPPLYCONSTRUCTIONSUPPLY,LTD.                                                350470*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
HDSUPPLYͲWHITECAPCONSTRUCTION                                                   348309*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
HDSUPPLYͲWHITECAPCONSTRUCTION                                                   348986*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                             Page 19 of 43




HDSUPPLYͲWHITECAPCONSTRUCTION                                                   349671*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
HDSUPPLYͲWHITECAPCONSTRUCTION                                                   350245*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
HighLightElectric,Inc.                                                            371*     AbenerNorthAmericaConstruction,LP                                           9/22/2016                $0.00 Expunged
HighLightElectric,Inc.                                                            374*     AbeinsaHoldingInc.                                                           9/22/2016                 $0.00 Expunged
HighLightElectric,Inc.                                                            418*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016          $349,814.48 Class5ͲAllowed
HighLightElectric,Inc.                                                            535*     AbeinsaHoldingInc.                                                           9/22/2016                 $0.00 Expunged
HIͲGRADEMATERIALS(READYMIXSUB)                                                  348673    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
HIͲGRADEMATERIALS(READYMIXSUB)                                                  350008    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
HIͲGRADEMATERIALS(READYMIXSUB)                                                  350118    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged


                                                                                                                                                                                                                 Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                                    TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                                    Page18of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                           EPCReorganizingClaims




                                                CreditorName           ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
HIͲGRADEMATERIALSCOMPANY                                               348674    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
HIͲGRADEMATERIALSCOMPANY                                               350119    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
HIͲGRADEMATERIALSCOMPANY                                               350208    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
HINEHYDRAULICSCORPORATION                                               805      AbenerTeymaMojaveGeneralPartnership                                         9/27/2016                $0.00 Expunged
HLE,INC.                                                               348676*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
HLE,INC.                                                               350121*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
HLE,INC.                                                               350210*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
HOBBSͲBANNERMAN,INC.                                                   348677*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
HOBBSͲBANNERMAN,INC.                                                   348678*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
HOBBSͲBANNERMAN,INC.                                                   349974*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
HOBBSͲBANNERMAN,INC.                                                   350122*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
HOBBSͲBANNERMAN,INC.                                                   350211*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
HOBBSͲBANNERMAN,INC.                                                   350212*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
HoldersoftheAbengoaExchangeableNotesdue2017ISINXS1196424698      568      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016                 $0.00 Expunged
HoldersoftheAbengoaExchangeableNotesdue2017ISINXS1196424698      590      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016                $0.00 Expunged
HoldersoftheAbengoaExchangeableNotesdue2017ISINXS1196424698      681      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016                $0.00 Expunged
HoldersoftheAbengoaExchangeableNotesdue2017ISINXS1196424698      686      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016                $0.00 Expunged
HOWARDͲYOUNGINTERNATIONAL                                               350266    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
HowardͲYoungInternationalofNevada,Inc.                                193      AbeinsaHoldingInc.                                                           8/15/2016           $174,553.17 Class4ͲAllowed
                                                                                                                                                                                                                                                  Case 16-10790-LSS




HSBCBankplcSpainbranch                                                514      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016        $14,763,239.97 Class3AͲAllowed
HSBCBankplcSpainBranch                                                553      AbengoaBioenergyNewTechnologies,LLC                                        9/27/2016        $14,900,829.77 Class3AͲAllowed
HSBCBankplcSpainBranch                                                562      AbenerTeymaMojaveGeneralPartnership                                         9/27/2016       $14,900,829.77 Class3AͲAllowed
HSBCBankplcSpainBranch                                                586      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/27/2016       $14,900,829.77 Class3AͲAllowed
HSBCBankplcSpainbranch                                                695      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016       $14,763,239.97 Class3AͲAllowed
HSBCBankplcSpainBranch                                                814      AbenerTeymaHugotonGeneralPartnership                                        9/27/2016       $14,900,829.77 Class3AͲAllowed
HSBCBankplc,SpainBranch                                               537      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016       $14,763,239.97 Class3AͲAllowed
HSBCBankplc,SpainBranch                                               692      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016       $14,763,239.97 Class3AͲAllowed
HSBCBANKPLC,SPAINBRANCH                                               811      AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016        $5,567,726.69 Class3AͲAllowed
HUSCHBLACKWELLLLP                                                      348904    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                  Doc 2142-13




Hutson,Christopher                                                       151      AbeinsaAbenerTeymaGeneralPartnership                                        7/19/2016           $13,450.00 PriorityClaimͲallowed
IBTINC                                                                  348905    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ICM,INC.                                                                348906    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
IDENAYR,S.L.                                                             368      AbenerTeymaHugotonGeneralPartnership                                        9/21/2016                $0.00 Expunged
IDENAYR,S.L.                                                             419      AbenerTeymaHugotonGeneralPartnership                                        9/21/2016           $36,261.62 Class4ͲAllowed
IDENAYR,S.L.                                                            348315    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
IDENAYR,S.L.                                                            348992    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Class3AͲAllowed
IHSGLOBALINC.                                                           144      AbeinsaHoldingInc.                                                           7/12/2016             $1,042.39 Class4ͲAllowed
IllinoisDepartmentofEmploymentSecurity                                1042     AbeinsaEPC,LLC                                                                 2/6/2018               $66.53 PriorityTax
IllinoisDepartmentofRevenue                                            256      AbeinsaEPC,LLC                                                               8/31/2016               $442.30 Class4ͲAllowed
ILLINOISELECTRICWORKS                                                  348907    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ImperialValleySolar1,LLC                                              701      AbenerNorthAmericaConstruction,LP                                           9/26/2016                $0.00 Expunged
                                                                                                                                                                                                                                                  Filed 01/25/20




ImperialValleySolar1,LLC                                              712      AbeinsaHoldingInc.                                                           9/26/2016                 $0.00 Expunged
ImperialValleySolar1,LLC                                              722      AbenerConstructionServices,LLC                                              9/26/2016                 $0.00 Expunged
INABENSAUSA                                                             348206    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
INABENSAUSA                                                             348280    InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
INDEPENDENTWELLDRILLING                                               348681*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
INDEPENDENTWELLDRILLING                                               348682*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
INDEPENDENTWELLDRILLING                                               349977*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
INDEPENDENTWELLDRILLING                                               349978*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
INDEPENDENTWELLDRILLING                                               350213*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
INDEPENDENTWELLDRILLING                                               350214*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
INDEPENDENTWELLDRILLING                                               350269*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                  Page 20 of 43




INDIANASECRETARYOFSTATE                                               350290    AbeinsaEPC,LLC                                                               5/19/2016               $210.00 Scheduled
INDUSTRIASDEREDESYPIOLAS,S.A.DEC.V.                               348660    NicsaIndustrialSupplies,LLC                                                 5/19/2016               $477.53 Class3AͲAllowed
IngenieriayMontajesLointek,S.L.                                       527      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016        $1,815,587.94 Class4ͲAllowed
INGENIERÍAYMONTAJESLOINTEK,S.L.                                      348318    TeymaConstructionUSA,LLC                                                    5/19/2016         $1,642,687.15 Class3AͲAllowed
INGENIERÍAYMONTAJESLOINTEK,S.L.                                      349220    AbenerConstructionServices,LLC                                              5/19/2016         $1,642,687.15 Class3AͲAllowed
INGERSOLLRANDCOMPANY                                                   348908    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
INSTALACIONESINABENSA                                                   348281    InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
INSTALACIONESINABENSAS.A.                                              348319    TeymaConstructionUSA,LLC                                                    5/19/2016            $30,961.33 Class3AͲAllowed
INSTALACIONESINABENSAS.A.                                              348320    TeymaConstructionUSA,LLC                                                    5/19/2016           $147,691.01 Class3AͲAllowed


                                                                                                                                                                                                      Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                         TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                         Page19of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                                      EPCReorganizingClaims




                                                     CreditorName                  ClaimNo.                                          Debtor   DateFiled TotalClaimAmount                 ClaimStatus
INSTALACIONESINABENSAS.A.                                                          348683    AbeinsaHoldingInc.                            5/19/2016            $68,821.49 Class3AͲAllowed
INSTALACIONESINABENSAS.A.                                                          349221    AbenerConstructionServices,LLC               5/19/2016           $147,691.01 Class3AͲAllowed
INSTALACIONESINABENSAS.A.                                                          349689    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016          $147,691.01 Class3AͲAllowed
INSTALACIONESINABENSAS.A.                                                          349979    AbenerNorthAmericaConstruction,LP            5/19/2016           $68,821.49 Class3AͲAllowed
INSTALACIONESINABENSAS.A.                                                          350215    AbenerTeymaMojaveGeneralPartnership          5/19/2016           $68,821.49 Class3AͲAllowed
INSTALACIONESINABENSAS.A.                                                          350291    AbeinsaEPC,LLC                                5/19/2016             $2,186.78 Class3AͲAllowed
INSTALACIONESINABENSAS.A.                                                          350292    AbeinsaEPC,LLC                                5/19/2016           $147,691.01 Class3AͲAllowed
INTEGRATEDSOLUTIONS,INC                                                            348909    AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
INTERSTATECHEMICALCOMPANYINC                                                      348910    AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
IRONMOUNTAIN                                                                        350293    AbeinsaEPC,LLC                                5/19/2016               $918.64 Scheduled
IronMountainInformationManagement,LLC                                             673      AbeinsaHoldingInc.                            9/26/2016             $3,128.13 Class4ͲAllowed
ISOACCELERATEGROUP,INC.                                                           350295    AbeinsaEPC,LLC                                5/19/2016               $525.00 Scheduled
ITFGRUPOCUNADO                                                                    348935*    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
ITFGRUPOCUNADO                                                                    349981*    AbenerNorthAmericaConstruction,LP           5/19/2016                 $0.00 Expunged
ITFGRUPOCUNADO                                                                    350217*    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
ITFInc.d/b/aCuñadoU.S.A                                                           482*     AbenerTeymaMojaveGeneralPartnership          9/23/2016          $772,018.60 Class5ͲAllowed
ITFINCORPORATEDAKAGRUPOCUÑADO                                                   348936*    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
ITFINCORPORATEDAKAGRUPOCUÑADO                                                   349982*    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
ITFINCORPORATEDAKAGRUPOCUÑADO                                                   350218*    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                               Case 16-10790-LSS




J.F.AhernCo.                                                                        30      AbeinsaHoldingInc.                              5/3/2016                $0.00 Expunged
J.C.ALCANTARCONSULTING,LLC                                                         310      AbeinsaHoldingInc.                            9/19/2016            $53,537.99 Secured
J.C.ALCANTARCONSULTING,LLC                                                        348937    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Class3AͲAllowed
J.C.ALCANTARCONSULTING,LLC                                                        348938    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Class3AͲAllowed
J.C.ALCANTARCONSULTING,LLC                                                        349983    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Class3AͲAllowed
J.C.ALCANTARCONSULTING,LLC                                                        349984    AbenerNorthAmericaConstruction,LP           5/19/2016                 $0.00 Class3AͲAllowed
J.C.ALCANTARCONSULTING,LLC                                                        350220    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Class3AͲAllowed
JacksonLewisP.C.                                                                    957      AbeinsaEPC,LLC                                12/2/2016                 $0.00 Expunged
JACKSONSERVICES,INC.                                                                220      AbeinsaHoldingInc.                            8/23/2016                 $0.00 Expunged
JANUSFIRESYSTEMS                                                                   348324    TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                               Doc 2142-13




JanusFireSystems                                                                   348325    TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
JANUSFIRESYSTEMS                                                                   349268    AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
JanusFireSystems                                                                   349269    AbenerConstructionServices,LLC               5/19/2016                 $0.00 Expunged
JANUSFIRESYSTEMS                                                                   349691    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
JanusFireSystems                                                                   349692    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
JANUSFIRESYSTEMS                                                                   350297    AbeinsaEPC,LLC                                5/19/2016                 $0.00 Expunged
JanusFireSystems                                                                   350298    AbeinsaEPC,LLC                                5/19/2016                 $0.00 Expunged
JBR1INDUSTRIALSERVICES,L.L.C.                                                     348326    TeymaConstructionUSA,LLC                     5/19/2016            $19,312.50 Class3AͲAllowed
JBR1INDUSTRIALSERVICES,L.L.C.                                                     348939    AbeinsaHoldingInc.                            5/19/2016            $26,239.01 Class3AͲAllowed
JBR1INDUSTRIALSERVICES,L.L.C.                                                     349270    AbenerConstructionServices,LLC               5/19/2016            $19,312.50 Class3AͲAllowed
JBR1INDUSTRIALSERVICES,L.L.C.                                                     349693    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016           $19,312.50 Class3AͲAllowed
JBR1INDUSTRIALSERVICES,L.L.C.                                                     349985    AbenerNorthAmericaConstruction,LP            5/19/2016           $26,239.01 Class3AͲAllowed
                                                                                                                                                                                                                               Filed 01/25/20




JBR1INDUSTRIALSERVICES,L.L.C.                                                     350221    AbenerTeymaMojaveGeneralPartnership          5/19/2016           $26,239.01 Class3AͲAllowed
JBR1INDUSTRIALSERVICES,L.L.C.                                                     350299    AbeinsaEPC,LLC                                5/19/2016            $19,312.50 Class3AͲAllowed
JCIINDUSTRIES,INC.                                                                 348911    AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
Jenike&Johanson                                                                     223      AbenerTeymaHugotonGeneralPartnership         8/29/2016          $305,000.00 Class4ͲAllowed
Jenike&Johanson                                                                     243      TeymaConstructionUSA,LLC                     8/29/2016                 $0.00 Expunged
Jenike&Johanson                                                                     244      AbeinsaHoldingInc.                            8/29/2016                 $0.00 Expunged
Jenike&Johanson                                                                     245      AbenerConstructionServices,LLC               8/29/2016                 $0.00 Expunged
JillH.Ford,Chapter7Trusteeinre:TriͲComCorporation                            806      AbeinsaHoldingInc.                            9/26/2016                 $0.00 Expunged
JillH.Ford,Chapter7Trusteeinre:TriͲComCorporationNo.2:16ͲbkͲ04087ͲEPB      870      AbeinsaHoldingInc.                            9/27/2016                 $0.00 Expunged
JJJFLOORCOVERINGS                                                                    474*     AbeinsaHoldingInc.                            9/26/2016            $33,639.33 Class5ͲAllowed
JJJFLOORCOVERINGS                                                                  349986*    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                               Page 21 of 43




JJJFLOORCOVERINGS                                                                  350222*    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
JOBBROKERSINC.JBIRESEARCHJBIENE                                                   257      AbeinsaHoldingInc.                            8/31/2016                 $0.00 Expunged
JOHNZINKCOMPANYLLC                                                                348912    AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
JOHNSONMARCHINC.                                                                   348737    TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
JOHNSONMARCHINC.                                                                   348941    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
JOHNSONMARCHINC.                                                                   349272    AbenerConstructionServices,LLC               5/19/2016                 $0.00 Expunged
JOHNSONMARCHINC.                                                                   349694    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
JOHNSONMARCHINC.                                                                   349987    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
JOHNSONMARCHINC.                                                                   350223    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged


                                                                                                                                                                                   Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                      TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                                     Page20of42                                                          andareadministeredbytheLitigationTrustee.
                                                                              EPCReorganizingClaims




                                           CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
JUNTASYCOMPENSADORES,S.L.                                348942    AbeinsaHoldingInc.                                                            5/19/2016          $237,477.57 Class3AͲAllowed
JUNTASYCOMPENSADORES,S.L.                                349988    AbenerNorthAmericaConstruction,LP                                           5/19/2016          $237,477.57 Class3AͲAllowed
JUNTASYCOMPENSADORES,S.L.                                350224    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016          $237,477.57 Class3AͲAllowed
KANSASASSOCIATIONOFCONSERVATION                          348913    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
KANSASDEPARTMENTOFHEALTH&ENVIRONMENT                   348914    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
KANSASDEPARTMENTOFHEALTH&ENVIRONMENT                   348915    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
KBLINCDBAABADAN                                          348739    TeymaConstructionUSA,LLC                                                     5/19/2016              $553.36 Scheduled
KBLINCDBAABADAN                                          349274    AbenerConstructionServices,LLC                                               5/19/2016              $553.36 Scheduled
KBLINCDBAABADAN                                          349696    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016              $553.36 Scheduled
KBLINCDBAABADAN                                          350303    AbeinsaEPC,LLC                                                                5/19/2016              $553.36 Scheduled
Kiser,William&Kelly                                       1024     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership   11/20/2017                $0.00 Satisfied
Kiser,WilliamandKelly                                     235      AbeinsaHoldingInc.                                                            8/23/2016                $0.00 Class5ͲSatisfied
KNIGHTHAWKENGINEERING,INC                                 348395    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016              $290.00 Scheduled
KNIGHTHAWKENGINEERING,INC                                 348741    TeymaConstructionUSA,LLC                                                     5/19/2016              $290.00 Scheduled
KNIGHTHAWKENGINEERING,INC                                 349276    AbenerConstructionServices,LLC                                               5/19/2016              $290.00 Scheduled
KNIPPEQUIPMENT,INCDBAKANSAS                             348916    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
Konecranes,Inc.                                              1       AbeinsaAbenerTeymaGeneralPartnership                                         4/7/2016          $350,006.00 Class4ͲAllowed
KONICAMINOLTABUISNESSSOLUTIONSU                         350306    AbeinsaEPC,LLC                                                                5/19/2016              $425.77 Scheduled
KPMGABOGADOS,S.L.                                          871      AbeinsaEPC,LLC                                                                10/3/2016           $89,649.10 Class4ͲAllowed
                                                                                                                                                                                                                                    Case 16-10790-LSS




KPMGABOGADOS,S.L.                                          872      AbeinsaEPC,LLC                                                                10/3/2016           $89,649.10 AdministrativeͲDisputed
Kramer,CraigM                                             387      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016                $0.00 Class4ͲAllowed
KROHNEENERGIA,SLU                                           62      AbencorUSA,LLC                                                                5/19/2016           $22,847.26 Class4ͲAllowed
KronheEnergíaS.l.u                                        349735    AbencorUSA,LLC                                                                5/19/2016           $22,826.28 Class3AͲAllowed
KUMARINDUSTRIES                                            348744    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
KUMARINDUSTRIES                                            349279    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
KUMARINDUSTRIES                                            349698    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
KUMARINDUSTRIES                                            350308    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
KUMARINDUSTRIESINC.                                       348745    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
KUMARINDUSTRIESINC.                                       349280    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                    Doc 2142-13




KUMARINDUSTRIESINC.                                       349662    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
KUMARINDUSTRIESINC.                                       349699    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
KumarIndustries,Inc.                                       194      TeymaConstructionUSA,LLC                                                     8/15/2016                $0.00 Expunged
KumarIndustries,Inc.                                       195      AbeinsaEPC,LLC                                                                8/15/2016                $0.00 Expunged
KumarIndustries,Inc.                                       196      AbenerConstructionServices,LLC                                               8/15/2016                $0.00 Expunged
KumarIndustries,Inc.                                       197      AbeinsaAbenerTeymaGeneralPartnership                                        8/15/2016          $110,000.00 Class4ͲAllowed
LaCaixa                                                     646      AbenerConstructionServices,LLC                                               9/23/2016        $4,105,256.63 Class3AͲAllowed
LaCaixa                                                     654      AbeinsaAbenerTeymaGeneralPartnership                                        9/23/2016        $4,148,963.00 Class3AͲAllowed
LaCaixa                                                     687      AbenerConstructionServices,LLC                                               9/23/2016        $4,148,963.00 Class3AͲAllowed
LaCaixa                                                     703      AbeinsaEPC,LLC                                                                9/23/2016        $4,148,963.00 Class3AͲAllowed
LaCaixa                                                     706      TeymaConstructionUSA,LLC                                                     9/23/2016        $4,148,963.00 Class3AͲAllowed
LACAIXA                                                     737      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016        $4,105,256.63 Class3AͲAllowed
                                                                                                                                                                                                                                    Filed 01/25/20




LaCaixa                                                     745      TeymaConstructionUSA,LLC                                                     9/23/2016        $4,105,256.63 Class3AͲAllowed
LAMPSONINTERNATIONAL,LLC                                 348748*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
LAMPSONINTERNATIONAL,LLC                                 349283*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
LAMPSONINTERNATIONAL,LLC                                 349701*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LAMPSONINTERNATIONAL,LLC                                 350395*    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
LAMPSONINTERNATIONAL,LLC.                                348749*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
LAMPSONINTERNATIONAL,LLC.                                349284*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
LAMPSONINTERNATIONAL,LLC.                                349702*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LAMPSONINTERNATIONAL,LLC.                                350396*    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
LARRAIN,RENCORET,URZUAYCIA                              350397    AbeinsaEPC,LLC                                                                5/19/2016               $97.38 Scheduled
LARUEDISTRIBUTING,INC                                     348608    AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016              $171.83 Scheduled
                                                                                                                                                                                                                                    Page 22 of 43




LARUEDISTRIBUTING,INC                                     348917    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
LATHAM&WATKINSLLP                                         388      AbeinsaEPC,LLC                                                                9/23/2016        $1,949,088.44 Class4ͲAllowed
Latham&WatkinsLLP                                         409      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016                $0.00 Expunged
LATHAM&WATKINSLLP                                        350398    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
LayneChristensenCompany                                    873      AbeinsaHoldingInc.                                                            10/6/2016                $0.00 Expunged
LEFIngenierosAudingIntraesaLLC                           417*     AbeinsaHoldingInc.                                                            9/23/2016                $0.00 Disputed
LEFINGENIEROSAUDINGINTRAESALLC(RESPONDENT)            348945*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
LEFINGENIEROSAUDINGINTRAESALLC(RESPONDENT)            350309*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LEFINGENIEROSAUDINGINTRAESALLC(RESPONDENT)            350345*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged


                                                                                                                                                                                        Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                           TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                            Page21of42                                                                                        andareadministeredbytheLitigationTrustee.
                                                                         EPCReorganizingClaims




                                      CreditorName   ClaimNo.                                         Debtor                                   DateFiled TotalClaimAmount                 ClaimStatus
LEFINGENIEROSAUDINGINTRAESA,LLC                    348946*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LEFINGENIEROSAUDINGINTRAESA,LLC                    350310*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
LEFINGENIEROSAUDINGINTRAESA,LLC                    350346*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LENNONCRANE                                           348751    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LENNONCRANE                                           349606    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LENNONCRANE                                           349741    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LENNONCRANE                                           350402    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LENNONCRANE&EQUIPMENTCO.INC                       348752    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
LENNONCRANE&EQUIPMENTCO.INC                       349607    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Class3AͲAllowed
LENNONCRANE&EQUIPMENTCO.INC                       349742    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
LENNONCRANE&EQUIPMENTCO.INC                       350403    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Class3AͲAllowed
LeserLLC                                               563*     AbeinsaEPC,LLC                                                               9/22/2016                 $0.00 Expunged
LeserLLC                                               595*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016           $79,920.71 Class4ͲAllowed
LeserLLC                                               600*     AbenerConstructionServices,LLC                                              9/22/2016                 $0.00 Expunged
LeserLLC                                               679*     AbenerNorthAmericaConstruction,LP                                           9/22/2016                $0.00 Expunged
LESSER,LLC                                           348947*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LESSER,LLC                                           350311*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LESSER,LLC                                           350347*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LESSER,LLC                                           350404*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                Case 16-10790-LSS




LEWISANDROCALLPLAWYERS                             350405    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LEXISNEXIS                                             350406    AbeinsaEPC,LLC                                                               5/19/2016               $888.80 Scheduled
LIBERTYINDUSTRIALGROUP,INC                           178*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     8/5/2016           $63,790.00 Class4ͲAllowed
LibertyIndustrialGroup,LLC                           177      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     8/5/2016                $0.00 Expunged
LIBERTYMUTUAL                                        348207*    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
LIBERTYMUTUAL                                        348282*    InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        348398*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
LIBERTYMUTUAL                                        348446*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        348447*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        348448*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                Doc 2142-13




LIBERTYMUTUAL                                        348754*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        348948*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        348949*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        348950*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        349609*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        349610*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        349611*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        349743*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LIBERTYMUTUAL                                        350136*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
LIBERTYMUTUAL                                        350312*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LIBERTYMUTUAL                                        350313*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LIBERTYMUTUAL                                        350314*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                Filed 01/25/20




LIBERTYMUTUAL                                        350348*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LIBERTYMUTUAL                                        350407*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LIBERTYMUTUAL                                        350408*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                        486*     TeymaConstructionUSA,LLC                                                    9/22/2016                 $0.00 Class6
LibertyMutualInsuranceCompany                        591*     AbenerConstructionServices,LLC                                              9/22/2016                 $0.00 Withdrawn
LibertyMutualInsuranceCompany                        592*     AbenerTeymaHugotonGeneralPartnership                                        9/22/2016                $0.00 Withdrawn
LibertyMutualInsuranceCompany                        593*     AbenerTeymaMojaveGeneralPartnership                                         9/22/2016                $0.00 Withdrawn
LibertyMutualInsuranceCompany                        605*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                        607*     AbeinsaHoldingInc.                                                           9/22/2016                 $0.00 Withdrawn
LibertyMutualInsuranceCompany                        642*     AbeinsaEPC,LLC                                                               9/22/2016        $58,000,000.00 Class4ͲAllowed
LibertyMutualInsuranceCompany                        657*     AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016                $0.00 Withdrawn
                                                                                                                                                                                                                                Page 23 of 43




LibertyMutualInsuranceCompany                        668*     AbenerNorthAmericaConstruction,LP                                           9/22/2016                $0.00 Withdrawn
LibertyMutualInsuranceCompany                        771*     AbenerTeymaInabensaMountSignalJointVenture                                9/22/2016                $0.00 Withdrawn
LibertyMutualInsuranceCompany                        780*     InabensaUSA,LLC                                                              9/22/2016                 $0.00 Withdrawn
LibertyMutualInsuranceCompany                      348208*    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                      348283*    InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                      348449*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                      348450*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                      348451*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                      348452*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged


                                                                                                                                                                                    Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                       TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                       Page22of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                                                           EPCReorganizingClaims




                                                CreditorName                                           ClaimNo.                                         Debtor                                   DateFiled TotalClaimAmount            ClaimStatus
LibertyMutualInsuranceCompany                                                                        348453*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        348454*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        348455*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        348456*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        348457*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        348458*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        348459*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        348951*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        348953*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349612*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349613*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349614*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349615*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349616*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349617*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349618*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349619*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349744*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349745*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                                               Case 16-10790-LSS




LibertyMutualInsuranceCompany                                                                        349746*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349747*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349748*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349749*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349750*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        349751*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350315*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350316*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350317*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350349*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                                               Doc 2142-13




LibertyMutualInsuranceCompany                                                                        350350*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350409*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350410*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350411*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350412*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350413*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350414*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350415*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350416*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350417*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350418*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany                                                                        350419*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                                               Filed 01/25/20




LibertyMutualInsuranceCompanyasTransfereeofH&EEquipmentServices,Inc.aDelawareCorporatio      80*      AbenerTeymaMojaveGeneralPartnership                                         5/31/2016          $333,575.20 Class6
LibertyMutualInsuranceCompanyasTransfereeofH&EEquipmentServices,Inc.aDelawareCorporatio      82*      AbeinsaEPC,LLC                                                               5/31/2016           $333,575.20 Class6
LibertyMutualInsuranceCompanyasTransfereeofH&EEquipmentServices,Inc.aDelawareCorporatio      83*      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/31/2016          $333,575.20 Class6
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348223*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348224*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348225*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348226*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348227*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348399*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348460*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348954*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                                               Page 24 of 43




LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348955*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               348956*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               349205*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               349206*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               349207*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               349208*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               349209*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               349210*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland                               349211*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged


                                                                                                                                                                                                                                   Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                                                      TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                                                         Page23of42                                                                                      andareadministeredbytheLitigationTrustee.
                                                                                                EPCReorganizingClaims




                                                CreditorName                ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    349212*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    349213*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    349214*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    349215*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    349620*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350318*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350319*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350320*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350321*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350322*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350323*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350324*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350325*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350351*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350352*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350353*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350354*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350355*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350356*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                      Case 16-10790-LSS




LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350357*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350358*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350359*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350604*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350605*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350606*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350607*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350608*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
LibertyMutualInsuranceCompany,FidelityandDepositCompanyofMaryland    350609*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
LISEGAINC                                                                   348461*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                      Doc 2142-13




LISEGAINC                                                                   348462*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
LISEGAINC                                                                   349621*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LISEGAINC                                                                   349622*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
LISEGAINC                                                                   349763*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LISEGAINC                                                                   349764*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
LISEGAINC                                                                   350420*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LISEGAINC                                                                   350421*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
LITHOTECHINC                                                                 350422    AbeinsaEPC,LLC                                                               5/19/2016               $832.02 Scheduled
LorimarGroup,Inc.                                                             70      AbenerTeymaMojaveGeneralPartnership                                         5/25/2016          $277,935.00 Class4ͲAllowed
LOTUSMIXERS,INC.                                                             465      AbeinsaHoldingInc.                                                           9/23/2016                 $0.00 Expunged
LOTUSMIXERS,INC.                                                            348918    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
LRCENERGY                                                                    348919    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                      Filed 01/25/20




LRCENERGY,LLC                                                               348920    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
LUDVIKELECTRICCO.                                                             2       AbeinsaHoldingInc.                                                             4/7/2016           $24,202.58 Class4ͲAllowed
LUMINATE,LLC                                                                 348921    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
LYNCOLEGROUNDINGSOLUTIONS,LLC.                                             350423    AbeinsaEPC,LLC                                                               5/19/2016               $995.00 Scheduled
M&MPORTABLETOILETS                                                          348401    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $54.91 Scheduled
M&MPORTABLETOILETS                                                          348483    TeymaConstructionUSA,LLC                                                     5/19/2016               $54.91 Scheduled
M&MPORTABLETOILETS                                                          349287    AbenerConstructionServices,LLC                                               5/19/2016               $54.91 Scheduled
MADDENOILCOMPANY                                                            348922    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
MaineAutomation                                                               262      AbenerTeymaHugotonGeneralPartnership                                         9/2/2016                $0.00 Satisfied
MAINEAUTOMATION                                                              348485    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
MAINEAUTOMATION                                                              348923    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                      Page 25 of 43




MAINEAUTOMATION                                                              349289    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
MAINEAUTOMATION                                                              350139    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
MAINEAUTOMATIONINC.                                                         348486    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
MAINEAUTOMATIONINC.                                                         349290    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
MAINEAUTOMATIONINC.                                                         350140    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
MarshUSAInc.                                                                  91      AbeinsaEPC,LLC                                                                 6/8/2016        $3,006,171.00 Administrative–Satisfied
MARSHUSAINC.                                                                  97      AbeinsaEPC,LLC                                                               6/10/2016            $17,032.04 Administrative–Satisfied
MARSHUSAINC.                                                                  98      AbeinsaEPC,LLC                                                               6/10/2016           $107,129.53 Administrative–Satisfied
MarshUSAInc.                                                                 862      AbeinsaEPC,LLC                                                               9/21/2016           $104,199.96 Allowed


                                                                                                                                                                                                          Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                             TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                              Page24of42                                                                                        andareadministeredbytheLitigationTrustee.
                                                                            EPCReorganizingClaims




                                         CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
MARTINTRUCKINGINC                                      348924     AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
MatherBros.Inc.                                           43      AbeinsaHoldingInc.                                                            5/11/2016           $19,598.49 Class4ͲAllowed
MATHERBROS.INC.                                        348230     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016              $992.96 Class3AͲAllowed
MATHERBROS.INC.                                        349218     AbeinsaHoldingInc.                                                            5/19/2016              $992.96 Class3AͲAllowed
MATHERBROS.INC.                                        350612     AbenerNorthAmericaConstruction,LP                                           5/19/2016              $992.96 Class3AͲAllowed
MatrixServiceInc.                                        239      AbeinsaHoldingInc.                                                            8/26/2016          $241,438.33 Class4ͲAllowed
McCandlishHolton,PC                                      743      AbeinsaHoldingInc.                                                            9/22/2016           $50,561.93 Class4ͲAllowed
McCandlishHolton,PC                                      1047     AbengoaBioenergyNewTechnologies,LLC                                        10/11/2018            $2,800.00 Class4ͲAllowed
MeadO'Brien,Inc.                                         410      AbenerConstructionServices,LLC                                               9/22/2016                $0.00 Expunged
MeadO'Brien,Inc.                                         454      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016           $38,918.32 Class4ͲAllowed
MeadO'Brien,Inc.                                         507      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016           $18,644.30 Class4ͲAllowed
MeadO'Brien,Inc.                                         508      TeymaConstructionUSA,LLC                                                     9/22/2016                $0.00 Expunged
MEADO'BRIEN,INC.                                       348489     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
MEADO'BRIEN,INC.                                       348490     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
MEADO'BRIEN,INC.                                       348925     AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
MEADO'BRIEN,INC.                                       349293     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
MEADO'BRIEN,INC.                                       349294     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
MEADO'BRIEN,INC.                                       349956     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
MEADO'BRIEN,INC.                                       349957     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                   Case 16-10790-LSS




MENAFRA,GONZALO                                         445285     AbeinsaEPC,LLC                                                                5/19/2016              $167.00 Scheduled
MerrillLynchInternational                                772      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016        $8,075,202.19 Class3AͲAllowed
MerrillLynchInternational                                834      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016        $8,158,982.26 Class3AͲAllowed
MerrillLynchInternational                                842      AbenerTeymaHugotonGeneralPartnership                                        9/26/2016        $8,158,982.26 Class3AͲAllowed
MerrillLynchInternational                                853      AbenerTeymaMojaveGeneralPartnership                                         9/26/2016        $8,075,202.19 Class3AͲAllowed
METROPOLITANINDUSTRIES,INC.                              281      AbeinsaAbenerTeymaGeneralPartnership                                         9/9/2016           $58,695.00 Class4ͲAllowed
MichelsCorporation                                        819      AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016          $200,000.00 Class5ͲAllowed
MICHELSCORPORATION                                      348493     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
MICHELSCORPORATION                                      349297     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
MICHELSCORPORATION                                      350525     AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                   Doc 2142-13




MIDSTATESSUPPLY                                        348926     AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
MIDLANDSCIENTIFIC,INC.                                   628      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016                $0.00 Expunged
MIDLANDSCIENTIFIC,INC.                                   832      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016           $30,468.70 Class4ͲAllowed
MIDLANDSCIENTIFIC,INC.                                 348927     AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
MIGUEZREININGCONSULTS.L.                             348495     TeymaConstructionUSA,LLC                                                     5/19/2016            $8,000.00 Class3AͲAllowed
MIGUEZREININGCONSULTS.L.                             349299     AbenerConstructionServices,LLC                                               5/19/2016            $8,000.00 Class3AͲAllowed
MIGUEZREININGCONSULTS.L.                             349959     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016            $8,000.00 Class3AͲAllowed
MILCOCONSTRUCTORS                                       348209     AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
MILCOCONSTRUCTORS                                       348234     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $9.00 Scheduled
MILCOCONSTRUCTORS                                       349254     AbeinsaHoldingInc.                                                            5/19/2016                $9.00 Scheduled
MILCOCONSTRUCTORS                                       350617     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $9.00 Scheduled
MILLER&SONSWELDINGINC                                  307      AbeinsaHoldingInc.                                                            9/14/2016           $22,241.25 Class4ͲAllowed
                                                                                                                                                                                                                                   Filed 01/25/20




MILLERINSULATIONCO.,INC.                              348497     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Class3AͲAllowed
MILLERINSULATIONCO.,INC.                              349301     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Class3AͲAllowed
MILLERINSULATIONCO.,INC.                              349960     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
MissouriDepartmentofRevenue                             264      AbencorUSA,LLC                                                                 9/2/2016              $534.36 PriorityTaxͲallowed
MISSOURIKANSASSUPPLYCO.INC.DBA                      348928     AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed
MMCContractorsNational,Inc.                             392      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/21/2016        $7,962,234.71 Class4ͲAllowed
MMCContractorsNational,Inc.                             402      AbengoaUSHolding,LLC                                                         9/21/2016                $0.00 Expunged
MMCCONTRACTORSNATIONAL,INC.                           348404     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
MMCCONTRACTORSNATIONAL,INC.                           348499     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
MMCCONTRACTORSNATIONAL,INC.                           349303     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
MOBILEFORCELLC                                           266      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership     9/6/2016           $64,411.83 Class4ͲAllowed
                                                                                                                                                                                                                                   Page 26 of 43




MobileModularManagementCorporation                      228      AbenerTeymaMojaveGeneralPartnership                                         8/12/2016                $0.00 Expunged
MODULARSPACECORPORATION                                  869      AbeinsaHoldingInc.                                                            9/27/2016           $11,209.96 Class4ͲAllowed
MOJAVESOLAR                                             348236     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
MOJAVESOLAR                                             349256     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
MOJAVESOLAR                                             350619     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
MojaveSolar,LLC                                          1029     AbeinsaHoldingInc.                                                           11/29/2017                $0.00 Intercompany
MOSAICDOCUMENTDESTRUCTION                                208      AbeinsaHoldingInc.                                                            8/16/2016              $614.00 Class4ͲAllowed
MSDSONLINE,INC.                                         348929     AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
Murphy,PeterX.                                            447      AbeinsaHoldingInc.                                                            9/23/2016            $4,478.24 Satisfied


                                                                                                                                                                                       Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                          TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                          Page25of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                     EPCReorganizingClaims




                                                 CreditorName    ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
MURRAYBRUTOCOJOINTVENTURE                                      348237*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
MURRAYBRUTOCOJOINTVENTURE                                      349257*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
MURRAYBRUTOCOJOINTVENTURE                                      350620*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
MURRAYCOMPANY                                                     349258    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
MURRAYCOMPANY                                                     350770    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
MURRAYCOMPANY                                                    348238*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016           $18,903.03 Class4ͲAllowed
MURRAYPLUMBING&HEATINGCORP.                                    348503    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
MURRAYPLUMBING&HEATINGCORP.                                    349325    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
MURRAYPLUMBING&HEATINGCORP.                                    349770    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
MURRAYPLUMBING&HEATINGCORP.                                    350528    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
NALCOCOMPANY                                                      348930    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         348210    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         348239    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         348285    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         348286    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         348407    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         348505    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         348506    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         348507    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                            Case 16-10790-LSS




NATIONALINDEMNITYCOMPANY                                         348508    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349259    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349260    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349261    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349327    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349328    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349329    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349330    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349772    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         349962    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                            Doc 2142-13




NATIONALINDEMNITYCOMPANY                                         350530    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         350531    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         350771    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NATIONALINDEMNITYCOMPANY                                         350772    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        348211    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        348287    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        348288    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        348408    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        348509    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        348510    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        348511    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        348512    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                            Filed 01/25/20




NATIONALLIABILITY&FIREINSURANCECOMPANY                        348755    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349262    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349263    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349264    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349331    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349332    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349333    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349334    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349773    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        349963    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        350532    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                            Page 27 of 43




NATIONALLIABILITY&FIREINSURANCECOMPANY                        350533    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        350773    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NATIONALLIABILITY&FIREINSURANCECOMPANY                        350774    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NATIONALUNIONFIREINSURANCECOMPANYOFPITTSBURGH,PA             876      AbeinsaHoldingInc.                                                           10/12/2016                $0.00 AdministrativeͲSatisfied
NationalUnionFireInsuranceCompanyofPittsburgh,PA             940      AbeinsaHoldingInc.                                                           11/22/2016            $8,403.25 Class4ͲAllowed
NationalUnionFireInsuranceCompanyofPittsburgh,PA,etal      263      AbeinsaHoldingInc.                                                             9/2/2016                $0.00 Class3AͲAllowed
NationwideMutualInsuranceCompany                                 416      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016        $6,500,000.00 Class6
NationwideMutualInsuranceCompany                                 494      AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                                 574      AbenerNorthAmericaConstruction,LP                                           9/22/2016                $0.00 Withdrawn


                                                                                                                                                                                                Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                   TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                   Page26of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                               EPCReorganizingClaims




                                            CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
NationwideMutualInsuranceCompany                           576      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016                $0.00 Withdrawn
NationwideMutualInsuranceCompany                           580      AbenerTeymaHugotonGeneralPartnership                                        9/22/2016                $0.00 Withdrawn
NationwideMutualInsuranceCompany                           601      AbenerConstructionServices,LLC                                              9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           602      AbengoaBioenergyNewTechnologies,LLC                                        9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           603      AbengoaBioenergyMeramecHolding,Inc.                                        9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           604      AbengoaUSHolding,LLC                                                        9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           606      AbengoaBioenergyBiomassofKansas,LLC                                       9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           608      AbeinsaEPC,LLC                                                               9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           609      AbeinsaHoldingInc.                                                           9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           612      AbengoaUS,LLC                                                                9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           682      AbengoaUSOperations,LLC                                                     9/22/2016                 $0.00 Withdrawn
NationwideMutualInsuranceCompany                           708      TeymaConstructionUSA,LLC                                                     9/22/2016                $0.00 Withdrawn
NationwideMutualInsuranceCompany                         348756     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         348757     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         348758     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         348759     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         348760     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         348761     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         348762     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                      Case 16-10790-LSS




NATIONWIDEMUTUALINSURANCECOMPANY                         348763     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         349265     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         349266     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         349267     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         349528     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         349529     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         349530     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         349531     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
NATIONWIDEMUTUALINSURANCECOMPANY                         349532     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         350775     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                      Doc 2142-13




NationwideMutualInsuranceCompany                         350776     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         350777     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         350778     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NationwideMutualInsuranceCompany                         350779     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         350780     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
NationwideMutualInsuranceCompany                         350781     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NATIONWIDEMUTUALINSURANCECOMPANY                         350782     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
NavigantConsulting,Inc.                                     351      AbenerTeymaMojaveGeneralPartnership                                         9/20/2016          $634,374.46 Class4ͲAllowed
NEBRASKADEPARTMENTOFREVENUE                                293      AbengoaBioenergyNewTechnologies,LLC                                        9/13/2016                 $0.00 Expunged
NEBRASKADEPARTMENTOFREVENUE                                294      AbengoaBioenergyNewTechnologies,LLC                                        9/13/2016           $606,544.91 PriorityTaxͲallowed
NEGOCIOSINDUSTRIALESYCOMERCIALES                         348663     NicsaIndustrialSupplies,LLC                                                 5/19/2016                 $0.00 Expunged
NEGOCIOSINDUSTRIALESYCOMERCIALESS.A.                    348409     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016          $274,197.21 Class3AͲAllowed
                                                                                                                                                                                                                                      Filed 01/25/20




NEGOCIOSINDUSTRIALESYCOMERCIALESS.A.                    348514     TeymaConstructionUSA,LLC                                                    5/19/2016           $274,197.21 Class3AͲAllowed
NEGOCIOSINDUSTRIALESYCOMERCIALESS.A.                    348515     TeymaConstructionUSA,LLC                                                    5/19/2016           $225,921.61 Class3AͲAllowed
NEGOCIOSINDUSTRIALESYCOMERCIALESS.A.                    349336     AbenerConstructionServices,LLC                                              5/19/2016           $225,921.61 Class3AͲAllowed
NEGOCIOSINDUSTRIALESYCOMERCIALESS.A.                    349337     AbenerConstructionServices,LLC                                              5/19/2016           $274,197.21 Class3AͲAllowed
NEGOCIOSINDUSTRIALESYCOMERCIALESS.A.                    349964     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016          $225,921.61 Class3AͲAllowed
NeptuneChemicalPumpCompanydbaPSGNorthWales             134      AbeinsaAbenerTeymaGeneralPartnership                                        6/28/2016           $79,376.00 Class4ͲAllowed
NEVADABOARDOFPE&LS                                     350537     AbeinsaEPC,LLC                                                               5/19/2016               $105.00 Scheduled
NEWJAC,INC                                                 348410     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
NEWJAC,INC                                                 348517     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
NEWJAC,INC                                                 349339     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
NEWJAC,INC.                                                348519     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                      Page 28 of 43




NEWJAC,INC.                                                349752     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NEWJAC,INC.                                                349753     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
NEWJAC,INC.                                                349776     AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
NEWJAC,INC.                                                349965     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
NEWJAC,INC.                                                350538     AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
NFPA                                                        350539     AbeinsaEPC,LLC                                                               5/19/2016               $324.00 Scheduled
NICSAINDUSTRIALSUPPLIES,LLC                              349736     AbencorUSA,LLC                                                               5/19/2016                 $0.00 Expunged
NICSAPERU                                                  348665     NicsaIndustrialSupplies,LLC                                                 5/19/2016                 $0.00 Expunged
NICSAMEX                                                    348666     NicsaIndustrialSupplies,LLC                                                 5/19/2016                 $0.00 Expunged


                                                                                                                                                                                          Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                             TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                             Page27of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                 EPCReorganizingClaims




                                              CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
NORCOINC                                                     348523*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
NORCOINC                                                     349757*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
NORCOINC                                                     349778*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
NORCOINC                                                     350541*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
NORCOINC.                                                    348524*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
NORCOINC.                                                    349758*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
NORCOINC.                                                    349779*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
NORCOINC.                                                    350542*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
NORTHWESTLININGS&GEOTEXTILEPRODUCTSINC                     295      AbeinsaAbenerTeymaGeneralPartnership                                        9/12/2016           $20,225.00 Class4ͲAllowed
NorthwestLinings&GeotextileProductsInc.                    292      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/12/2016            $6,008.05 Class4ͲAllowed
NotariaSerrano30,C.B.                                        206      AbenerTeymaHugotonGeneralPartnership                                        8/12/2016            $4,960.24 Class4ͲAllowed
NotariaSerrano30,C.B.                                        207      AbenerTeymaMojaveGeneralPartnership                                         8/12/2016            $4,960.24 Setbyobjectionorder
NotariaSerrano30,C.B.                                        209      AbenerTeymaMojaveGeneralPartnership                                         8/12/2016            $4,960.24 Class4ͲAllowed
NotariaSerrano30,C.B.                                        215      AbenerTeymaHugotonGeneralPartnership                                        8/12/2016            $4,960.24 Class4ͲAllowed
NUESYNERGY,INC.                                               348610    AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016                $63.75 Scheduled
NUESYNERGY,INC.                                               348931    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
NWLININGS&GEOTEXTILEPRODUCTS                               348363    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
NWLININGS&GEOTEXTILEPRODUCTS                               348525    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
NWLININGS&GEOTEXTILEPRODUCTS                               349760    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                        Case 16-10790-LSS




NWMETALFABRICATORS                                           348527    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
NWMETALFABRICATORS                                           348528    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
NWMETALFABRICATORS                                           349761    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
NWMETALFABRICATORS                                           349762    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
NWMETALFABRICATORS                                           349781    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
NWMETALFABRICATORS                                           349782    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
NWMETALFABRICATORS                                           350544    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
NWMETALFABRICATORS                                           350545    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
NWMetalFabricators,Inc.                                      265      AbeinsaAbenerTeymaGeneralPartnership                                         9/6/2016          $110,184.09 Class4ͲAllowed
OfficeDepot                                                    7       AbeinsaEPC,LLC                                                               4/11/2016            $44,529.30 Class4ͲAllowed
                                                                                                                                                                                                                                        Doc 2142-13




OFFICEFURNITURESOLUTIONS                                     348364    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $58.41 Scheduled
OFFICEFURNITURESOLUTIONS                                     348529    TeymaConstructionUSA,LLC                                                     5/19/2016               $58.41 Scheduled
OFFICEFURNITURESOLUTIONS                                     349855    AbenerConstructionServices,LLC                                              5/19/2016                $58.41 Scheduled
ONECARGO,S.L.                                                349737    AbencorUSA,LLC                                                               5/19/2016           $172,534.32 Class3AͲAllowed
ONESOURCEWATER                                                 254      AbeinsaHoldingInc.                                                           8/31/2016            $11,211.00 Class4ͲAllowed
ORBITINDUSTRIESLLC                                           348765    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016              $816.00 Scheduled
ORBITINDUSTRIESLLC                                           349534    AbeinsaHoldingInc.                                                           5/19/2016               $816.00 Scheduled
ORBITINDUSTRIESLLC                                           350886    AbenerNorthAmericaConstruction,LP                                           5/19/2016              $816.00 Scheduled
OrbitalInsulationCorp.                                        301*     AbeinsaHoldingInc.                                                           9/13/2016                 $0.00 Expunged
ORBITALINSULATIONCORP.                                      348766*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
ORBITALINSULATIONCORP.                                      349535*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
ORBITALINSULATIONCORP.                                      350887*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                        Filed 01/25/20




P&RMetals,Inc.                                              362      AbeinsaEPC,LLC                                                               9/21/2016                 $0.00 Expunged
P&RMetals,Inc.                                              365      AbeinsaAbenerTeymaGeneralPartnership                                        9/21/2016           $98,151.58 Class4ͲAllowed
P&RMetals,Inc.                                              366      AbenerConstructionServices,LLC                                              9/21/2016                 $0.00 Expunged
P&RMetals,Inc.                                              396      TeymaConstructionUSA,LLC                                                     9/21/2016                $0.00 Expunged
PACIFICMECHANICALSUPPLY                                       308      AbeinsaAbenerTeymaGeneralPartnership                                        9/19/2016           $58,315.85 Class4ͲAllowed
PACIFICMECHANICALSUPPLY                                      348533    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
PACIFICMECHANICALSUPPLY                                      348767    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016              $828.23 Scheduled
PACIFICMECHANICALSUPPLY                                      349536    AbeinsaHoldingInc.                                                           5/19/2016               $828.23 Scheduled
PACIFICMECHANICALSUPPLY                                      349785    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
PACIFICMECHANICALSUPPLY                                      349786    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
PACIFICMECHANICALSUPPLY                                      349858    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                        Page 29 of 43




PACIFICMECHANICALSUPPLY                                      349859    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
PACIFICMECHANICALSUPPLY                                      350551    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
PACIFICMECHANICALSUPPLY                                      350570    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
PACIFICMECHANICALSUPPLY                                      350888    AbenerNorthAmericaConstruction,LP                                           5/19/2016              $828.23 Scheduled
Pacificorp                                                       46      AbeinsaHoldingInc.                                                           5/16/2016            $10,397.10 Class4ͲAllowed
PANHANDLEMAINTENANCELLC                                       192      AbeinsaHoldingInc.                                                           8/15/2016             $8,470.24 Class4ͲAllowed
PANHANDLEMAINTENANCELLC                                      348535    TeymaConstructionUSA,LLC                                                    5/19/2016               $985.60 Scheduled
PANHANDLEMAINTENANCELLC                                      349861    AbenerConstructionServices,LLC                                              5/19/2016               $985.60 Scheduled
PARTITIONSPECIALTIES                                          348768    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged


                                                                                                                                                                                            Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                               TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                               Page28of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                          EPCReorganizingClaims




                                       CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
PARTITIONSPECIALTIES                                   349537    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
PARTITIONSPECIALTIES                                   350889    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
PARTITIONSPECIALTIES,INC                              348769    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
PARTITIONSPECIALTIES,INC                              349538    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
PARTITIONSPECIALTIES,INC                              350890    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
PCCONCRETE                                             348771    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
PCCONCRETE                                             349540    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
PCCONCRETE                                             350892    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
PELLEGRIN,ROBERT                                       350592    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
PentairValves&ControlsUSLP                          413*     TeymaConstructionUSA,LLC                                                    9/26/2016           $605,274.88 Disputed
PentairValves&ControlsUSLP                          513*     TeymaConstructionUSA,LLC                                                    9/26/2016           $309,883.60 Disputed
PentairValves&ControlsUSLP                          529*     AbeinsaAbenerTeymaGeneralPartnership                                        9/26/2016                $0.00 Expunged
PentairValves&ControlsUSLP                          618*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/26/2016                $0.00 Expunged
PentairValves&ControlsUSLP                          620*     AbenerConstructionServices,LLC                                              9/26/2016                 $0.00 Expunged
PentairValves&ControlsUSLP                          629*     AbeinsaEPC,LLC                                                               9/26/2016                 $0.00 Expunged
PentairValves&ControlsUSLP                          630*     AbenerTeymaHugotonGeneralPartnership                                        9/26/2016                $0.00 Expunged
PentairValves&ControlsUSLP                          631*     AbenerConstructionServices,LLC                                              9/26/2016                 $0.00 Expunged
PentairValves&ControlsUSLP                          694      AbenerConstructionServices,LLC                                               9/26/2016                $0.00 Expunged
PentairValves&ControlsUSLP                          725*     TeymaConstructionUSA,LLC                                                    9/26/2016           $131,993.16 Disputed
                                                                                                                                                                                                                                 Case 16-10790-LSS




PEPPERL&FUCHS,INC.                                    298      AbeinsaHoldingInc.                                                           9/12/2016            $28,112.00 Class4ͲAllowed
PERFORMANCECONTRACTINGINC.(PCI)                     348809*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Class3AͲAllowed
PERFORMANCECONTRACTINGINC.(PCI)                     349542*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Class3AͲAllowed
PERFORMANCECONTRACTINGINC.(PCI)                     349543*    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Class3AͲAllowed
PERFORMANCECONTRACTINGINC.(PCI)                     350894*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Class3AͲAllowed
PERFORMANCECONTRACTINGINC.(PCI)                     350895*    AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Class3AͲAllowed
PHIBROCHEM,INC                                         348932    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIES                          348366*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
PHOENIXNATIONALLABORATORIES                          349792*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
PHOENIXNATIONALLABORATORIES                          349868*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                 Doc 2142-13




PHOENIXNATIONALLABORATORIES                          349869*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIES                          350476*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIES                          350477*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIES                          350578*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIESINC.                     349793*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
PHOENIXNATIONALLABORATORIESINC.                     349870*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIESINC.                     350478*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIESINC.                     350579*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIES,INC.                    348367*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
PHOENIXNATIONALLABORATORIES,INC.                    349871*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
PHOENIXNATIONALLABORATORIES,INC.                    350479*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
PhoenixPlazaPT,LLC                                    152      AbeinsaEPC,LLC                                                               7/22/2016         $1,673,450.52 Class4ͲAllowed
                                                                                                                                                                                                                                 Filed 01/25/20




PHOENIXPLAZAPT,LLC                                   350580    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
PhoenixPlazaPT,LLC.                                   153      TeymaConstructionUSA,LLC                                                    7/22/2016                 $0.00 Expunged
PHOENIXPUMPS,INC.                                     348368    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
PHOENIXPUMPS,INC.                                     348812    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016              $371.44 Scheduled
PHOENIXPUMPS,INC.                                     349665    AbeinsaHoldingInc.                                                           5/19/2016               $371.44 Scheduled
PHOENIXPUMPS,INC.                                     349872    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
PHOENIXPUMPS,INC.                                     350480    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
PHOENIXPUMPS,INC.                                     350898    AbenerNorthAmericaConstruction,LP                                          5/19/2016               $371.44 Scheduled
Pinegar,Smith&Associates,Inc.                         58      AbengoaBioenergyNewTechnologies,LLC                                        5/16/2016            $12,000.00 Class4ͲAllowed
PINNACLEENGINEERINGINC.                               348933    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
PINNACLEENGINEERING,INC.                              348934    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                 Page 30 of 43




PinnacleSalesInc.                                      353      AbenerConstructionServices,LLC                                              9/21/2016                 $0.00 Expunged
PinnacleSalesInc.                                      354      TeymaConstructionUSA,LLC                                                    9/21/2016                 $0.00 Expunged
PinnacleSalesInc.                                      355      AbeinsaEPC,LLC                                                               9/21/2016                 $0.00 Expunged
PinnacleSalesInc.                                      356      AbeinsaAbenerTeymaGeneralPartnership                                        9/21/2016                $0.00 Expunged
PinnacleSalesInc.                                      411      AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016          $613,217.64 Disputed
PINNACLESALESINC.                                     349794    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
PINNACLESALESINC.                                     349795    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
PINNACLESALESINC.                                     350063    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
PINNACLESALESINC.                                     350064    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged


                                                                                                                                                                                     Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                        TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                        Page29of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                 EPCReorganizingClaims




                                               CreditorName   ClaimNo.                                          Debtor   DateFiled TotalClaimAmount                 ClaimStatus
PINNACLESALESINC.                                            350481     TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
PINNACLESALESINC.                                            350482     TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
PINNACLESALESINC.                                            350581     AbeinsaEPC,LLC                                5/19/2016                 $0.00 Expunged
PINNACLESALESINC.                                            350582     AbeinsaEPC,LLC                                5/19/2016                 $0.00 Expunged
PIONEERELECTRICCOOPERATIVE,INC                              348863     AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
PIONEERELECTRICCOOPERATIVE,INC                              349969     AbenerTeymaHugotonGeneralPartnership         5/19/2016               $14.40 Scheduled
PIONEERELECTRICCOOPERATIVE,INC                              350065     AbenerConstructionServices,LLC               5/19/2016                $14.40 Scheduled
PIONEERELECTRICCOOPERATIVE,INC                              350483     TeymaConstructionUSA,LLC                     5/19/2016                $14.40 Scheduled
PioneerIndustrialCorporation                                   108      AbenerConstructionServices,LLC               6/20/2016                 $0.00 Expunged
PioneerIndustrialCorporation                                   109      AbeinsaEPC,LLC                                6/20/2016            $32,252.62 Class4ͲAllowed
PIONEERINDUSTRIALCORPORATION                                   174      AbeinsaHoldingInc.                              8/9/2016                $0.00 Expunged
PIONEERINDUSTRIALCORPORATION                                 349796     AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
PIONEERINDUSTRIALCORPORATION                                 350066     AbenerConstructionServices,LLC               5/19/2016                 $0.00 Expunged
PIONEERINDUSTRIALCORPORATION                                 350484     TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
PIONEERINDUSTRIALCORPORATION                                 350583     AbeinsaEPC,LLC                                5/19/2016                 $0.00 Expunged
PMIGLOBALOPERATIONSCENTRE                                   350584     AbeinsaEPC,LLC                                5/19/2016               $544.00 Scheduled
POLYGONUSCORPORATION                                            75      AbeinsaHoldingInc.                            5/26/2016            $18,229.97 Class4ͲAllowed
PonsPatentesyMarcasInternaciona                              827      AbengoaBioenergyNewTechnologies,LLC         9/26/2016            $19,229.25 Class4ͲAllowed
PorrasSerrano,Sandra                                           626      AbengoaBioenergyNewTechnologies,LLC         9/26/2016                 $0.00 Expunged
                                                                                                                                                                                                          Case 16-10790-LSS




PortlandGeneralElectricCompany                                533*     AbeinsaEPC,LLC                                9/26/2016                 $0.00 Expunged
PortlandGeneralElectricCompany                                861*     TeymaConstructionUSA,LLC                     9/28/2016                 $0.00 Expunged
PortlandGeneralElectricCompany                                863*     AbeinsaEPC,LLC                                9/28/2016                 $0.00 Expunged
PortlandGeneralElectricCompany                                864*     AbeinsaAbenerTeymaGeneralPartnership         9/28/2016                $0.00 Expunged
PortlandGeneralElectricCompany                                865*     AbenerConstructionServices,LLC               9/28/2016                 $0.00 Withdrawn
PortlandGeneralElectricCompany(PGE)                          669*     AbenerConstructionServices,LLC               9/26/2016                 $0.00 Expunged
PortlandGeneralElectricCompany(PGE)                          671*     TeymaConstructionUSA,LLC                     9/26/2016                 $0.00 Expunged
PortlandGeneralElectricCompany(PGE)                          672*     AbeinsaAbenerTeymaGeneralPartnership         9/26/2016                $0.00 Expunged
PowerAnalyticsCorporation                                      226      AbeinsaHoldingInc.                            8/31/2016             $5,654.70 Class4ͲAllowed
PraxairDistributionInc.                                         37      AbenerTeymaHugotonGeneralPartnership          5/4/2016           $85,071.69 Class4ͲAllowed
                                                                                                                                                                                                          Doc 2142-13




PROCESSEQUIPMENT&CONTROLS,INC                              348864     AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
Protego(USA),Inc.                                              212      AbenerTeymaMojaveGeneralPartnership          8/17/2016           $59,825.00 Class4ͲAllowed
PS13G                                                          348814     AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
PS13G                                                          349674     AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
PS13G                                                          350900     AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
PSI3G,Inc.dbaPartitionSpecialties,Inc.                      451      AbenerTeymaMojaveGeneralPartnership          9/23/2016           $20,267.39 Class3AͲAllowed
PSOMAS                                                           531      AbeinsaHoldingInc.                            9/23/2016                 $0.00 Expunged
PSOMAS                                                           594      AbeinsaHoldingInc.                            9/23/2016                 $0.00 Class4
PSOMAS                                                           641      AbeinsaHoldingInc.                            9/23/2016                 $0.00 Expunged
PSOMAS                                                           652      AbeinsaHoldingInc.                            9/23/2016                 $0.00 Expunged
PSOMAS                                                           742      AbenerTeymaMojaveGeneralPartnership          9/23/2016                $0.00 Expunged
PSOMAS,Inc                                                      546      AbeinsaHoldingInc.                            9/23/2016                 $0.00 Expunged
                                                                                                                                                                                                          Filed 01/25/20




PSOMAS,Inc                                                      557      AbeinsaHoldingInc.                            9/23/2016                 $0.00 Expunged
PSOMAS,Inc                                                      754      AbenerNorthAmericaConstruction,LP            9/23/2016                $0.00 Expunged
PSOMAS,Inc                                                      760      AbenerTeymaMojaveGeneralPartnership          9/23/2016          $114,953.00 Class4ͲAllowed
PSOMAS,INC                                                    348816     AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
PSOMAS,INC                                                    349676     AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
PSOMAS,INC                                                    350902     AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
PUMPINGSOLUTIONS,INC                                         348865     AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
QualityInspectionServicesInc.                                  42      AbenerTeymaHugotonGeneralPartnership          5/9/2016           $37,535.68 Class4ͲAllowed
QuinnGroup,Inc.                                                201      AbeinsaHoldingInc.                            8/15/2016            $25,724.20 Class4ͲAllowed
RAINFORRENT                                                  348189     AbenerNorthAmericaConstruction,LP           5/19/2016               $818.58 Scheduled
RAINFORRENT                                                  348819     AbenerTeymaMojaveGeneralPartnership          5/19/2016              $818.58 Scheduled
                                                                                                                                                                                                          Page 31 of 43




RAINFORRENT                                                  349679     AbeinsaHoldingInc.                            5/19/2016               $818.58 Scheduled
RALPH'SCONCRETEPUMPINGINC.                                    250      AbeinsaAbenerTeymaGeneralPartnership         8/30/2016            $1,802.24 Class4ͲAllowed
REFINERPRODUCTSMANUFACTURING                                 348866     AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
RENTASͲSALOME,DAVIDJ                                            382      AbeinsaHoldingInc.                            9/21/2016                 $0.00 Priority
RJALLENINC                                                   348190     AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
RJALLENINC                                                   348820     AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
RJALLENINC                                                   349680     AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
RLIInsuranceCompany                                            377      AbeinsaHoldingInc.                            9/23/2016                 $0.00 Expunged
RLIInsuranceCompany                                            443      AbenerTeymaMojaveGeneralPartnership          9/23/2016                $0.00 Expunged


                                                                                                                                                              Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                 TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                Page30of42                                                          andareadministeredbytheLitigationTrustee.
                                                                        EPCReorganizingClaims




                                     CreditorName   ClaimNo.                                         Debtor                                   DateFiled TotalClaimAmount                 ClaimStatus
RLIInsuranceCompany                                  444      AbenerConstructionServices,LLC                                               9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  478      AbenerNorthAmericaConstruction,LP                                           9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  480      AbenerTeymaHugotonGeneralPartnership                                        9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  490      AbeinsaEPC,LLC                                                                9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  491      AbeinsaAbenerTeymaGeneralPartnership                                        9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  495      TeymaConstructionUSA,LLC                                                     9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  499      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  504      AbengoaUSHolding,LLC                                                         9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  505      AbenerTeymaInabensaMountSignalJointVenture                                9/23/2016                $0.00 Expunged
RLIInsuranceCompany                                  923      AbenerTeymaHugotonGeneralPartnership                                       11/14/2016                $0.00 Expunged
RLIInsuranceCompany                                  924      AbeinsaEPC,LLC                                                               11/14/2016                $0.00 Expunged
RLIInsuranceCompany                                  925      AbeinsaHoldingInc.                                                           11/14/2016                $0.00 Expunged
RLIInsuranceCompany                                  928      AbeinsaAbenerTeymaGeneralPartnership                                       11/14/2016                $0.00 Expunged
RLIInsuranceCompany                                  929      AbenerNorthAmericaConstruction,LP                                          11/14/2016                $0.00 Expunged
RLIInsuranceCompany                                  930      AbenerTeymaMojaveGeneralPartnership                                        11/14/2016        $3,000,000.00 Class4ͲAllowed
RLIInsuranceCompany                                  931      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership   11/14/2016                $0.00 Expunged
RLIInsuranceCompany                                  932      AbengoaUSHolding,LLC                                                        11/14/2016                $0.00 Expunged
RLIInsuranceCompany                                  933      TeymaConstructionUSA,LLC                                                    11/14/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348191     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                               Case 16-10790-LSS




RLIInsuranceCompany                                348192     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348193     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348194     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348195     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348196     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348197     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348198     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348199     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348200     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348201     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                               Doc 2142-13




RLIINSURANCECOMPANY                                348212     AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348289     InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348332     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348333     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348334     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348335     TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348373     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348773     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348774     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348775     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                348776     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348821     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                               Filed 01/25/20




RLIInsuranceCompany                                348822     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348823     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348824     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348825     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                348826     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349568     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349569     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349570     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349571     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349587     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349588     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                               Page 32 of 43




RLIINSURANCECOMPANY                                349589     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                349681     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349682     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349683     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIInsuranceCompany                                349684     AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                349801     AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                349972     AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                350077     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                350078     AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged


                                                                                                                                                                                   Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                      TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                      Page31of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                          EPCReorganizingClaims




                                       CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
RLIINSURANCECOMPANY                                   350079    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                   350590    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
RLIINSURANCECOMPANY                                   350591    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
RLSINDUSTRIES                                           888      AbenerTeymaMojaveGeneralPartnership                                        10/14/2016                $0.00 Expunged
RLSINDUSTRIES                                           890      AbeinsaAbenerTeymaGeneralPartnership                                       10/14/2016                $0.00 Expunged
RLSIndustries                                           1031     AbeinsaHoldingInc.                                                           12/13/2017                $0.00 Expunged
RLSIndustries                                           1032     AbenerNorthAmericaConstruction,LP                                          12/13/2017          $109,441.69 Class4ͲAllowed
Robertson'sReadyMix,Ltd.                              360*     AbeinsaHoldingInc.                                                            9/21/2016                $0.00 Expunged
ROBERTSON'SREADYMIX,LTD.                              415*     AbeinsaHoldingInc.                                                            9/22/2016                $0.00 Expunged
Robertson'sReadyMix,Ltd.                              425*     AbeinsaHoldingInc.                                                            9/22/2016                $0.00 Expunged
ROBERTSON'SREADYMIX,LTD.                              434*     AbeinsaHoldingInc.                                                            9/22/2016          $430,251.55 Class5ͲAllowed
RosemountAnalyticalInc.                                 8       AbenerTeymaMojaveGeneralPartnership                                         4/13/2016            $4,491.99 Class4ͲAllowed
ROSENDINELECTRIC,INC.                                 348205    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ROSENDINELECTRIC,INC.                                 348213    AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
ROSENDINELECTRIC,INC.                                 348290    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
ROSENDINELECTRIC,INC.                                 348537    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
ROSENDINELECTRIC,INC.                                 349046    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ROSENDINELECTRIC,INC.                                 349593    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
Ruhrpumpem,S.A.deC.V.                                349740    AbencorUSA,LLC                                                                5/19/2016            $6,508.00 Class3AͲAllowed
                                                                                                                                                                                                                                 Case 16-10790-LSS




RyanTransportationService,Inc.                        185      AbenerTeymaHugotonGeneralPartnership                                        8/11/2016                $0.00 Expunged
RyanTransportationService,Inc.                        186      AbenerTeymaHugotonGeneralPartnership                                        8/11/2016            $5,200.00 Class4ͲAllowed
S&LEngineers,Ltd.                                      309      AbeinsaEPC,LLC                                                                9/19/2016           $34,800.00 Class4ͲAllowed
S1SafetyFirst,Inc.                                    251      AbeinsaAbenerTeymaGeneralPartnership                                        8/29/2016          $120,238.24 Class4ͲAllowed
SAFESCAFFOLDING                                       348782*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
SAFESCAFFOLDING                                       348783*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
SAFESCAFFOLDING                                       349049*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
SAFESCAFFOLDING                                       349050*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
SAFESCAFFOLDING                                       349596*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
SAFESCAFFOLDING                                       349597*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                 Doc 2142-13




SAFESCAFFOLDING                                       349598*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
SAFESCAFFOLDING                                       349876*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SAFECOInsuranceCompanyofAmerica                     348340    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SAFECOInsuranceCompanyofAmerica                     348374    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
SAFECOInsuranceCompanyofAmerica                     348784    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
SAFECOInsuranceCompanyofAmerica                     349051    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
SAFECOInsuranceCompanyofAmerica                     349599    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
SAFECOInsuranceCompanyofAmerica                     349877    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SAFETYVIBEINC                                          424      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016            $9,737.69 Class4ͲAllowed
SAFWAYSERVICES,LLC                                    348341    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SAFWAYSERVICES,LLC                                    348342    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SAFWAYSERVICES,LLC                                    349805    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                 Filed 01/25/20




SAFWAYSERVICES,LLC                                    349806    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
SAFWAYSERVICES,LLC                                    349878    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SAFWAYSERVICES,LLC                                    349879    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SAFWAYSERVICES,LLC                                    350598    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
SAFWAYSERVICES,LLC                                    350599    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
SanchezGonzalez,Prudencio                              334      AbeinsaHoldingInc.                                                            9/19/2016                $0.00 Priority
SANDERSPRODUCTSINC.                                   348868    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
SANDOZJR,JAMESP                                      350600    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
SantosͲLeon,Gerson                                      697      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016                $0.00 Expunged
SantosͲLeon,Gerson                                      1008     AbengoaBioenergyNewTechnologies,LLC                                         5/23/2017          $742,000.00 Class4ͲAsserted
SantosͲLeon,Gerson                                      1009     AbeinsaHoldingInc.                                                            5/23/2017                $0.00 Withdrawn
                                                                                                                                                                                                                                 Page 33 of 43




SARGENT&LUNDY                                         348345    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SARGENT&LUNDY                                         349826    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
SARGENT&LUNDY                                         349827    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
SARGENT&LUNDY                                         349881    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SARGENT&LUNDY                                         349882    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SARGENT&LUNDY                                         350505    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
SARGENT&LUNDY                                         350603    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
SatelliteShelters,Inc.                                 809*     AbenerTeymaHugotonGeneralPartnership                                        9/26/2016          $138,529.96 Class5ͲAllowed
SATELLITESHELTERS,INC.                               348411*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged


                                                                                                                                                                                     Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                        TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                        Page32of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                EPCReorganizingClaims




                                             CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
SATELLITESHELTERS,INC.                                     348412*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
SATELLITESHELTERS,INC.                                     348869*    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
SATELLITESHELTERS,INC.                                     349883*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
SATELLITESHELTERS,INC.                                     349884*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
SATELLITESHELTERS,INC.                                     350326*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
SATELLITESHELTERS,INC.                                     350327*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
SchaedlerEnterprisesInc.                                     157      TeymaConstructionUSA,LLC                                                    7/29/2016                 $0.00 Expunged
SchaedlerEnterprisesInc.                                     158      AbeinsaEPC,LLC                                                               7/29/2016                 $0.00 Expunged
SCHAEDLERENTERPRISESINC.                                    348413    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
SCHAEDLERENTERPRISESINC.                                    348870    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
SCHAEDLERENTERPRISESINC.                                    349885    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
SCHAEDLERENTERPRISESINC.                                    350328    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
SchaedlerEnterprisesLLC                                      156      AbenerTeymaHugotonGeneralPartnership                                        7/29/2016                $0.00 Expunged
SchaedlerEnterprises,Inc.                                    159      AbenerTeymaHugotonGeneralPartnership                                        7/29/2016                $0.00 Expunged
SCHAEDLERENTERRPISE(AKA:SCHEDULER)                         348414    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
SCHAEDLERENTERRPISE(AKA:SCHEDULER)                         348871    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
SCHAEDLERENTERRPISE(AKA:SCHEDULER)                         349886    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
SCHAEDLERENTERRPISE(AKA:SCHEDULER)                         350329    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
SCHENDELPESTSERVICES,THE                                   348617    AbengoaBioenergyNewTechnologies,LLC                                        5/19/2016               $107.00 Scheduled
                                                                                                                                                                                                                                      Case 16-10790-LSS




SCHENDELPESTSERVICES,THE                                   348872    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
Schenone,PabloEnrique                                         992      AbeinsaEPC,LLC                                                                 5/1/2017                $0.00 Withdrawn
Schenone,PabloEnrique                                         993      AbeinsaEPC,LLC                                                                 5/1/2017                $0.00 Withdrawn
Schenone,PabloEnrique                                         996      AbeinsaEPC,LLC                                                                 5/1/2017                $0.00 Withdrawn
Schenone,PabloEnrique                                         1002     AbeinsaEPC,LLC                                                                 5/1/2017                $0.00 AdministrativeͲSatisfied
SCHEOPNER'SWATERCONDITIONINGLLC                            348873    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
SchweitzerEngineeringLaboratories,Inc.                       86      AbeinsaAbenerTeymaGeneralPartnership                                        5/27/2016           $47,800.00 Class4ͲAllowed
SchweitzerEngineeringLaboratories,Inc.                     349807    AbencorUSA,LLC                                                               5/19/2016               $383.94 Allowedperdebtor
SCICORPINTERNATIONALCORP                                    348874    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
SEALLABS.(EAG,INC)                                         348375    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016            $9,800.00 Class3AͲAllowed
                                                                                                                                                                                                                                      Doc 2142-13




SEALLABS.(EAG,INC)                                         348416    TeymaConstructionUSA,LLC                                                    5/19/2016             $9,800.00 Class3AͲAllowed
SEALLABS.(EAG,INC)                                         349888    AbenerConstructionServices,LLC                                              5/19/2016             $9,800.00 Class3AͲAllowed
SECURITASSECURITYSERVICES                                   348875    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
ServiceMaster360PremierCleaning                             439      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016                $0.00 Withdrawn
ServiceMaster360PremierCleaning                             503      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016            $2,067.54 Class4ͲAllowed
SERVICEMASTERSERVICES                                        349058    AbenerNorthAmericaConstruction,LP                                           5/19/2016              $788.87 Scheduled
SERVICEMASTERSERVICES                                        349645    AbeinsaHoldingInc.                                                           5/19/2016               $788.87 Scheduled
SERVIͲTECHLABORATORIES                                       348876    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
SEWARDCOUNTYWASTEMANAGEMENT                                 904      AbenerTeymaHugotonGeneralPartnership                                        11/3/2016                $0.00 Expunged
SGSTECNOS,S.A.U.                                            348792    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016            $9,121.84 Class3AͲAllowed
SGSTECNOS,S.A.U.                                            349059    AbenerNorthAmericaConstruction,LP                                          5/19/2016             $9,121.84 Class3AͲAllowed
SGSTECNOS,S.A.U.                                            349646    AbeinsaHoldingInc.                                                           5/19/2016             $9,121.84 Class3AͲAllowed
                                                                                                                                                                                                                                      Filed 01/25/20




SHAFER,JACKD                                                  290      AbengoaBioenergyNewTechnologies,LLC                                        9/12/2016                 $0.00 Expunged
ShelterOne,Inc.                                              361      AbenerConstructionServices,LLC                                              9/21/2016                 $0.00 Expunged
ShelterOne,Inc.                                              376      TeymaConstructionUSA,LLC                                                    9/23/2016                 $0.00 Expunged
ShelterOne,Inc.                                              435      AbeinsaHoldingInc.                                                           9/23/2016                 $0.00 Expunged
ShelterOne,Inc.                                              493*     AbeinsaEPC,LLC                                                               9/23/2016                 $0.00 Expunged
SiemensDemagDelavalTurbomachineryInc.                      216*     AbeinsaAbenerTeymaGeneralPartnership                                        8/18/2016                $0.00 Expunged
SiemensDemagDelavalTurbomachineryInc.                      868*     AbencorUSA,LLC                                                               9/29/2016           $131,100.00
SIEMENSENERGY,INC.                                         348420*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
SIEMENSENERGY,INC.                                         349831*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
SIEMENSENERGY,INC.                                         350280*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
SIEMENSENERGY,INC.                                         350509*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                      Page 34 of 43




SIEMENSINDUSTRIES                                           348421*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SIEMENSINDUSTRIES                                            349832    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
SIEMENSINDUSTRIES                                           350281*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
SIEMENSINDUSTRIES                                           350510*    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
SiemensIndustry,Inc.                                         397*     AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016        $7,136,015.04 Class3AͲAllowed
SiemensIndustry,Inc.                                         408*     AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016          $115,059.06 Class5ͲAsserted
SIEMENSINDUSTRY,INC.                                       348422*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
SIEMENSINDUSTRY,INC.                                       349833*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
SIEMENSINDUSTRY,INC.                                       350282*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged


                                                                                                                                                                                          Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                             TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                              Page33of42                                                                                        andareadministeredbytheLitigationTrustee.
                                                                                       EPCReorganizingClaims




                                                    CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
SIEMENSINDUSTRY,INC.                                              350511*    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
SIMOSAI.T.,S.A                                                     348621    AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016           $43,856.85 Class3AͲAllowed
SIMOSAI.T.,S.A                                                     348877    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed
SIMOSAIT                                                            348424    TeymaConstructionUSA,LLC                                                     5/19/2016              $883.08 Scheduled
SIMOSAIT                                                            348538    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
SIMOSAIT                                                            349834    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016              $883.08 Scheduled
SIMOSAIT                                                            350283    AbenerConstructionServices,LLC                                               5/19/2016              $883.08 Scheduled
SIMOSAIT                                                            350513    AbeinsaEPC,LLC                                                                5/19/2016              $883.08 Scheduled
SIMOSAITSA                                                         348686    NicsaIndustrialSupplies,LLC                                                  5/19/2016                $0.00 Expunged
SIMOSAITUS                                                         348687    NicsaIndustrialSupplies,LLC                                                  5/19/2016                $0.00 Expunged
SIMOSAITUS                                                         349809    AbencorUSA,LLC                                                                5/19/2016                $0.00 Expunged
SIMOSAITUS,LLC                                                    348878    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
SIMOSAIT,S.A.                                                      348624    AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016           $22,219.50 Class3AͲAllowed
SIMOSAIT,S.A.                                                      349810    AbencorUSA,LLC                                                                5/19/2016                $0.00 Class3AͲAllowed
SIMOSASA                                                            348539    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
SIMPLEXGRINNELLLP                                                  348879    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
SINERGIAFORMACIONYCONSULTORIAS.L                                 348688    NicsaIndustrialSupplies,LLC                                                  5/19/2016            $4,052.69 Class3AͲAllowed
SLATERCONTROLS                                                     348376*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
SLATERCONTROLS                                                     348428*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                              Case 16-10790-LSS




SLATERCONTROLS                                                     349648*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
SLATERCONTROLS                                                     350287*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SLATERCONTROLS                                                     350288*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SNOW,KATHY                                                          445286    AbeinsaEPC,LLC                                                                5/19/2016              $156.00 Scheduled
SOCALSANITATION                                                     664      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016           $81,024.20 Class4ͲAllowed
SOCALSANITATION                                                     740      AbenerNorthAmericaConstruction,LP                                           9/23/2016            $1,773.66 Class4ͲAllowed
SOCALSANITATION                                                     800      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016          $216,513.58 Class4ͲAllowed
SocieteGenerale,SucursalenEspana                                  659      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016       $24,344,328.20 Class3AͲAllowed
SocieteGenerale,SucursalenEspana,asAgent                        748      AbenerTeymaHugotonGeneralPartnership                                        9/23/2016   $1,604,634,399.88 Class3AͲAllowed
SocieteGenerale,SucursalEnEspana,AsAgent                        753      AbengoaBioenergyNewTechnologies,LLC                                         9/23/2016   $1,604,634,399.88 Class3AͲAllowed
                                                                                                                                                                                                                                              Doc 2142-13




SocieteGenerale,SucursalEnEspaña,asAgent                        644      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016   $1,604,634,399.88 Class3AͲAllowed
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                        648      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016   $1,604,634,399.88 Class3AͲAllowed
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       348378    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       348554    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       348555    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       348625    AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       348796    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       349063    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       349547    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       350333    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       350621    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SOCIÉTÉGÉNÉRALE,SUCURSALENESPAÑA,ASAGENT                       350622    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                              Filed 01/25/20




SOPORTESPARATUBERIASPIPEHANGERSS.A.                             349811    AbencorUSA,LLC                                                                5/19/2016           $19,259.00 Class3AͲAllowed
SouthernCaliforniaEdisonCompany                                    893      AbenerTeymaMojaveGeneralPartnership                                        10/14/2016                $0.00 Expunged
SouthernCaliforniaPainting&DrywallIndustriesTrustFunds         639*     AbeinsaHoldingInc.                                                            9/26/2016                $0.00 Class5ͲExpunged
SOUTHERNCALIFORNIAPAINTING&DRYWALLINDUSTRIESTRUSTFUNDS       348797*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
SOUTHERNCALIFORNIAPAINTING&DRYWALLINDUSTRIESTRUSTFUNDS       349231*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
SOUTHERNCALIFORNIAPAINTING&DRYWALLINDUSTRIESTRUSTFUNDS       349548*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
SouthwireCompany,LLC                                                426      AbeinsaHoldingInc.                                                            9/23/2016                $0.00 Withdrawn
SPANISHCOMISARIO,BONDHOLDERSSL                                    348379    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
SPANISHCOMISARIO,BONDHOLDERSSL                                    348556    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SPANISHCOMISARIO,BONDHOLDERSSL                                    348557    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
SPANISHCOMISARIO,BONDHOLDERSSL                                    348626    AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                              Page 35 of 43




SPANISHCOMISARIO,BONDHOLDERSSL                                    348799    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
SPANISHCOMISARIO,BONDHOLDERSSL                                    349233    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
SPANISHCOMISARIO,BONDHOLDERSSL                                    349550    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
SPANISHCOMISARIO,BONDHOLDERSSL                                    350334    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
SPANISHCOMISARIO,BONDHOLDERSSL                                    350623    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SPANISHCOMISARIO,BONDHOLDERSSL                                    350624    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
SPARKLETTS                                                           350517    AbeinsaEPC,LLC                                                                5/19/2016              $352.98 Scheduled
SPXCoolingTechnologies,Inc.                                        751*     AbenerTeymaMojaveGeneralPartnership                                         9/23/2016        $1,344,964.00 Asserted
SPXCoolingTechnologies,Inc.                                        757*     AbenerNorthAmericaConstruction,LP                                           9/23/2016                $0.00 Expunged


                                                                                                                                                                                                  Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                     TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                     Page34of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                          EPCReorganizingClaims




                                                       CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
SPXCoolingTechnologies,Inc.                                           767*     AbeinsaHoldingInc.                                                           9/23/2016                 $0.00 Expunged
SPXFLOW,Inc.                                                           164*     AbeinsaEPC,LLC                                                                 8/4/2016                $0.00 Expunged
SPXFLOW,Inc.                                                           165*     AbenerConstructionServices,LLC                                                8/4/2016                $0.00 Expunged
SPXFLOW,Inc.                                                           166*     TeymaConstructionUSA,LLC                                                      8/4/2016                $0.00 Expunged
SPXFLOW,Inc.                                                           167*     AbeinsaAbenerTeymaGeneralPartnership                                         8/4/2016          $512,786.64 Asserted
SPXFLOW,Inc.                                                           170*     AbenerConstructionServices,LLC                                                8/4/2016          $399,456.00 Asserted
SPXFLOW,Inc.                                                           173*     AbenerConstructionServices,LLC                                                8/5/2016                $0.00 Expunged
SquirePattonBoggs(US)LLP                                             548      AbeinsaEPC,LLC                                                               9/26/2016           $156,860.54 Class4ͲAllowed
SQUIREPATTONBOGGS(US)LLP                                            350521    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
SQUIREPATTONBOGGS(US)LLP                                            350522    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
SSCMIDSTATESSUPPLY,INC.                                              288      AbengoaUSOperations,LLC                                                     9/13/2016             $1,550.23 Class4ͲAllowed
STAINLESSVALVECO.,INC.                                               348561    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
STAINLESSVALVECO.,INC.                                               350335    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
STAINLESSVALVECO.,INC.                                               350628    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Class3AͲAllowed
Standlee,ChristopherGeorge                                              676      AbengoaBioenergyNewTechnologies,LLC                                        9/26/2016                 $0.00 Expunged
STAPLESADVANTAGE                                                       348880    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
STAPLES,INC.                                                           349664    AbeinsaEPC,LLC                                                               5/19/2016               $941.42 Scheduled
StateBoardofEqualization                                              916      AbenerTeymaMojaveGeneralPartnership                                         11/7/2016                $0.00 PrioityTax
StateofNewJerseyDivisionofTaxation                                 238      AbengoaUS,LLC                                                                8/24/2016             $1,000.00 PriorityTaxͲallowed
                                                                                                                                                                                                                                                 Case 16-10790-LSS




STATEOFRIDEPTOFSTATECORP                                          350639    AbeinsaEPC,LLC                                                               5/19/2016               $300.00 Scheduled
Stewart,KennethS                                                        1017     AbeinsaHoldingInc.                                                           9/10/2017                 $0.00 Expunged
STOLZ,S.A.                                                              90*      AbenerTeymaHugotonGeneralPartnership                                         6/8/2016                $0.00 Withdrawn
STOLZ,S.A.                                                            348563*    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Class3AͲAllowed
STOLZ,S.A.                                                            350336*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
STOLZ,S.A.                                                            350630*    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Class3AͲAllowed
STOPPELDIRT                                                            348564    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
STOPPELDIRT                                                            350337    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
STOPPELDIRT                                                            350631    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
STOPPELDIRTINC.                                                       348565    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                 Doc 2142-13




STOPPELDIRTINC.                                                       350338    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
STOPPELDIRTINC.                                                       350377    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
STOPPELDIRTINC.                                                       350378    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
STOPPELDIRTINC.                                                       350632    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
StraightArrowContractingLLC                                           106      AbeinsaHoldingInc.                                                           6/20/2016            $15,953.53 Class4ͲAllowed
STREIMERSHEETMETALWORKS,INC.                                         340      AbeinsaHoldingInc.                                                           9/19/2016                 $0.00 Expunged
STREIMERSHEETMETALWORKS,INC.                                         342      TeymaConstructionUSA,LLC                                                    9/19/2016                 $0.00 Expunged
STREIMERSHEETMETALWORKS,INC.                                         343      AbeinsaEPC,LLC                                                               9/19/2016                 $0.00 Expunged
STREIMERSHEETMETALWORKS,INC.                                         344      AbeinsaAbenerTeymaGeneralPartnership                                        9/19/2016                $0.00 Expunged
STREIMERSHEETMETALWORKS,INC.                                         345      AbeinsaAbenerTeymaGeneralPartnership                                        9/19/2016          $382,170.00 Class5ͲAllowed
STREIMERSHEETMETALWORKS,INC.                                         346      AbenerConstructionServices,LLC                                              9/19/2016                 $0.00 Expunged
STREIMERSHEETMETALWORKS,INC.                                        350635    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                 Filed 01/25/20




STREIMERSHEETMETALWORKS,INC.                                        350641    AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged
SULLYMILLERBLUEDIAMOND                                               348804    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
SULLYMILLERBLUEDIAMOND                                               349381    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
SULLYMILLERBLUEDIAMOND                                               349555    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
SulzerPumpServices(US)Inc.                                           559      AbenerTeymaHugotonGeneralPartnership                                        9/27/2016                $0.00 Expunged
SulzerPumpServices(US)Inc.                                           578      AbenerTeymaHugotonGeneralPartnership                                        9/27/2016                $0.00 Expunged
SULZERPUMPSERVICESUSINC.                                            348569    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
SULZERPUMPSERVICESUSINC.                                            350339    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
SULZERPUMPSERVICESUSINC.                                            350379    AbengoaBioenergyBiomassofKansas,LLC                                       5/19/2016                 $0.00 Expunged
SULZERPUMPSERVICESUSINC.                                            350636    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
SulzerPumps(US)Inc.                                                   538      AbenerTeymaHugotonGeneralPartnership                                        9/27/2016          $141,585.86 Class4ͲAllowed
                                                                                                                                                                                                                                                 Page 36 of 43




SULZERPUMPSINC.                                                       348805    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
SULZERPUMPSINC.                                                       349382    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
SULZERPUMPSINC.                                                       349556    AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
SULZERPUMPSSERVICES(US)INC.                                         348570    TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
SULZERPUMPSSERVICES(US)INC.                                         350340    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
SULZERPUMPSSERVICES(US)INC.                                         350637    AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
SuministrosIndustrialesyMaterialEléctrico,S.A.ͲSimelsa           349812    AbencorUSA,LLC                                                               5/19/2016         $1,201,029.63 Class3AͲAllowed
SUMMITELECTRICSUPPLYCO.INC                                          348690    NicsaIndustrialSupplies,LLC                                                 5/19/2016               $822.32 Class3AͲAllowed
SUMMITFIREPROTECTION                                                  348381    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016              $654.45 Scheduled


                                                                                                                                                                                                     Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                        TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                        Page35of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                                                          EPCReorganizingClaims




                                                   CreditorName                                        ClaimNo.                                          Debtor   DateFiled TotalClaimAmount                 ClaimStatus
SUMMITFIREPROTECTION                                                                                   348571    TeymaConstructionUSA,LLC                     5/19/2016               $654.45 Scheduled
SUMMITFIREPROTECTION                                                                                   350638    AbenerConstructionServices,LLC               5/19/2016               $654.45 Scheduled
SUMMITFIREPROTECTIONCO.                                                                               348590    TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
SUMMITFIREPROTECTIONCO.                                                                               350341    AbenerTeymaHugotonGeneralPartnership         5/19/2016                $0.00 Expunged
SUMMITFIREPROTECTIONCO.                                                                               350380    AbengoaBioenergyBiomassofKansas,LLC         5/19/2016                $0.00 Expunged
SUMMITFIREPROTECTIONCO.                                                                               350654    AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
SUMMITFIREPROTECTIONCOMPANY                                                                           348591    TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
SUMMITFIREPROTECTIONCOMPANY                                                                           350342    AbenerTeymaHugotonGeneralPartnership         5/19/2016                $0.00 Expunged
SUMMITFIREPROTECTIONCOMPANY                                                                           350655    AbenerConstructionServices,LLC               5/19/2016                 $0.00 Expunged
SUNBELTRENTALS                                                                                         348807*    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
SUNBELTRENTALS                                                                                         349384*    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
SUNBELTRENTALS                                                                                         349558*    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
SUNBELTRENTALS,INC.                                                                                   348808*    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
SUNBELTRENTALS,INC.                                                                                   349385*    AbenerNorthAmericaConstruction,LP           5/19/2016                 $0.00 Expunged
SUNBELTRENTALS,INC.                                                                                   349559*    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
SUNRISESTAFFINGSERVICESLLC                                                                            348593    TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
SUNRISESTAFFINGSERVICESLLC                                                                            350381    AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
SUNRISESTAFFINGSERVICESLLC                                                                            350657    AbenerConstructionServices,LLC               5/19/2016                 $0.00 Expunged
SUNRISESTAFFINGSERVICESLLC                                                                            350784    AbenerTeymaHugotonGeneralPartnership         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                  Case 16-10790-LSS




SunriseStaffingServices,LLC                                                                            731      AbenerTeymaHugotonGeneralPartnership         9/26/2016                $0.00 Withdrawn
SUNRISESTAFFING,LLC                                                                                    348594    TeymaConstructionUSA,LLC                     5/19/2016                 $0.00 Expunged
SUNRISESTAFFING,LLC                                                                                    350658    AbenerConstructionServices,LLC               5/19/2016                 $0.00 Expunged
SUNRISESTAFFING,LLC                                                                                    350785    AbenerTeymaHugotonGeneralPartnership         5/19/2016                $0.00 Expunged
SunstateEquipmentCo.,L.L.C                                                                              99      AbeinsaHoldingInc.                            6/10/2016             $6,103.94 Secured
SUPERHEATFGHSERVICES,INC.                                                                              227      AbenerTeymaMojaveGeneralPartnership           9/1/2016           $50,000.00 Class4ͲAllowed
SUPERHEATFGHSERVICES,INC.                                                                              247      AbenerTeymaMojaveGeneralPartnership          8/30/2016           $57,618.00 Class4ͲAllowed
SUPERHEATFGHSERVICES,INC.                                                                             349386    AbenerNorthAmericaConstruction,LP           5/19/2016                 $0.00 Expunged
SUPERHEATFGHSERVICES,INC.                                                                             349560    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
SUPERHEATFGHSERVICES,INC.                                                                             350009    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                  Doc 2142-13




SUTTONINTERNATIONAL,NA                                                                                 349387    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
SUTTONINTERNATIONAL,NA                                                                                 349561    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
SUTTONINTERNATIONAL,NA                                                                                 350010    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
SYNFLEXINSULATION,LLC                                                                                  349388    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
SYNFLEXINSULATION,LLC                                                                                  349562    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
SYNFLEXINSULATION,LLC                                                                                  350011    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
SynflexInsulations,LLC                                                                                  302      AbeinsaHoldingInc.                            9/13/2016                 $0.00 Expunged
SYNFLEXINSULTATION                                                                                      349389    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
SYNFLEXINSULTATION                                                                                      349563    AbeinsaHoldingInc.                            5/19/2016                 $0.00 Expunged
SYNFLEXINSULTATION                                                                                      350012    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
T&ILLC                                                                                                  348540    InabensaUSA,LLC                               5/19/2016                 $0.00 Expunged
TATROPLUMBINGCO,INC                                                                                   350382    AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                                                  Filed 01/25/20




TDSRentals&LeasingLLC                                                                                  66      AbeinsaAbenerTeymaGeneralPartnership         5/23/2016           $23,926.32 Class4ͲAllowed
TDSRentals&LeasingLLC                                                                                 105      AbeinsaHoldingInc.                            6/16/2016             $8,181.00 Class4ͲAllowed
TeamIndustrialServices,Inc.                                                                            291      AbeinsaHoldingInc.                            9/12/2016            $25,069.98 Class4ͲAllowed
TecheraVergara,MariaEliset                                                                              995      AbeinsaEPC,LLC                                  5/1/2017          $114,656.33 AdministrativeͲSatisfied
TecheraVergara,MariaEliset                                                                              998      AbeinsaEPC,LLC                                  5/1/2017                $0.00 Class4ͲAllowed
TecheraVergara,MariaEliset                                                                              1001     AbeinsaEPC,LLC                                  5/1/2017                $0.00 AdministrativeͲSatisfied
TecheraVergara,MariaEliset                                                                              1007     AbeinsaEPC,LLC                                  5/1/2017                $0.00 AdministrativeͲSatisfied
TECNATOM,S.A.                                                                                           349340    AbeinsaHoldingInc.                            5/19/2016             $6,464.68 Class3AͲAllowed
TECNATOM,S.A.                                                                                           349390    AbenerNorthAmericaConstruction,LP            5/19/2016            $6,464.68 Class3AͲAllowed
TECNATOM,S.A.                                                                                           350013    AbenerTeymaMojaveGeneralPartnership          5/19/2016            $6,464.68 Class3AͲAllowed
TEJASOFFICEPRODUCTSINC                                                                                348692    NicsaIndustrialSupplies,LLC                  5/19/2016               $248.83 Allowedperdebtor
                                                                                                                                                                                                                                                  Page 37 of 43




TERRACONCONSULTANTSINC                                                                                 350383    AbengoaBioenergyBiomassofKansas,LLC        5/19/2016                 $0.00 Expunged
TerraconConsultant's,Inc.                                                                               317      AbeinsaAbenerTeymaGeneralPartnership         9/15/2016           $54,757.20 Class4ͲAllowed
TexasComptrollerofPublicAccounts                                                                      122      AbenerConstructionServices,LLC               6/27/2016                 $0.00 PriorityTaxͲallowed
TexasComptrollerofPublicAccounts                                                                      123      AbeinsaHoldingInc.                            6/27/2016                 $0.00 PriorityTaxͲallowed
TexasComptrollerofPublicAccounts                                                                      124      AbeinsaEPC,LLC                                6/27/2016                 $0.00 PriorityTaxͲallowed
TexasComptrollerofPublicAccounts                                                                      126      TeymaConstructionUSA,LLC                     6/27/2016                 $0.00 PriorityTaxͲallowed
TexasComptrollerofPublicAccounts                                                                      128      AbeinsaAbenerTeymaGeneralPartnership         6/27/2016                $0.00 PriorityTaxͲallowed
TexasComptrollerofPublicAccounts                                                                      130      AbengoaUS,LLC                                 6/27/2016                 $0.00 PriorityTaxͲallowed
TexasComptrollerofPublicAccountsonbehalfoftheStateofTexasandlocalsalestaxjurisdictio      129      AbeinsaAbenerTeymaGeneralPartnership         6/27/2016                $0.00 Withdrawn


                                                                                                                                                                                                      Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                         TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                                                         Page36of42                                                         andareadministeredbytheLitigationTrustee.
                                                                             EPCReorganizingClaims




                                           CreditorName   ClaimNo.                                          Debtor   DateFiled TotalClaimAmount                 ClaimStatus
TexasWorkforceCommission                                    49      AbeinsaEPC,LLC                                  6/1/2016            $1,639.94 PriorityTaxͲallowed
TEYMAABENGOAS.A.                                          350645    AbeinsaEPC,LLC                                 5/19/2016              $110.31 Class3AͲAllowed
TEYMACONSTRUCTIONUSA,LLC                                 349813    AbencorUSA,LLC                                 5/19/2016                $0.00 Expunged
TEYMAURUGUAYS.A.                                          350647    AbeinsaEPC,LLC                                 5/19/2016           $34,436.00 Class3AͲAllowed
TEYMAUSA                                                   348541    InabensaUSA,LLC                                5/19/2016                $0.00 Expunged
TEYMA,GESTIÓNDECONTRATOSDECONSTR.EING.               350693    AbeinsaEPC,LLC                                 5/19/2016          $224,420.09 Class3AͲAllowed
THECALVERTCOMPANY                                        348602*    TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
THECALVERTCOMPANY                                        349846*    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
THECALVERTCOMPANY                                        350694*    AbeinsaEPC,LLC                                 5/19/2016                $0.00 Expunged
THECALVERTCOMPANY                                        350874*    AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
THECALVERTCOMPANYINC.(DBAAZZ)                         348603*    TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Class3AͲAllowed
THECALVERTCOMPANYINC.(DBAAZZ)                         349847*    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Class3AͲAllowed
THECALVERTCOMPANYINC.(DBAAZZ)                         350695*    AbeinsaEPC,LLC                                 5/19/2016                $0.00 Class3AͲAllowed
THECALVERTCOMPANYINC.(DBAAZZ)                         350875*    AbenerConstructionServices,LLC                5/19/2016                $0.00 Class3AͲAllowed
TheCalvertCompany,Inc.D/B/AAZZ                          258*     AbeinsaHoldingInc.                              9/1/2016                $0.00 Expunged
TheCalvertCompany,Inc.dbaAZZ                            326*     AbeinsaHoldingInc.                             9/16/2016                $0.00 Class5ͲExpunged
TheCalvertCompany,Inc.DBAAZZ                           1033*     AbeinsaAbenerTeymaGeneralPartnership        12/21/2017        $2,610,000.00 Class4ͲAllowed
TheCleanAirGroup,LLC                                     881      AbenerTeymaMojaveGeneralPartnership         10/12/2016                $0.00 Expunged
TheHertzCorp.                                               44      AbeinsaHoldingInc.                             5/11/2016          $302,461.03 Class4ͲAllowed
                                                                                                                                                                                                      Case 16-10790-LSS




THEMOPSQUADLLC                                           350384    AbengoaBioenergyBiomassofKansas,LLC         5/19/2016                $0.00 Expunged
THEPRINTSOURCE,INC.                                      350385    AbengoaBioenergyBiomassofKansas,LLC         5/19/2016                $0.00 Expunged
TheRoyalBankofScotlandPLC                               635      AbeinsaHoldingInc.                             9/26/2016            $8,362.56 Class3AͲAllowed
TheRoyalBankofScotlandplc                               651      AbeinsaHoldingInc.                             9/23/2016            $8,362.35 Class3AͲAllowed
TheRoyalBankofScotlandplc                               660      AbeinsaHoldingInc.                             9/23/2016        $7,411,739.62 Class3AͲAllowed
TheRoyalBankofScotlandplc                               729      AbeinsaHoldingInc.                             9/23/2016       $22,412,005.42 Class3AͲAllowed
THETOWERAPARTMENTSLLC                                    350696    AbeinsaEPC,LLC                                 5/19/2016              $615.00 Scheduled
THERMOCHEMRECOVERYINTERNATIONAL                           350697    AbeinsaEPC,LLC                                 5/19/2016              $369.01 Scheduled
THERMODYNSAS                                               350386    AbengoaBioenergyBiomassofKansas,LLC         5/19/2016                $0.00 Expunged
THOMASREPROGRAPHICSDBA                                    350698    AbeinsaEPC,LLC                                 5/19/2016              $658.95 Scheduled
                                                                                                                                                                                                      Doc 2142-13




TIBAPROJECTS,S.L.                                         349814    AbencorUSA,LLC                                 5/19/2016           $27,770.73 Class3AͲAllowed
TORISHIMAPUMPMFGCO.LTD                                  349815    AbencorUSA,LLC                                 5/19/2016           $32,750.25 Class3AͲAllowed
TOTALOFFICECONCEPTS,INC.                                  191      AbeinsaHoldingInc.                             8/12/2016           $18,672.02 Class4ͲAllowed
TQSINSPECTIONS,INC.                                       348994    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.59 Scheduled
TQSINSPECTIONS,INC.                                       349346    AbeinsaHoldingInc.                             5/19/2016                $0.59 Scheduled
TQSINSPECTIONS,INC.                                       350018    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.59 Scheduled
TRAMCOINC.                                                 350387    AbengoaBioenergyBiomassofKansas,LLC         5/19/2016                $0.00 Expunged
TRANSGLOBALENERGY                                          348605    TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
TRANSGLOBALENERGY                                          350788    AbenerTeymaHugotonGeneralPartnership         5/19/2016                $0.00 Expunged
TRANSGLOBALENERGY                                          350877    AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
TRANSGLOBALENERGY,INC.                                    348606    TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
TRANSGLOBALENERGY,INC.                                    350388    AbengoaBioenergyBiomassofKansas,LLC         5/19/2016                $0.00 Expunged
                                                                                                                                                                                                      Filed 01/25/20




TRANSGLOBALENERGY,INC.                                    350789    AbenerTeymaHugotonGeneralPartnership         5/19/2016                $0.00 Expunged
TRANSGLOBALENERGY,INC.                                    350878    AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
TravelersPropertyCasualty(Inv)                             63      AbeinsaHoldingInc.                             5/18/2016                $0.00 Expunged
TresRiosConsultingEngineers,Inc.                          78      AbeinsaHoldingInc.                             5/27/2016            $5,613.13 Class4ͲAllowed
TresRiosConsultingEngineers,Inc.                         200      AbeinsaHoldingInc.                             8/15/2016                $0.00 Withdrawn
TresRiosConsultingEngineers,Inc.                         203      AbeinsaHoldingInc.                             8/15/2016            $5,503.07 Class4ͲAllowed
TRINITYEQUIPRENTALS                                       348996    AbenerNorthAmericaConstruction,LP            5/19/2016                $0.00 Expunged
TRINITYEQUIPRENTALS                                       349348    AbeinsaHoldingInc.                             5/19/2016                $0.00 Expunged
TRINITYEQUIPRENTALS                                       350020    AbenerTeymaMojaveGeneralPartnership          5/19/2016                $0.00 Expunged
TripleS&PInc                                                36      AbeinsaHoldingInc.                              5/2/2016           $28,075.48 Class4ͲAllowed
TURBOFILTRATIONLLC                                       348633*    TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
                                                                                                                                                                                                      Page 38 of 43




TURBOFILTRATIONLLC                                       349849*    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged
TURBOFILTRATIONLLC                                       350701*    AbeinsaEPC,LLC                                 5/19/2016                $0.00 Expunged
TURBOFILTRATIONLLC                                       350882*    AbenerConstructionServices,LLC                5/19/2016                $0.00 Expunged
TurboFiltration,LLC                                        276*     TeymaConstructionUSA,LLC                       9/8/2016                $0.00 Class3AͲAllowed
TurboFiltration,LLC                                        278*     AbenerConstructionServices,LLC                 9/8/2016                $0.00 Class3AͲAllowed
TurboFiltration,LLC                                        279*     AbeinsaEPC,LLC                                  9/8/2016                $0.00 Class3AͲAllowed
TurboFiltration,LLC                                        284*     AbeinsaAbenerTeymaGeneralPartnership          9/8/2016          $489,924.00 Class5ͲAsserted
TURBOFILTRATION,LLC                                      348634*    TeymaConstructionUSA,LLC                      5/19/2016                $0.00 Expunged
TURBOFILTRATION,LLC                                      349850*    AbeinsaAbenerTeymaGeneralPartnership         5/19/2016                $0.00 Expunged


                                                                                                                                                          Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                             TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                            Page37of42                                                          andareadministeredbytheLitigationTrustee.
                                                                                                  EPCReorganizingClaims




                                                    CreditorName              ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
TURBOFILTRATION,LLC                                                          350702*    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
TURBOFILTRATION,LLC                                                          350883*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
TurnerIndustriesGroupLLC                                                      280      AbeinsaAbenerTeymaGeneralPartnership                                         9/9/2016          $156,975.59 Class4ͲAllowed
TurnerIndustriesGroup,LLC                                                     103      AbeinsaAbenerTeymaGeneralPartnership                                        6/15/2016                $0.00 Expunged
TUSAINC.(DBA:STATESUPPLY)                                                   348636    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Class3AͲAllowed
TUSAINC.(DBA:STATESUPPLY)                                                   350389    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed
TUSAINC.(DBA:STATESUPPLY)                                                   350791    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
TUSAINC.(DBA:STATESUPPLY)                                                   350885    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Class3AͲAllowed
TYCOVALVES&CONTROLSLP                                                       348997    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
TYCOVALVES&CONTROLSLP                                                       349349    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
TYCOVALVES&CONTROLSLP                                                      350021*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016          $541,103.43 Class4ͲAllowed
U.S.DEPARTMENTOFENERGY                                                       350390    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed
U.S.DepartmentofEnergy,OfficeofEnergyEfficiencyandRenewableEnergy      1018     AbengoaBioenergyNewTechnologies,LLC                                         10/5/2017                $0.00 Expunged
U.S.DepartmentofEnergy;FederalFinancingBank;UnitedStatesofAmerica      908      AbenerNorthAmericaConstruction,LP                                           11/7/2016                $0.00 Expunged
U.S.DepartmentofEnergy;FederalFinancingBank;UnitedStatesofAmerica      909      AbenerTeymaMojaveGeneralPartnership                                         11/7/2016                $0.00 Asserted
U.S.DepartmentofEnergy;FederalFinancingBank;UnitedStatesofAmerica      910      AbenerConstructionServices,LLC                                               11/7/2016                $0.00 Expunged
U.S.DepartmentofEnergy;FederalFinancingBank;UnitedStatesofAmerica      911      AbeinsaHoldingInc.                                                            11/7/2016                $0.00 Asserted
U.S.DepartmentofEnergy;FederalFinancingBank;UnitedStatesofAmerica      912      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    11/7/2016                $0.00 Asserted
U.S.DepartmentofEnergy;FederalFinancingBank;UnitedStatesofAmerica      913      AbeinsaHoldingInc.                                                            11/7/2016                $0.00 Asserted
                                                                                                                                                                                                                                                         Case 16-10790-LSS




U.S.DepartmentofEnergy;FederalFinancingBank;UnitedStatesofAmerica      914      TeymaConstructionUSA,LLC                                                     11/7/2016                $0.00 Expunged
UnionSecurityInsuranceCompanyd/b/aAssurantEmployeeBenefits                798      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016            $1,302.57 Priority
UnionSecurityInsuranceCompanyd/b/aAssurantEmployeeBenefits                848      AbeinsaEPC,LLC                                                                9/26/2016                $0.00 Priority
UnionSecurityInsuranceCompanyd/b/aAssurantEmployeeBenefits                880      AbeinsaEPC,LLC                                                               10/12/2016                $0.00 Expunged
UNITEDPARCELSERVICE                                                           348628    AbengoaBioenergyNewTechnologies,LLC                                         5/19/2016               $83.13 Scheduled
UNITEDPARCELSERVICE                                                           350391    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
UNITEDRENTALS                                                                 348999*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
UNITEDRENTALS                                                                 349351*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
UNITEDRENTALS                                                                 350023*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
UNITEDRENTALSͲRSCEQUIPMENT                                                 348385*    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                         Doc 2142-13




UNITEDRENTALSͲRSCEQUIPMENT                                                 348637*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
UNITEDRENTALSͲRSCEQUIPMENT                                                 349000*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
UNITEDRENTALSͲRSCEQUIPMENT                                                 349352*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
UNITEDRENTALSͲRSCEQUIPMENT                                                 350024*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
UNITEDRENTALSͲRSCEQUIPMENT                                                 348170*    AbenerConstructionServices,LLC                                               5/19/2016          $179,993.93 Class4ͲAllowed
UNITEDRENTALS,INC.                                                           350704*    AbeinsaEPC,LLC                                                                5/19/2016          $923,087.66 Class4ͲAllowed
UNITEDRENTALS,INC.                                                           350792*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016            $2,589.40 Class4ͲAllowed
UNITEDRENTALS,INC.                                                           348171*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
UNITEDRENTALS,INC.                                                           348172*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
UNITEDRENTALS,INC.                                                           348638*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
UNITEDRENTALS,INC.                                                           348639*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
UNITEDRENTALS,INC.                                                           349852*    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                                         Filed 01/25/20




UNIVARUSA                                                                      348173    AbenerConstructionServices,LLC                                               5/19/2016              $273.25 Scheduled
UNIVARUSA                                                                      348641    TeymaConstructionUSA,LLC                                                     5/19/2016              $273.25 Scheduled
UNIVARUSA                                                                      349853    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016              $273.25 Scheduled
UNIVARUSA                                                                      350705    AbeinsaEPC,LLC                                                                5/19/2016              $273.25 Scheduled
UNIVARUSAINC                                                                   404      AbeinsaHoldingInc.                                                            9/21/2016          $951,433.42 Class4ͲAllowed
UNIVARUSAINC                                                                  350392    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
UNIVERSITYOFWASHINGTON                                                        350707    AbeinsaEPC,LLC                                                                5/19/2016              $700.00 Scheduled
VallespirdeGregorio,AntonioJose                                               539      AbengoaBioenergyNewTechnologies,LLC                                         9/26/2016                $0.00 Expunged
ValleyElectricAssociation,Inc.                                                540      AbeinsaHoldingInc.                                                            9/26/2016                $0.00 Expunged
Varela,Lee,Metz&Guarino,LLP                                                 457*     AbenerTeymaMojaveGeneralPartnership                                         9/24/2016          $129,543.27 Class4ͲAsserted
VARELA,LEE,METZ&GUARINO,LLP                                                 463*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/24/2016          $355,031.87 Class4ͲAsserted
                                                                                                                                                                                                                                                         Page 39 of 43




VARELA,LEE,METZ&GUARINO,LLP                                                 515*     AbeinsaEPC,LLC                                                                9/24/2016          $513,996.00 Class4ͲAllowed
VARELA,LEE,METZ&GUARINO,LLP                                               350709*    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
VarileaseFinance,Inc.                                                          938      AbeinsaHoldingInc.                                                           11/17/2016          $386,454.48 Class4ͲAllowed
VarileaseFinance,Inc.                                                          939      AbengoaUSHolding,LLC                                                        11/17/2016            $4,097.16 AdministrativeͲSatisfied
VEGAAMERICAS,INC.                                                             350393    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
Velazquez,JesusRoman                                                            501      AbeinsaHoldingInc.                                                            9/23/2016                $0.00 Priority
VeoliaWaterTechnologies,Inc.                                                  327      AbenerTeymaHugotonGeneralPartnership                                        9/16/2016                $0.00 Withdrawn
VEOLIAWATERTECHNOLOGIES,INC.AKABIOTHANE                                    348178    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Class3AͲAllowed
VEOLIAWATERTECHNOLOGIES,INC.AKABIOTHANE                                    348258    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Class3AͲAllowed


                                                                                                                                                                                                             Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                                TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                                Page38of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                                                      EPCReorganizingClaims




                                                   CreditorName                                   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
VEOLIAWATERTECHNOLOGIES,INC.AKABIOTHANE                                                        348645    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Class3AͲAllowed
VEOLIAWATERTECHNOLOGIES,INC.AKABIOTHANE                                                        350793    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
VeoliaWaterTechnologies,Inc.f/k/aVeoliaWaterSolutions&TechnologiesNorthAmerica,Inc       184*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    8/10/2016        $2,498,769.37 Disputed
VeoliaWaterTechnologies,Inc.f/k/aVeoliaWaterSolutions&TechnologiesNorthAmerica,Inc.      182*     AbeinsaHoldingInc.                                                            8/10/2016                $0.00 Expunged
VeoliaWaterTechnologies,Inc.f/k/aVeoliaWaterSolutions&TechnologiesNorthAmerica,Inc.      183*     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    8/10/2016        $2,498,769.37 Disputed
VILFERELECTRIC,S.L.                                                                              349002*    AbenerNorthAmericaConstruction,LP                                           5/19/2016               $34.48 Class4ͲAllowed
VILFERELECTRIC,S.L.                                                                              349354*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Class4ͲAllowed
VILFERELECTRIC,S.L.                                                                              350026*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Class4ͲAllowed
VISTAENERGY                                                                                        348179    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
VISTAENERGY                                                                                        348180    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
VISTAENERGY                                                                                        348259    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
VISTAENERGY                                                                                        348646    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
VISTAENERGY                                                                                        348647    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
VISTAENERGY                                                                                        350794    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
VISTAENERGY                                                                                        350795    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
VistaEnergy,L.P.                                                                                   260      AbenerTeymaHugotonGeneralPartnership                                         9/2/2016                $0.00 Expunged
VistaEnergy,L.P.                                                                                   261      AbeinsaEPC,LLC                                                                 9/2/2016                $0.00 Withdrawn
VistaEnergy,L.P.                                                                                   964      AbenerTeymaHugotonGeneralPartnership                                        3/10/2017          $146,877.92 Class4ͲAllowed
VOGELBUSCHUSA,INC.                                                                                348181    AbenerConstructionServices,LLC                                               5/19/2016              $581.00 Scheduled
                                                                                                                                                                                                                                                                             Case 16-10790-LSS




VOGELBUSCHUSA,INC.                                                                                348648    TeymaConstructionUSA,LLC                                                     5/19/2016              $581.00 Scheduled
VOGELBUSCHUSA,INC.                                                                                350796    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016              $581.00 Scheduled
VonWinCapitalManagement,L.P.asTransfereeofShelterOne,Inc.                                   378      AbeinsaAbenerTeymaGeneralPartnership                                        9/23/2016           $59,647.00 Class4ͲAllowed
W                                                                                                    373      AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016          $490,011.46 Class4ͲAllowed
W.LAYINC                                                                                          348182    AbenerConstructionServices,LLC                                               5/19/2016            $4,148.26 Class3AͲAllowed
W.LAYINC                                                                                          349685    TeymaConstructionUSA,LLC                                                     5/19/2016            $4,148.26 Class3AͲAllowed
W.LAYINC                                                                                          349925    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016            $4,148.26 Class3AͲAllowed
W.LAYINC                                                                                          350710    AbeinsaEPC,LLC                                                                5/19/2016            $4,148.26 Class3AͲAllowed
W.I.CONSTRUCTION                                                                                   348183    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Class3AͲAllowed
W.I.CONSTRUCTION                                                                                   348827    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Class3AͲAllowed
                                                                                                                                                                                                                                                                             Doc 2142-13




W.I.CONSTRUCTION                                                                                   349926    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
W.I.CONSTRUCTION                                                                                   350711    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Class3AͲAllowed
W.I.CONSTRUCTIONINC.                                                                              348184    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Class3AͲAllowed
W.I.CONSTRUCTIONINC.                                                                              348828    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Class3AͲAllowed
W.I.CONSTRUCTIONINC.                                                                              349927    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Class3AͲAllowed
W.I.CONSTRUCTIONINC.                                                                              350712    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Class3AͲAllowed
W.WGrainger,Inc                                                                                     9       AbeinsaHoldingInc.                                                            4/20/2016                $0.00 Expunged
W.WGrainger,Inc                                                                                     10      AbenerTeymaMojaveGeneralPartnership                                         4/20/2016                $0.00 Expunged
W.W.Grainger                                                                                        502      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016          $158,650.52 Class4ͲAllowed
W.W.GRAINGER,INC.                                                                                 349003    AbenerNorthAmericaConstruction,LP                                           5/19/2016           $79,457.68 Class3AͲAllowed
W.W.GRAINGER,INC.                                                                                 349355    AbeinsaHoldingInc.                                                            5/19/2016           $79,457.68 Class3AͲAllowed
W.W.GRAINGER,INC.                                                                                 350360    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016           $79,457.68 Class3AͲAllowed
                                                                                                                                                                                                                                                                             Filed 01/25/20




Waibel&AssociatesLandscapeArchitecture,LLC                                                      179      AbeinsaHoldingInc.                                                             8/8/2016            $1,322.63 Class4ͲAllowed
WALLACEJEFFREYHARRIS,PLAINTIFF                                                                   350713    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                372      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                400      AbenerTeymaHugotonGeneralPartnership                                        9/22/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                437      AbeinsaEPC,LLC                                                                9/22/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                438      TeymaConstructionUSA,LLC                                                     9/22/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                442      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                884      AbenerTeymaMojaveGeneralPartnership                                        10/13/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                945      AbenerTeymaMojaveGeneralPartnership                                         12/4/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                946      TeymaConstructionUSA,LLC                                                     12/4/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                947      AbenerConstructionServices,LLC                                               12/4/2016                $0.00 Expunged
                                                                                                                                                                                                                                                                             Page 40 of 43




Watt,Tieder,Hoffar&FitzgeraldLLP                                                                949      AbeinsaAbenerTeymaGeneralPartnership                                        12/4/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                951      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    12/4/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                952      AbenerNorthAmericaConstruction,LP                                           12/4/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                953      AbeinsaHoldingInc.                                                            12/4/2016                $0.00 Expunged
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                954      AbeinsaEPC,LLC                                                                12/4/2016          $440,079.27 Class4ͲAllowed
Watt,Tieder,Hoffar&FitzgeraldLLP                                                                955      AbenerTeymaHugotonGeneralPartnership                                        12/4/2016                $0.00 Expunged
Watt,Tieder,Hoffar&Fitzgerald,L.L.P.                                                            885      AbeinsaHoldingInc.                                                           10/13/2016                $0.00 Expunged
Watt,Tieder,Hoffar&Fitzgerald,LLP                                                               455      AbeinsaHoldingInc.                                                            9/23/2016                $0.00 Expunged
Watt,Tieder,Hoffar&Fitzgerald,LLP                                                               473      AbenerConstructionServices,LLC                                               9/23/2016                $0.00 Expunged


                                                                                                                                                                                                                                 Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                                                    TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                                                    Page39of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                                       EPCReorganizingClaims




                                                    CreditorName   ClaimNo.                                          Debtor                                  DateFiled TotalClaimAmount                 ClaimStatus
Watt,Tieder,Hoffar&Fitzgerald,LLP                                483      AbenerNorthAmericaConstruction,LP                                           9/23/2016                $0.00 Expunged
WATT,TIEDER,HOFFAR,&FITZGERALD                                   350715    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
WESCODISTRIBUTIONINC                                                234      AbeinsaHoldingInc.                                                            8/23/2016           $18,291.74 Class4ͲAllowed
WESTSALEMMACHINERY                                                 348261    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
WESTAIRGAS&EQUIPMENTLP                                           348262    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
WesternOilfieldsSupplyCo.d/b/aRainforRent                      149      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    7/25/2016          $675,057.64 Class4ͲAllowed
WESTERNRESERVEWATERSYSTEMS                                         429      AbeinsaHoldingInc.                                                            9/23/2016                $0.00 Expunged
WESTERNRESERVEWATERSYSTEMS                                        348263    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
WESTERNTECHNOLOGIESINC.                                            348392    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016               $65.96 Scheduled
WESTERNTECHNOLOGIESINC.                                            348834    TeymaConstructionUSA,LLC                                                     5/19/2016               $65.96 Scheduled
WESTERNTECHNOLOGIESINC.                                            349013    AbenerConstructionServices,LLC                                               5/19/2016               $65.96 Scheduled
WesternTechnologies,Inc.                                             11      AbeinsaHoldingInc.                                                            4/25/2016            $1,176.96 Class4ͲAllowed
WICHITATRAILER,INC.                                                348835    TeymaConstructionUSA,LLC                                                     5/19/2016              $875.00 Scheduled
WICHITATRAILER,INC.                                                349014    AbenerConstructionServices,LLC                                               5/19/2016              $875.00 Scheduled
WICHITATRAILER,INC.                                                350904    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016              $875.00 Scheduled
WIESEUSA,INC                                                       348264    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
WILLIAMKISER&KELLYKISER,PLAINTIFFS                              348393    TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
WILLIAMKISER&KELLYKISER,PLAINTIFFS                              348837    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
WILLIAMKISER&KELLYKISER,PLAINTIFFS                              349016    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                              Case 16-10790-LSS




WINROCͲSPI                                                          350      AbenerTeymaHugotonGeneralPartnership                                        9/19/2016           $96,288.49 Class4ͲAllowed
WORLDELECTRICSUPPLY                                               349006*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLY                                               349358*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLY                                               350363*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLYINC.                                          348840*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLYINC.                                          349019*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLYINC.                                          350907*    AbenerTeymaHugotonGeneralPartnership                                        5/19/2016                $0.00 Expunged
WorldElectricSupply,Inc.                                           958*     AbenerTeymaMojaveGeneralPartnership                                        12/15/2016                $0.00 Expunged
WorldElectricSupply,Inc.                                           959*     AbeinsaHoldingInc.                                                           12/15/2016           $10,047.81 Class4ͲAsserted
WorldElectricSupply,Inc.                                           963*     AbenerTeymaMojaveGeneralPartnership                                         2/16/2017        $1,480,200.38 Asserted
                                                                                                                                                                                                                                              Doc 2142-13




WORLDELECTRICSUPPLY,INC.                                         348841*    TeymaConstructionUSA,LLC                                                     5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLY,INC.                                         349007*    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLY,INC.                                         349020*    AbenerConstructionServices,LLC                                               5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLY,INC.                                         349704*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLY,INC.                                         349705*    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLY,INC.                                         350364*    AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
WORLDELECTRICSUPPLY,INC.                                         350717*    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
WrapUPInsuranceSolutionsInc                                       142      AbenerTeymaHugotonGeneralPartnership                                        7/14/2016           $90,000.00 Class4ͲAllowed
WͲSINDUSTRIALSERVICES,INC.                                        348260    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
YOKOGAWACORPORATIONOFAMERICA                                      348265    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
YORKPRINTINGCO&COPYCENTER                                       348266    AbengoaBioenergyBiomassofKansas,LLC                                        5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                                   348542    InabensaUSA,LLC                                                               5/19/2016                $0.00 Expunged
                                                                                                                                                                                                                                              Filed 01/25/20




ZURICHAMERICANINSURANCECOMPANY                                   349008    AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                                   349706    AbeinsaHoldingInc.                                                            5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                                   349930    AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                                   350718    AbeinsaEPC,LLC                                                                5/19/2016                $0.00 Expunged
ZurichAmericanInsuranceCompany                                     561      AbeinsaEPC,LLC                                                                9/22/2016                $0.00 Class6
ZurichAmericanInsuranceCompany                                     588      AbeinsaHoldingInc.                                                            9/22/2016                $0.00 Class6
ZurichAmericanInsuranceCompany                                     624      AbenerTeymaMojaveGeneralPartnership                                         9/22/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                                     642      AbeinsaEPC,LLC                                                                9/22/2016       $58,000,000.00 Class4ͲAllowed
ZurichAmericanInsuranceCompany                                     649      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/22/2016                $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                                     655      AbeinsaAbenerTeymaGeneralPartnership                                        9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                                     658      AbenerTeymaInabensaMountSignalJointVenture                                9/22/2016                $0.00 Withdrawn
                                                                                                                                                                                                                                              Page 41 of 43




ZurichAmericanInsuranceCompany                                     662      AbenerConstructionServices,LLC                                               9/22/2016                $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                                     667      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                                     683      InabensaUSA,LLC                                                               9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                                     684      AbeinsaAbenerTeymaGeneralPartnership                                        9/22/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                                     719      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                                     744      AbenerTeymaHugotonGeneralPartnership                                        9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                                     749      AbeinsaAbenerTeymaGeneralPartnership                                        9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                                     752      InabensaUSA,LLC                                                               9/22/2016                $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                                     759      InabensaUSA,LLC                                                               9/23/2016                $0.00 Withdrawn


                                                                                                                                                                                                  Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                                     TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                                     Page40of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                        EPCReorganizingClaims




                                     CreditorName   ClaimNo.                                         Debtor                                   DateFiled TotalClaimAmount                 ClaimStatus
ZurichAmericanInsuranceCompany                      763      AbeinsaEPC,LLC                                                               9/23/2016                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      773      AbeinsaHoldingInc.                                                           9/23/2016                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      781      AbenerNorthAmericaConstruction,LP                                           9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      784      TeymaConstructionUSA,LLC                                                    9/23/2016                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      785      AbenerTeymaInabensaMountSignalJointVenture                                9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      786      AbenerNorthAmericaConstruction,LP                                           9/22/2016                $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                      787      TeymaConstructionUSA,LLC                                                    9/23/2016                 $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                      788      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    9/23/2016                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      790      AbenerTeymaMojaveGeneralPartnership                                         9/23/2016                $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                      791      AbenerTeymaHugotonGeneralPartnership                                        9/23/2016                $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                      792      AbeinsaHoldingInc.                                                           9/23/2016                 $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                      793      AbenerTeymaInabensaMountSignalJointVenture                               9/23/2016                 $0.00 Withdrawn
ZURICHAMERICANINSURANCECOMPANY                      796      AbeinsaEPC,LLC                                                               9/23/2016                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      866      AbenerConstructionServices,LLC                                              9/23/2016                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      965      TeymaConstructionUSA,LLC                                                    3/13/2017                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      966      AbeinsaAbenerTeymaGeneralPartnership                                        3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      967      AbeinsaAbenerTeymaGeneralPartnership                                        3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      968      AbenerTeymaInabensaMountSignalJointVenture                               3/13/2017                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      969      TeymaConstructionUSA,LLC                                                    3/13/2017                 $0.00 Withdrawn
                                                                                                                                                                                                                               Case 16-10790-LSS




ZurichAmericanInsuranceCompany                      970      AbenerTeymaMojaveGeneralPartnership                                         3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      971      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      972      AbenerTeymaHugotonGeneralPartnership                                        3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      973      InabensaUSA,LLC                                                               3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      974      AbeinsaEPC,LLC                                                               3/13/2017                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      975      AbeinsaHoldingInc.                                                           3/13/2017                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      976      AbenerConstructionServices,LLC                                              3/13/2017                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      978      AbeinsaEPC,LLC                                                               3/13/2017                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      979      AbenerTeymaHugotonGeneralPartnership                                        3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      980      AbenerTeymaInabensaMountSignalJointVenture                                3/13/2017                $0.00 Withdrawn
                                                                                                                                                                                                                               Doc 2142-13




ZurichAmericanInsuranceCompany                      981      AbeinsaHoldingInc.                                                           3/13/2017                 $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      983      TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      984      AbenerTeymaMojaveGeneralPartnership                                         3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      985      AbenerNorthAmericaConstruction,LP                                           3/13/2017                $0.00 Withdrawn
ZurichAmericanInsuranceCompany                      1045     AbenerTeymaInabensaMountSignalJointVenture                                8/17/2018          $164,912.00 Class4ͲAllowed
ZURICHAMERICANINSURANCECOMPANY                    348214     AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    348215     AbenerTeymaInabensaMountSignalJointVenture                                5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    348394     TeymaUSA&AbenerEngineeringandConstructionServicesGeneralPartnership    5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    348543     InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    348544     InabensaUSA,LLC                                                              5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    348843     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    348844     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                               Filed 01/25/20




ZURICHAMERICANINSURANCECOMPANY                    349009     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349010     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349022     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349023     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349024     AbenerConstructionServices,LLC                                              5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349429     AbenerNorthAmericaConstruction,LP                                           5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349430     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349431     AbenerNorthAmericaConstruction,LP                                          5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349707     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349708     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349709     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
                                                                                                                                                                                                                               Page 42 of 43




ZURICHAMERICANINSURANCECOMPANY                    349710     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349711     AbeinsaHoldingInc.                                                           5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    349931     AbeinsaAbenerTeymaGeneralPartnership                                        5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    350365     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    350366     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    350367     AbenerTeymaMojaveGeneralPartnership                                         5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    350490     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    350491     TeymaConstructionUSA,LLC                                                    5/19/2016                 $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    350719     AbeinsaEPC,LLC                                                               5/19/2016                 $0.00 Expunged


                                                                                                                                                                                   Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                                                      TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                      Page41of42                                                                                         andareadministeredbytheLitigationTrustee.
                                                                       EPCReorganizingClaims




                                     CreditorName   ClaimNo.                                        Debtor   DateFiled TotalClaimAmount           ClaimStatus
ZURICHAMERICANINSURANCECOMPANY                    350720     AbeinsaEPC,LLC                              5/19/2016                $0.00 Expunged
ZURICHAMERICANINSURANCECOMPANY                    350909     AbenerTeymaHugotonGeneralPartnership       5/19/2016               $0.00 Expunged
                                                                                                                                                                                          Case 16-10790-LSS
                                                                                                                                                                                          Doc 2142-13
                                                                                                                                                                                          Filed 01/25/20
                                                                                                                                                                                          Page 43 of 43




                                                                                                                                              Claimsmarkedwithan“*”areeitherLitigation
InreAbeinsaHoldingInc.,etal.                                                                                                                 TrustCausesofActionorRetainedClaims
CaseNo.16Ͳ10790(KJC)                                                     Page42of42                                                     andareadministeredbytheLitigationTrustee.
